 

Exhibit 10.1

 

[EXECUTION VERSION] 



 



Published CUSIP Number: 68209GAN0

 

CREDIT AGREEMENT

Dated as of May 25, 2017

among

OMEGA HEALTHCARE INVESTORS, INC.,

as Borrower

CERTAIN SUBSIDIARIES OF THE BORROWER

REFERRED TO HEREIN AS GUARANTORS,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

and

JPMORGAN CHASE BANK, N.A.,

and

CITIZENS BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arranger and Sole Book Runner

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

and

JPMORGAN CHASE BANK, N.A.,

and

CITIZENS BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and

COMPASS BANK,

and

ROYAL BANK OF CANADA,

and

THE BANK OF NOVA SCOTIA,

and

SUNTRUST BANK,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS AND ACCOUNTING TERMS 2       1.01 Defined
Terms 2 1.02 Interpretive Provisions 43 1.03 Accounting Terms 43 1.04 Rounding
44 1.05 References to Agreements and Laws 44 1.06 Times of Day; Rates 44 1.07
Letter of Credit Amounts 44 1.08 Exchange Rates; Currency Equivalents 45 1.09
Additional Alternative Currencies 45 1.10 Change of Currency 46       Article II
COMMITMENTS AND EXTENSION OF CREDITS 46       2.01 Commitments 46 2.02
Borrowings, Conversions and Continuations 52 2.03 Additional Provisions with
respect to Letters of Credit 54 2.04 Additional Provisions with respect to Swing
Line Loans 61 2.05 Repayment of Loans 64 2.06 Prepayments 64 2.07 Termination or
Reduction of Commitments 65 2.08 Interest 66 2.09 Fees 66 2.10 Computation of
Interest and Fees 69 2.11 Payments Generally 69 2.12 Sharing of Payments 71 2.13
Evidence of Debt 72 2.14 Cash Collateral 73 2.15 Defaulting Lenders 74 2.16
Extension of Revolving Loan Maturity Date 77       Article III TAXES, YIELD
PROTECTION AND ILLEGALITY 78       3.01 Taxes 78 3.02 Illegality 80 3.03
Inability to Determine Rates 80 3.04 Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Loans 81 3.05 Funding Losses 82 3.06 Matters
Applicable to all Requests for Compensation 82 3.07 Survival 83       Article IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDITS 83       4.01 Conditions to Initial
Extensions of Credit 83 4.02 Conditions to Extensions of Credit 86

 

i 

 

 

Article V REPRESENTATIONS AND WARRANTIES 86       5.01 Financial Statements; No
Material Adverse Effect 86 5.02 Corporate Existence and Power 87 5.03 Corporate
and Governmental Authorization; No Contravention 88 5.04 Binding Effect 88 5.05
Litigation 88 5.06 Compliance with ERISA 88 5.07 Environmental Matters 89 5.08
Margin Regulations; Investment Company Act 90 5.09 Compliance with Laws 90 5.10
Ownership of Property; Liens 90 5.11 Corporate Structure; Capital Stock, Etc 91
5.12 Labor Matters 91 5.13 No Default 91 5.14 Solvency 91 5.15 Taxes 91 5.16
REIT Status 92 5.17 Insurance 92 5.18 Intellectual Property; Licenses, Etc 92
5.19 Disclosure 92 5.20 Anti-Terrorism Laws 93 5.21 OFAC/FCPA 93 5.22 EEA
Financial Institution 93     Article VI AFFIRMATIVE COVENANTS 93       6.01
Financial Statements 94 6.02 Certificates; Other Information 94 6.03
Preservation of Existence and Franchises 97 6.04 Books and Records 97 6.05
Compliance with Law 97 6.06 Payment of Taxes and Other Indebtedness 97 6.07
Insurance 97 6.08 Maintenance of Property 97 6.09 Performance of Obligations 98
6.10 Visits and Inspections 98 6.11 Use of Proceeds/Purpose of Loans and Letters
of Credit 98 6.12 Financial Covenants 98 6.13 Environmental Matters; Preparation
of Environmental Reports 99 6.14 REIT Status 100 6.15 Additional Guarantors;
Withdrawal or Addition of Unencumbered Properties; Release of Guarantors 100
6.16 Anti-Terrorism Laws 101 6.17 Compliance With Material Contracts 102 6.18
Designation as Senior Debt 102 6.19 Investor Guaranties 102

 

ii 

 

 

Article VII NEGATIVE COVENANTS 102     7.01 Liens 102 7.02 Indebtedness 104 7.03
Investments 104 7.04 Fundamental Changes 105 7.05 Dispositions 106 7.06 Change
in Nature of Business 106 7.07 Transactions with Affiliates and Insiders 106
7.08 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity 107 7.09 Negative Pledges 107 7.10 Use of Proceeds 107 7.11
Prepayments of Indebtedness 108 7.12 Stock Repurchases 108 7.13 Sanctions 108  
    Article VIII EVENTS OF DEFAULT AND REMEDIES 108       8.01 Events of Default
108 8.02 Remedies Upon Event of Default 111 8.03 Application of Funds 111      
Article IX ADMINISTRATIVE AGENT 112       9.01 Appointment and Authorization of
Administrative Agent 112 9.02 Delegation of Duties 113 9.03 Liability of
Administrative Agent 113 9.04 Reliance by Administrative Agent 114 9.05 Notice
of Default 114 9.06 Credit Decision; Disclosure of Confidential Information by
Administrative Agent 115 9.07 Indemnification of Administrative Agent 115 9.08
Administrative Agent in its Individual Capacity 116 9.09 Successor
Administrative Agent 116 9.10 Administrative Agent May File Proofs of Claim 117
9.11 Guaranty Matters 118 9.12 Other Agents; Arrangers and Managers 118      
Article X MISCELLANEOUS 118       10.01 Amendments, Etc 118 10.02 Notices and
Other Communications; Facsimile Copies 120 10.03 No Waiver; Cumulative Remedies
122 10.04 Attorney Costs, Expenses and Taxes 123 10.05 Indemnification 123 10.06
Payments Set Aside 124 10.07 Successors and Assigns 125 10.08 Confidentiality
128 10.09 Set-off 130 10.10 Interest Rate Limitation 130 10.11 Counterparts 130

 

iii 

 

 

10.12 Integration 131 10.13 Survival of Representations and Warranties 131 10.14
Severability 131 10.15 Tax Forms 131 10.16 Replacement of Lenders 133 10.17 No
Advisory or Fiduciary Responsibility 134 10.18 Source of Funds 134 10.19
GOVERNING LAW 135 10.20 WAIVER OF RIGHT TO TRIAL BY JURY 135 10.21 No Conflict
136 10.22 USA Patriot Act Notice 136 10.23 Electronic Execution of Assignments
and Certain Other Documents 136 10.24 Entire Agreement 137 10.25 Judgment
Currency 137 10.26 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions 137       Article XI GUARANTY 138       11.01 The Guaranty 138
11.02 Obligations Unconditional 138 11.03 Reinstatement 140 11.04 Certain
Waivers 140 11.05 Rights of Contribution 141 11.06 Guaranty of Payment;
Continuing Guaranty 141 11.07 Keepwell 141

 

iv 

 

 

SCHEDULES

 

2.01 Lenders and Commitments 5.11 Corporate Structure; Capital Stock 5.20
Consolidated Parties 7.01 Liens 7.02 Indebtedness 7.03 Investments 7.09 Negative
Pledges 10.02 Notice Addresses

 

EXHIBITS

 

A Form of Loan Notice B-1 Form of Dollar Tranche Note B-2 Form of U.S. Term Note
B-3 Form of Alternative Currency Tranche Note B-4 Form of Sterling Term Note C
Form of Compliance Certificate D Form of Assignment and Assumption E Form of
Subsidiary Guarantor Joinder Agreement F Form of Lender Joinder Agreement

 

v 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of May
25, 2017 by and among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
(the “Borrower”) certain subsidiaries of the Borrower identified herein, as
Guarantors, the Lenders (as defined herein), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (each, as defined
herein).

 

WHEREAS, the Borrower has requested that (a) the Revolving Lenders hereunder
provide a four-year revolving credit facility in an aggregate Dollar Equivalent
amount of $1,250,000,000 (the “Revolving Credit Facility”), to be allocated into
a $900,000,000 tranche available in Dollars and a $350,000,000 tranche available
in Dollars or Alternative Currencies, (b) the U.S. Term Loan Lenders hereunder
provide a term loan facility in the amount of $425,000,000 (the “U.S. Term Loan
Facility”), and (c) the Sterling Term Loan Lenders hereunder provide a term loan
facility in the amount of £100,000,000 (the “Sterling Term Loan Facility”, and
together with the Revolving Credit Facility and the U.S. Term Loan Facility, the
“Credit Facilities”), which Credit Facilities may be increased to an aggregate
Dollar Equivalent amount of $2,500,000,000;

 

WHEREAS, to provide assurance for the repayment of the Loans hereunder and the
other Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the holders of the Obligations so guaranteed, a guaranty of the Obligations by
each of the Guarantors pursuant to Article XI hereof;

 

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
the L/C Issuer is willing to issue Letters of Credit as provided herein, the
Swing Line Lender is willing to make Swing Line Loans as provided herein, and
each of the Revolving Lenders is willing to make Revolving Loans and to
participate in Letters of Credit as provided herein in an aggregate amount at
any one time outstanding not in excess of such Revolving Lender’s Revolving
Commitment hereunder, each of the U.S. Term Loan Lenders is willing to make U.S.
Term Loans as provided herein in an aggregate amount at any one time outstanding
not in excess of such U.S. Term Loan Lender’s U.S. Term Loan Commitment
hereunder, and each of the Sterling Term Loan Lenders is willing to make
Sterling Term Loans as provided herein in an aggregate amount at any one time
outstanding not in excess of such Sterling Term Loan Lender’s Sterling Term Loan
Commitment hereunder.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

 

 

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings set
forth below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Acquisition” with respect to any Person, means the purchase or acquisition by
such Person of any Capital Stock in or any asset of another Person, whether or
not involving a merger or consolidation with such other Person.

 

“Acquisition Leverage Ratio Notice” means a written notice from the Borrower to
the Administrative Agent (a) delivered not later than twenty (20) days following
the last day of the initial fiscal quarter in which the Borrower seeks to invoke
an adjustment to the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio and (b) which describes the Significant Acquisition
which formed the basis for such request (including without limitation, a pro
forma calculation of the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio, as applicable, immediately prior to and after
giving effect to such Significant Acquisition) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Adjusted Consolidated Funded Debt” means, as of any date of determination, the
sum of (a) all Consolidated Funded Debt plus (b) the Consolidated Parties’ pro
rata share of Funded Debt attributable to interest in Unconsolidated Affiliates.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

 2 

 

 

“Aggregate Alternative Currency Tranche Commitments” means the Alternative
Currency Tranche Commitments of all the Alternative Currency Tranche Lenders.

 

“Aggregate Dollar Tranche Commitments” means the Dollar Tranche Commitments of
all the Dollar Tranche Lenders.

 

“Aggregate Revolving Commitments” means, collectively, the Aggregate Dollar
Tranche Commitments and the Aggregate Alternative Currency Tranche Commitments.

 

“Agreement” has the meaning provided in the introductory paragraph hereof.

 

“Agreement Currency” has the meaning provided in Section 10.25.

 

“Alternative Currency” means each of the following currencies: Euro, British
Pound Sterling and Canadian Dollars, together with each other currency (other
than Dollars) that is approved in accordance with Section 1.09.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Alternative Currency Tranche Commitments and $350,000,000, subject to
the provisions of Section 2.06(b).

 

“Alternative Currency Tranche Commitment” means, with respect to each
Alternative Currency Tranche Lender, the commitment of such Alternative Currency
Tranche Lender to make Alternative Currency Tranche Loans and to share in the
Alternative Currency Tranche Obligations hereunder up to such Alternative
Currency Tranche Lender’s Alternative Currency Tranche Commitment Percentage
thereof.

 

“Alternative Currency Tranche Commitment Percentage” means, at any time for each
Alternative Currency Tranche Lender, a fraction (expressed as a percentage
carried to the ninth decimal place), the numerator of which is such Alternative
Currency Tranche Lender’s Alternative Currency Tranche Committed Amount and the
denominator of which is the Aggregate Alternative Currency Tranche Commitments.
The initial Alternative Currency Tranche Commitment Percentages are set forth on
Schedule 2.01.

 

“Alternative Currency Tranche Committed Amount” means, with respect to each
Lender, the amount of such Lender’s Alternative Currency Tranche Commitment. The
initial Alternative Currency Tranche Committed Amounts are set forth on
Schedule 2.01.

 

“Alternative Currency Tranche Lenders” means a collective reference to the
Lenders holding Alternative Currency Tranche Loans or Alternative Currency
Tranche Commitments.

 

 3 

 

 

“Alternative Currency Tranche Loan” has the meaning provided in
Section 2.01(a)(ii).

 

“Alternative Currency Tranche Note” means the promissory notes in the form of
Exhibit B-3, if any, given to each Alternative Currency Tranche Lender to
evidence the Alternative Currency Tranche Loans of such Alternative Currency
Tranche Lender, as amended, restated, modified, supplemented, extended, renewed
or replaced.

 

“Alternative Currency Tranche Obligations” means the Alternative Currency
Tranche Loans.

 

“Applicable Maturity Date” means (a) with respect to the Revolving Loans, the
Swing Line Loans and Letters of Credit, the Revolving Loan Maturity Date; (b)
with respect to the U.S. Term Loan, the U.S. Term Loan Maturity Date; and (c)
with respect to the Sterling Term Loan, the Sterling Term Loan Maturity Date.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments, (b)
with respect to such Lender’s portion of any outstanding U.S. Term Loan at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of such U.S. Term Loan held by such Lender at such time subject
to adjustment as provided in Section 2.15, (c) with respect to such Lender’s
portion of any outstanding Sterling Term Loan at any time, the percentage
(carried out to the ninth decimal place) of the outstanding principal amount of
such Sterling Term Loan held by such Lender at such time subject to adjustment
as provided in Section 2.15, (d) with respect to such Lender’s U.S. Term Loan
Commitment at any time, the percentage (carried out to the ninth decimal place)
of the aggregate U.S. Term Loan Commitments of all Lenders represented by such
Lender’s U.S. Term Loan Commitment at such time, subject to adjustment as
provided in Section 2.15, and (e) with respect to such Lender’s Sterling Term
Loan Commitment at any time, the percentage (carried out to the ninth decimal
place) of the aggregate Sterling Term Loan Commitments of all Lenders
represented by such Lender’s Sterling Term Loan Commitment at such time, subject
to adjustment as provided in Section 2.15. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(e), as applicable.

 

“Applicable Rate” means, for any applicable period, the appropriate applicable
percentage corresponding to the following percentages per annum, based upon the
Debt Ratings at each Pricing Level as set forth below:

 

 4 

 

 

Applicable Rate       Revolving Loans   Term Loan          Pricing
Level  Debt Rating  Eurodollar
Loans   Base Rate
Loans   Eurodollar
Loans   Base Rate
Loans   Letter of
Credit Fee  

Facility

Fee

  1  > A-/A3   0.875%   0.00%   0.90%   0.00%   0.875%   0.125% 2  BBB+/Baa1 
 0.90%   0.00%   0.95%   0.00%   0.90%   0.15% 3  BBB/Baa2   1.05%   0.05% 
 1.20%   0.20%   1.05%   0.20% 4  BBB-/Baa3   1.25%   0.25%   1.45%   0.45% 
 1.25%   0.25% 5  <BBB-/Baa3   1.65%   0.65%   1.90%   0.90%   1.65%   0.30%

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof and ending on the day immediately preceding the effective date
of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change. If at any time
the Borrower or Omega LP has only two (2) Debt Ratings, and such Debt Ratings
are split, then: (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the higher of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P), the Applicable Rate
shall be the rate per annum that would be applicable if the median of the
applicable Debt Ratings were used. If at any time the Borrower or Omega LP has
three (3) Debt Ratings, and such Debt Ratings are split, then: (A) if the
difference between the highest and the lowest such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the highest of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the
Applicable Rate shall be the rate per annum that would be applicable if the
average of the two (2) highest Debt Ratings were used; provided, that if such
average is not a recognized rating category, then the Applicable Rate shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three were used.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer Wholly Owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date

 

 5 

 

 

of this Agreement), Credit Agricole Corporate and Investment Bank, JPMorgan
Chase Bank, N.A. and Citizens Bank, National Association, in their respective
capacities as joint lead arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent and, if such assignment and assumption requires its
consent, the Borrower.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all expenses and disbursements of internal counsel.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2016, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Consolidated Subsidiaries, including the notes thereto; provided, that the
Administrative Agent hereby agrees that the Form 10-K of the Borrower delivered
to it by the Borrower and containing information for the fiscal year ended
December 31, 2016 shall constitute all information required to be delivered as
part of the “Audited Financial Statements” for purposes of this Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., together with its successors and
assigns.

 

 6 

 

 

“Bank of Tokyo Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 25, 2017, by and among the Borrower, as borrower,
certain subsidiaries of the Borrower, as guarantors, the financial institutions
party thereto from time to time, as lenders, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as administrative agent, as amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days) or shall consent to any petition filed
against it in an involuntary case under such bankruptcy laws or other applicable
Law or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts
with respect to its assets or existence, or (f) such Person shall admit in
writing, or such Person’s financial statements shall reflect, an inability to
pay its debts generally as they become due.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate determined on such day (or if no such
rate is determined on such day, the next preceding day for which a Eurodollar
Rate is determined) for a Eurodollar Loan with an Interest Period of one month
plus one percent (1.00%); and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America

 

 7 

 

 

based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrower Materials” has the meaning provided in Section 6.02.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Eurodollar Loans, having the same
Interest Period, or (b) a borrowing of Swing Line Loans, as appropriate.

 

“Braswell Indebtedness” means that certain Indebtedness of Regency
Health Services, Inc. owing to C. Allen Braswell, Braswell Management, Inc.,
Dorothy Norton and Cecil Mays pursuant to that certain Promissory Note Secured
by Deeds of Trust in the original principal amount of $4,114,035 (of which no
more than $2,961,607 is outstanding as of the Closing Date).

 

“British Pound Sterling” means the lawful currency of the United Kingdom.

 

“Businesses” has the meaning provided in Section 5.07(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)          if such day relates to any interest rate settings as to a
Eurodollar Loan denominated in Dollars, any fundings, disbursements, settlements
and payments in Dollars in respect of any such Eurodollar Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurodollar Loan, means any such day that is also a London
Banking Day;

 

(b)          if such day relates to any interest rate settings as to a
Eurodollar Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of such Eurodollar Loan, or any other dealings
in Euro to be carried out pursuant to this Credit Agreement in respect of any
such Eurodollar Loan, means a TARGET Day;

 

(c)          if such day relates to any interest rate settings as to a
Eurodollar Loan denominated in a currency other than Dollars or Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in London or other applicable interbank market for such
currency; and

 

 8 

 

 

(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurodollar Loan (other than interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Dollar” or “CAD” means the lawful currency of Canada.

 

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalization Rate” means 10.0% for all government reimbursed assets (i.e.
skilled nursing facilities, hospitals, etc.) and 7.50% for all non-government
reimbursed assets (i.e. assisted living facilities, independent living
facilities, medical office buildings, etc.).

 

“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations. “Cash Collateralization” and
“Cash Collateralize” have meanings correlative thereto.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar, Euro, Canadian Dollar or British Pound Sterling time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (each an “Approved Bank”), in each case with maturities of
not more than two hundred seventy (270) days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other

 

 9 

 

 

Liens) and having, on the date of purchase thereof, a fair market value of at
least 100% of the amount of the repurchase obligations and (e) Investments
(classified in accordance with GAAP as current assets) in money market
investment programs registered under the Investment Company Act of 1940, as
amended, that are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subclauses hereof.

 

“CDOR” has the meaning provided in the definition of “Eurodollar Rate” in this
Section 1.01.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of the Borrower (or other securities convertible into such voting stock)
representing thirty-five percent (35%) or more of the combined voting power of
all voting stock of the Borrower, (b) during any period of up to twenty-four
(24) consecutive months, commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24) month period were directors of the
Borrower (together with any new director whose election by the Borrower’s Board
of Directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Borrower then in office, (c) the
occurrence of a “Change of Control” or any equivalent term or concept under any
of the Senior Note Indentures, (d) the Borrower ceases to be a general partner
of Omega LP or ceases to have the sole and exclusive power to exercise all
management and control over Omega LP, (e) any Person other than the Borrower or
Omega Holdco becomes a general partner of Omega LP, or (f) the Borrower ceases
to own, directly or indirectly, sixty percent (60%) or more of the equity
interests in Omega LP. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the SEC under the Securities Exchange Act of
1934.

 

“Closing Date” means the date hereof.

 

 10 

 

 

“Commitment” means (a) with respect to each Lender, (i) the Revolving Commitment
of such Lender, (ii) the U.S. Term Loan Commitment of such Lender (iii) the
Sterling Term Loan Commitment of such Lender, (b) with respect to the L/C
Issuer, the L/C Commitment and (c) with respect to the Swing Line Lender, the
Swing Line Commitment.

 

“Commitment Increase Amendment” has the meaning set forth in Section 2.01(f).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Confidential Information” has the meaning provided in Section 10.08.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) Consolidated EBITDA as of such
date plus (b) an amount based on the Special Charges Adjustment (without
duplication to the extent included in the determination of Consolidated Interest
Expense and added back to net income in the calculation of Consolidated EBITDA).

 

“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) net income of the Consolidated Parties, in
each case, excluding any non-recurring or extraordinary gains and losses, plus
(b) an amount which, in the determination of net income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i)
Consolidated Interest Expense (plus, amortization of deferred financing costs,
to the extent included in the determination of Consolidated Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization plus (c) to
the extent decreasing net income of the Consolidated Parties for such period,
all expenses directly attributable to FIN 46 consolidation requirements, minus
(d) to the extent increasing net income of the Consolidated Parties for such
period, all revenue directly attributable to FIN 46 consolidation requirements,
plus (e) to the extent decreasing net income of the Consolidated Parties for
such period, all expenses directly related to owned and operated assets, minus
(f) to the extent increasing net income of the Consolidated Parties for such
period, all revenues directly related to owned and operated assets, all
determined in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges, in each case, for the most recently completed four (4) fiscal
quarters.

 

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense
(excluding, for purposes hereof and without duplication, Special Charges to the
extent included in the calculation of Consolidated Interest Expense) for such
period, plus (b) current scheduled principal payments of Consolidated Funded
Debt for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the
Credit Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting for the same
length of time as the applicable period referenced at the

 

 11 

 

 

beginning of this definition, plus (c) dividends and distributions on preferred
stock, if any, for such period, in each case, as determined in accordance with
GAAP.

 

“Consolidated Funded Debt” means, as of any date of determination, the sum of
(a) all Funded Debt of the Consolidated Parties determined on a consolidated
basis minus (b) to the extent included in the calculation of Funded Debt of the
Consolidated Parties, the aggregate amount of Funded Debt directly attributable
to FIN 46 consolidation requirements, all determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period; provided,
that interest expenses shall, in any event, (a) include the interest component
under Capital Leases and the implied interest component under Securitization
Transactions and (b) exclude the amortization of any deferred financing fees.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated Funded Debt to (b) Consolidated Total Asset Value
for the most recently completed fiscal quarter.

 

“Consolidated Parties” means the Borrower and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Secured Funded Debt” means the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is secured by a Lien, and shall include (without duplication), the
ownership share of such secured Funded Debt of the Borrower’s or its
Subsidiaries’ Unconsolidated Affiliates.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Funded Debt to (b) Consolidated Total
Asset Value for the most recently completed fiscal quarter.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP; provided, that the
Consolidated Parties will be permitted to exclude (i.e. add back to
stockholder’s equity) up to $45,000,000 in potential future impairment charges
incurred during the term of this Credit Agreement (such exclusions to be clearly
reflected, however, in the calculations of Consolidated Tangible Net Worth
delivered to the Administrative Agent by the Borrower from time to time pursuant
to the terms of this Credit Agreement).

 

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets

 

 12 

 

 

for the fiscal quarter most recently ended (for Real Property Assets owned for
the prior four (4) fiscal quarters), minus the Net Revenue attributable to each
Real Property Asset sold or otherwise disposed of during such most recently
ended quarter, minus the Net Revenue from all Real Property Assets acquired
during the prior four (4) fiscal quarter period, multiplied by four, divided by
(2) the Capitalization Rate, plus (b) the acquisition cost of each Real Property
Asset acquired during the prior four (4) fiscal quarter period, plus (c) the
GAAP book value of the Borrower’s Investments permitted by Section 7.03, plus
(d) cash and cash equivalents, plus (e) the Consolidated Parties’ pro rata share
of the foregoing items and components attributable to interest in Unconsolidated
Affiliates.

 

“Consolidated Unsecured Funded Debt” means the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is not Consolidated Secured Funded Debt.

 

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Revenue for the most recently
completed fiscal quarter to (b) the Consolidated Unsecured Interest Expense for
the most recently completed fiscal quarter.

 

“Consolidated Unsecured Interest Expense” means, for any period, for the
Consolidated Parties on a consolidated basis, all interest expense and letter of
credit fee expense, as determined in accordance with GAAP during such period,
attributable to Borrower and its Subsidiaries’ aggregate Consolidated Unsecured
Funded Debt; provided, that interest expenses shall, in any event, (a) include
the interest component under Capital Leases and the implied interest component
under Securitization Transactions and (b) exclude the amortization of any
deferred financing fees.

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Unsecured Funded Debt to (b) Unencumbered Asset
Value for the most recently completed fiscal quarter.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

 

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

 

“Credit Documents” means this Credit Agreement, the Notes, the Engagement
Letter, each Issuer Document, the Subsidiary Guarantor Joinder Agreements, the
Compliance

 

 13 

 

 

Certificates and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14.

 

“Credit Party” means, as of any date, the Borrower or any Guarantor which is a
party to the Credit Agreement as of such date; and “Credit Parties” means a
collective reference to each of them.

 

“Daily Floating Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Daily Floating Eurodollar Rate.

 

“Daily Floating Eurodollar Rate” means, for each day, a fluctuating rate of
interest equal to Eurodollar Rate applicable on such day for an Interest Period
of one month beginning two (2) Business Days thereafter. The Daily Floating
Eurodollar Rate shall be determined and adjusted on each Business Day and shall
remain in effect until the next Business Day. If the Daily Floating Eurodollar
Rate is not available at such time for any reason, or if the Administrative
Agent determines that no adequate basis exists for determining the Daily
Floating Eurodollar Rate, or that the Daily Floating Eurodollar Rate will not
adequately and fairly reflect the cost to Swing Line Lender of funding the Swing
Line Loan, or that any applicable Law or regulation or compliance therewith by
Swing Line Lender prohibits or restricts or makes impossible the charging of
interest based on the Daily Floating Eurodollar Rate, then “Daily Floating
Eurodollar Rate” shall be an interest rate equal to the Base Rate then in
effect.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch of the Borrower’s or Omega LP’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) two percent (2%)
per annum; provided, however, that with respect to a Eurodollar Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, in the
case of any Loan, such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any

 

 14 

 

 

applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

 15 

 

 

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment of such Dollar Tranche Lender to make Dollar Tranche Loans and to
share in the Dollar Tranche Obligations hereunder up to such Dollar Tranche
Lender’s Dollar Tranche Commitment Percentage thereof.

 

“Dollar Tranche Commitment Percentage” means, at any time for each Dollar
Tranche Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Dollar Tranche Lender’s Dollar
Tranche Committed Amount and the denominator of which is the Aggregate Dollar
Tranche Commitments. The initial Dollar Tranche Commitment Percentages are set
forth on Schedule 2.01.

 

“Dollar Tranche Committed Amount” means, with respect to each Lender, the amount
of such Lender’s Dollar Tranche Commitment. The initial Dollar Tranche Committed
Amounts are set forth on Schedule 2.01.

 

“Dollar Tranche Lenders” means a collective reference to the Lenders holding
Dollar Tranche Loans or Dollar Tranche Commitments.

 

“Dollar Tranche Loan” has the meaning provided in Section 2.01(a)(i).

 

“Dollar Tranche Note” means the promissory notes in the form of Exhibit B-1, if
any, given to each Dollar Tranche Lender to evidence the Dollar Tranche Loans
and Swing Line Loans of such Dollar Tranche Lender, as amended, restated,
modified, supplemented, extended, renewed or replaced.

 

“Dollar Tranche Obligations” means the Dollar Tranche Loans, the L/C Obligations
and the Swing Line Loans.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative

 

 16 

 

 

Agent (such approval not to be unreasonably withheld or delayed), and (ii)
unless an Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Ground Lease” means, at any time, a ground lease (a) under which the
Borrower or a Subsidiary of the Borrower is the lessee or holds equivalent
rights and is the fee owner of the improvements located thereon, (b) that has a
remaining term of not less than thirty (30) years; provided, however, with
respect to that certain ground lease covering properties located at 200 Alabama
Avenue, Muscle Shoals, Alabama, 500 John Aldridge Drive, Tuscumbia, Alabama and
813 Keeler Lane, Tuscumbia, Alabama, such remaining term may be less than thirty
(30) years provided that the Borrower or such Subsidiary of the Borrower at all
times possesses a valid and enforceable irrevocable option to purchase the fee
interest in such properties with no conditions or contingencies other than the
payment of a sum of less than $1,000.00, (c) under which any required rental
payment, principal or interest payment or other payment due under such lease
from the Borrower or from such Subsidiary of the Borrower to the ground lessor
is not more than sixty (60) days past due and any required rental payment,
principal or interest payment or other payment due to such Borrower or
Subsidiary of the Borrower under any sublease of the applicable real property
lessor is not more than sixty (60) days past due, (d) where no party to such
lease is subject to a then-continuing Bankruptcy Event, (e) such ground lease
(or a related document executed by the applicable ground lessor) contains
customary provisions protective of any lender to the lessee and (f) where the
Borrower’s or such Subsidiary of the Borrower’s interest in the underlying Real
Property Asset or the lease is not subject to (i) any Lien other than Permitted
Liens and other encumbrances acceptable to the Administrative Agent and the
Required Lenders, in their discretion, or (ii) any Negative Pledge.

 

“Engagement Letter” means the letter agreement dated as of March 30, 2017 among
the Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated and the
Administrative Agent, as amended and modified.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity-based compensation plan or arrangement, or (d) in
connection with any acquisition permitted hereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

 17 

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate other than a Loan that bears interest at the Base Rate as
determined by clause (c) of the first sentence of the definition of “Base Rate”.
Eurodollar Loans may be denominated in Dollars or an Alternative Currency. All
Loans denominated in an Alternative Currency must be Eurodollar Loans, subject
to the provisions of Article III.

 

“Eurodollar Rate” means

 

(a)          with respect to any Extension of Credit for any Interest Period:

 

(i)          denominated in a LIBOR Quoted Currency, or any Interest Period with
respect to a Eurodollar Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published by Bloomberg (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(ii)         denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate

 

 18 

 

 

which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iii)        denominated in any other Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.09(a); and

 

(b)          For any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at approximately 11:00
a.m., London time, determined two (2) Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; and, provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for all
purposes of this Agreement.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Credit Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
11.07 and any and all guarantees of such Guarantor’s Obligations under any Swap
Contract by other Credit Parties) at the time the Guaranty of such Guarantor, or
grant by such Guarantor of a security interest, becomes effective with respect
to such Obligation. If an Obligation under any Swap Contract arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply to only the portion of such Obligations that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.

 

“Executive Order” has the meaning provided in the definition of “Prohibited
Person” in this Section 1.01.

 

“Existing Credit Facility” means that certain Credit Agreement, dated as of June
27, 2014, by and among the Borrower, certain Subsidiaries of the Borrower, the
lenders party thereto and Bank of America, N.A. as administrative agent, as
amended, restated, replaced, supplemented or otherwise modified from time to
time prior to the date hereof.

 

“Extension of Credit” means (a) any Borrowing and (b) any L/C Credit Extension.

 

 19 

 

 

“Extension Request Date” has the meaning provided in Section 2.16(a).

 

“Facilities” has the meaning provided in Section 5.07(a).

 

“Facility Fee” has the meaning in Section 2.09(b).

 

“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or ground leased by any of the Consolidated Parties as lessor, to a
third party Tenant, which, in the reasonable judgment of the Administrative
Agent, is a triple net lease such that such Tenant is required to pay all taxes,
utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Real Property Asset (whether in the form of
reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income to the applicable
Consolidated Party for such Real Property Asset (before non-cash items) equals
the base rent paid thereunder; provided, that each such lease or master lease
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

 

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day immediately succeeding such day; provided, that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the immediately preceding Business Day as
so published on the immediately succeeding Business Day, and (b) if no such rate
is so published on such immediately succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate (rounded upward, if necessary, to
the next 1/100th of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.

 

“Foreign Lender” has the meaning provided in Section 10.15(a)(i).

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

 20 

 

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of all L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Revolving Commitment Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

 

(a)          all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)          all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);

 

(c)          all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(d)          the Attributable Principal Amount of capital leases and Synthetic
Leases;

 

(e)          the Attributable Principal Amount of Securitization Transactions;

 

(f)          all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

(g)          Support Obligations in respect of Funded Debt of another Person
(other than Persons in such group, if applicable); and

 

(h)          Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.

 

 21 

 

 

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g). For purposes of
clarification, “Funded Debt” of Person constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (h) above).

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guaranteed Obligations” has the meaning given to such term in Section 11.01(a).

 

“Guarantors” means (a) any Subsidiary Guarantor and (b) any other Subsidiary of
the Borrower that guarantees the loans and obligations hereunder pursuant to the
Guaranty, in each case with their successors and permitted assigns.

 

“Guaranty” means the guaranty of the Obligations by each of the Guarantors
pursuant to Article XI hereof.

 

“Hazardous Material” means any toxic or hazardous substance, including petroleum
and its derivatives regulated under the Environmental Laws.

 

“Healthcare Facilities” means any skilled nursing facilities, mental health and
developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate care facilities for the mentally disabled, medical
office buildings, domestic assisted living facilities, independent living
facilities or Alzheimer’s care facilities and any ancillary businesses that are
incidental to the foregoing.

 

“Incremental Facilities” has the meaning provided in Section 2.01(e).

 

“Incremental Facility Commitment” has the meaning provided in Section
2.01(e)(ii).

 

“Incremental Revolving Increase” has the meaning provided in Section 2.01(e).

 

“Incremental Term Loan Facility” has the meaning provided in Section 2.01(e).

 

 22 

 

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all Funded Debt;

 

(b)          all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c)          net obligations under any Swap Contract;

 

(d)          Support Obligations in respect of Indebtedness of another Person;
and

 

(e)          Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).

 

“Indemnified Liabilities” has the meaning provided in Section 10.05.

 

“Indemnitees” has the meaning provided in Section 10.05.

 

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan and any Swing Line
Loans, the last Business Day of each March, June, September and December and the
Applicable Maturity Date and, in the case of any Swing Line Loan, any other
dates reasonably determined by the Swing Line Lender, and (b) as to any
Eurodollar Loan, the last Business Day of each Interest Period for such Loan,
the date of repayment of principal of such Loan, and where the applicable
Interest Period exceeds three months, the date every three months after the
beginning of such Interest Period. If an Interest Payment Date falls on a date
that is not a Business Day, such Interest Payment Date shall be deemed to be the
immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending

 

 23 

 

 

on the date one, two, three or six months thereafter, as selected by the
Borrower in its Loan Notice; provided, that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Applicable Maturity
Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.

 

“International Unencumbered Property” means an Unencumbered Property which is
located in Australia, Canada, Switzerland or the United Kingdom.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investor Guarantor” means any of the limited partners (other than the Borrower
or any Domestic Subsidiary of the Borrower) of Omega LP that are a party to the
Investor Guaranty.

 

“Investor Guaranty” means a guaranty which may be executed and delivered by one
or more Investor Guarantors in accordance with Section 6.19, in a form approved
by Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

 24 

 

 

“Judgment Currency” has the meaning provided in Section 10.25.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing. All L/C Advances
shall be denominated in Dollars.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans in accordance with Section 2.03(c). All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Cash Collateralization Date” means the day that is thirty (30) days prior
to the Revolving Loan Maturity Date then in effect.

 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Revolving Lender, the commitment of such Revolving
Lender to purchase participation interests in L/C Obligations up to such
Revolving Lender’s Revolving Commitment Percentage thereof. The L/C Commitment
is part of, and not in addition to, the Aggregate Revolving Commitments.

 

“L/C Committed Amount” has the meaning provided in Section 2.01(b).

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.

 

“L/C Issuer Fees” has the meaning given such term in Section 2.09(d)(ii).

 

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

 25 

 

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

 

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(e)(vi).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder as a sub-facility of the Dollar Tranche Commitment. Letters of Credit
may be issued only in Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Loan Maturity Date then in effect (or, if such day is not
a Business Day, the immediately preceding Business Day).

 

“Letter of Credit Fee” has the meaning given such term in Section 2.09(d)(i).

 

“LIBOR” has the meaning provided in the definition of “Eurodollar Rate” in this
Section 1.01.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro
and British Pound Sterling, in each case as long as there is a published LIBOR
rate with respect thereto.

 

“LIBOR Rate” has the meaning provided in the definition of “Eurodollar Rate” in
this Section 1.01.

 

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“LP Credit Agreement” means that certain Credit Agreement, dated as of May 25,
2017, by and among Omega LP, as borrower, certain subsidiaries of Omega LP, as
guarantors, the financial institutions party thereto from time to time, as
lenders, and Bank of America, N.A., as administrative agent, as amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

 26 

 

 

“Loan” means any Revolving Loan, U.S. Term Loan, Sterling Term Loan or Swing
Line Loan and the Base Rate Loans, Eurodollar Loans and Daily Floating
Eurodollar Rate Loans comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning provided in the definition of “Swap Contract”
in this Section 1.01.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Borrower and its Consolidated Subsidiaries taken as a whole, (b) the
ability of the Borrower or the other Credit Parties, taken as a whole, to
perform any material obligation under the Credit Documents, or (c) the rights
and remedies of the Administrative Agent and the Lenders under the Credit
Documents.

 

“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.

 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (a)
which, as of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01, contributed greater
than $10,000,000 of Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters then ended or (b) which contributed greater than $50,000,000 of
Consolidated Total Asset Value as of such date. A group of Subsidiaries (a
“Material Group”) each of which is not otherwise a Material Subsidiary (defined
in the foregoing sentence) shall constitute a Material Subsidiary if the group
taken as a single entity satisfies the requirements of the foregoing sentence.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a mortgage or deed of trust on Real Property Assets.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

 27 

 

 

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.

 

“Net Revenue” shall mean, with respect to any Real Property Asset for the
applicable period, the sum of (a) rental payments received in cash by the
applicable Consolidated Party (whether in the nature of base rent, minimum rent,
percentage rent, additional rent or otherwise, but exclusive of security
deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the Tenant thereunder and proceeds from a sale or other disposition) pursuant to
the Facility Leases applicable to such Real Property Asset, minus (b) expenses
of the applicable Consolidated Party allocated to such Real Property Asset,
minus (c) to the extent increasing Net Revenue of the Consolidated Parties for
such period, all revenue directly attributable to FIN 46 consolidation
requirements.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notes” means a collective reference to the Revolving Notes and the Term Notes;
and “Note” means any one of them.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party and (c) all obligations of any Credit Party
under any treasury management agreement between any Credit Party and any Lender
or Affiliate of a Lender; provided, however, that the “Obligations” of a Credit
Party shall exclude any Excluded Swap Obligations with respect to such Credit
Party.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Omega Holdco” means OHI Healthcare Properties Holdco, Inc., a Delaware
corporation, and its successors.

 

 28 

 

 

“Omega LP” means OHI Healthcare Properties Limited Partnership, a Delaware
limited partnership, and its successors.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Term Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of such Loans, as the case may be, occurring on such date, (b) with
respect to Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Swing Line Loans occurring on such date and (c) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market

 

“Participant” has the meaning provided in Section 10.07(d).

 

“Participating Member States” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA

 

 29 

 

 

and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

 

“Permitted Liens” means, at any time, Liens in respect of the Borrower or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning provided in Section 6.02.

 

“Pro Forma Basis” shall mean, for purposes of determining the calculation of and
compliance with the financial covenants set forth in Section 6.12(a), (b), (c),
(d) and (g) hereunder, that the subject transaction shall be deemed to have
occurred as of the first day of the period of four (4) consecutive fiscal
quarters ending as of the end of the most recent fiscal quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions of this Credit Agreement. Further, for purposes of making
calculations on a “Pro Forma Basis” hereunder, (a) in the case of a Disposition,
(i) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Disposition
shall be excluded to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness paid or retired in connection with
the subject transaction shall be deemed to have been paid and retired as of the
first day of the applicable period; (b) in the case of an Acquisition, (i)
income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Acquisition
shall be included to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness incurred in connection with the
subject transaction shall be deemed to have been incurred as of the first day of
the applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of an Equity Transaction, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.

 

“Prohibited Person” means any Person (i) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the annex to,
or is otherwise subject to the provisions, of the Executive Order; (iii) with
whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order; (iv) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a

 

 30 

 

 

“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website or at any replacement website or other replacement official
publication of such list; or who is an Affiliate of a Person listed in clauses
(i) - (v) above.

 

“Property” means all property owned or leased by a Credit Party or any of its
Subsidiaries, both real and personal.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Mortgage Loan” means any Mortgage Loan that is secured by a first or
second mortgage or a first or second deed of trust on Real Property Assets so
long as the mortgagor or grantor with respect to such Mortgage Loan is not
delinquent sixty (60) days or more in interest or principal payments due
thereunder.

 

“Qualified REIT Subsidiary” means the meaning given to such term in the Internal
Revenue Code.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.

 

“Register” has the meaning provided in Section 10.07(c).

 

“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Regulation X” means Regulation X of the FRB, as in effect from time to time.

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

 31 

 

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

“Required Dollar Tranche Lenders” means, as of any date of determination, Dollar
Tranche Lenders having more than 50% of (a) the Aggregate Dollar Tranche
Commitments or (b) if the Dollar Tranche Commitments and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Article VIII, Dollar Tranche Lenders holding in the aggregate more than 50% of
the Dollar Tranche Obligations (including, in each case, the aggregate amount of
each Dollar Tranche Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans); provided, (i) that the Dollar Tranche
Commitment of, and (ii) the portion of the Dollar Tranche Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Dollar Tranche Lenders.

 

“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) holding more than
50% of the sum of the Outstanding Amount of the Loans and the aggregate
available undrawn Revolving Commitments (including, in each case, the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans); provided (i) that the undrawn Revolving
Commitment of, and (ii) the portion of the Outstanding Amount of all Loans held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of (a) the Aggregate Revolving Commitments or (b)
if the Revolving Commitments and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Article VIII, Revolving
Lenders holding in the aggregate more than 50% of the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, (i) that the Revolving Commitment of, and (ii) the portion of the
Revolving Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party and solely for
the purposes of notices given pursuant to Article II, any other officer of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

 

 32 

 

 

“Revaluation Date” means with respect to any Loan denominated in an Alternative
Currency, each of the following: (a) each date of a Borrowing of a Eurodollar
Loan denominated in an Alternative Currency, (b) each date of a continuation of
a Eurodollar Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
determine or the Required Revolving Lenders shall require.

 

“Revolving Commitment” means, collectively, the Dollar Tranche Commitment and
the Alternative Currency Tranche Commitment.

 

“Revolving Commitment Percentage” means, at any time for each Revolving Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Revolving Lender’s aggregate Revolving Committed
Amount and the denominator of which is the Aggregate Revolving Commitments.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) in the case of Revolving Loans and Swing Line Loans,
the Revolving Loan Maturity Date, and, in the case of the Letters of Credit, the
Letter of Credit Expiration Date, and (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.

 

“Revolving Committed Amount” means, collectively, the Dollar Tranche Committed
Amount and the Alternative Currency Tranche Committed Amount.

 

“Revolving Lenders” means a collective reference to the Dollar Tranche Lenders
and the Alternative Currency Tranche Lenders.

 

“Revolving Loan Maturity Date” means the later to occur of (a) May 25, 2021 and
(b) if maturity is extended pursuant to Section 2.16, such extended maturity
date as determined pursuant to such section; provided however, that, in each
such case, if such date is not a Business Day, the Revolving Loan Maturity Date
shall be the preceding Business Day.

 

“Revolving Loans” means, collectively, the Dollar Tranche Loans and Alternative
Currency Trance Loans.

 

“Revolving Notes” means, collectively, the Dollar Tranche Notes and the
Alternative Currency Tranche Notes.

 

“Revolving Obligations” means, collectively, the Dollar Tranche Obligations and
the Alternative Currency Tranche Obligations.

 

“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global Inc.
and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other

 

 33 

 

 

property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by OFAC, U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

 

“Sanctioned Person” means (a) a Person named on a Sanctions-related list
maintained or published by a Governmental Authority administering or enforcing
Sanctions published from time to time or is otherwise the subject or target of
Sanctions, (b) (i) an agency of the government of a Designated Jurisdiction,
(ii) an organization controlled by a Designated Jurisdiction, or (iii) a Person
resident in a Designated Jurisdiction or (c) any Person or Persons owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a special purpose subsidiary or affiliate or any
other Person.

 

“Senior Note Trustee” means, with respect to any series of Senior Notes, U.S.
Bank National Association or any other financial institution from time to time
serving as trustee under the Senior Note Indenture governing such series of
Senior Notes.

 

“Senior Notes” means collectively, the Senior Notes (2023), the Senior Notes
(2024), the Senior Notes (2025), the Senior Notes (2026), the Senior Notes
(2027) and the Senior Notes (2028).

 

“Senior Notes (2023)” means any one of the 4.375% Senior Notes due 2023 issued
by the Borrower in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2023), as

 

 34 

 

 

such Senior Notes may be amended, restated, supplemented, replaced or otherwise
modified from time to time.

 

“Senior Notes (2024)” means any one of the 4.950% Senior Notes due 2024 issued
by the Borrower in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2024), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2025)” means any one of the 4.50% Senior Notes due 2025 issued by
the Borrower in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2025), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2026)” means any one of the 5.250% Senior Notes due 2026 issued
by the Borrower in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2026), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2027)” means any one of the 4.500% Senior Notes due 2027 issued
by the Borrower in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2027), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2028)” means any one of the 4.750% Senior Notes due 2028 issued
by the Borrower in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2028), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Note Indentures” means collectively, the Senior Note Indenture (2023),
the Senior Note Indenture (2024), the Senior Note Indenture (2025), the Senior
Note Indenture (2026), the Senior Note Indenture (2027) and the Senior Note
Indenture (2028).

 

“Senior Note Indenture (2023)” means the Indenture, dated as of July 12, 2016 by
and among the Borrower and the Senior Note Trustee, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

“Senior Note Indenture (2024)” means the Indenture, dated as of March 11, 2014
by and among the Borrower and the Senior Note Trustee, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2025)” means the Indenture, dated as of September 11,
2014 by and among the Borrower and the Senior Note Trustee, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2026)” means the Indenture, dated as of September 23,
2015 by and among the Borrower and the Senior Note Trustee, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

 35 

 

 

“Senior Note Indenture (2027)” means the Indenture, dated as of March 18, 2015
by and among the Borrower and the Senior Note Trustee, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2028)” means the Indenture, dated as of April 4, 2017 by
and among the Borrower and the Senior Note Trustee, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

“Significant Acquisition” means any acquisition or investment (in one or a
series of related transactions) with an aggregate consideration in excess of
$200,000,000.

 

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Charges” means, for any period, for the Consolidated Parties on a
consolidated basis, all charges, costs or expenses of the Consolidated Parties
related to any of the following:

 

(a)          cash litigation charges incurred by the Consolidated Parties;
provided, that such amount shall not exceed an aggregate amount of $10,000,000
during the term of this Credit Agreement and any such amounts in excess of
$10,000,000 shall not be included in the determination of the Special Charges
Adjustment for any period;

 

(b)          non-cash charges associated solely with respect to the write-down
of the value of accounts due to straight-line rent;

 

(c)          other than as set forth in clause (b) immediately above, additional
non-cash charges associated with the write-down of the value of accounts and/or
notes receivable of the Consolidated Parties; provided, that such amount shall
not exceed an aggregate amount of $45,000,000 during the term of this Credit
Agreement and any such amounts in excess of $45,000,000 shall not be included in
the determination of the Special Charges Adjustment for any period;

 

(d)          non-cash charges related to preferred stock redemptions and
non-cash compensation expenses relating to restricted stock awards, stock
options or similar equity based compensation awards;

 

 36 

 

 

(e)          non-cash charges incurred by the Consolidated Parties in
association with the write-down of the value of any real properties;

 

(f)          to the extent applicable, the satisfaction of outstanding
unamortized loan fees with respect to the Existing Credit Facility;

 

(g)          any other non-cash charges associated with the sale or settlement
by any Consolidated Party of any Swap Contract; and

 

(h)          charges related to acquisition deal related costs.

 

“Special Charges Adjustment” means, for any period, the amount which has been
deducted for or in connection with any Special Charges (without duplication
among such items or items taken into account for previous period) in the
determination of net income for the applicable period for which a given
Consolidated EBITDA calculation has been performed.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning provided in Section 11.07.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Sterling Term Loan” has the meaning provided in Section 2.01(d)(ii).

 

“Sterling Term Loan Availability Period” means the period commencing on the
Closing Date and ending September 1, 2017.

 

“Sterling Term Loan Commitment” means, with respect to each Sterling Term Loan
Lender, the commitment of such Sterling Term Loan Lender to make its portion of
the Sterling Term Loan to the Borrower pursuant to Section 2.01(d)(ii), in the
principal amount set forth opposite such Sterling Term Loan Lender’s name on
Schedule 2.01; provided that, at any time after funding of an Sterling Term
Loan, the determinations “Required Lender” shall also be based on the
outstanding principal amount of the Sterling Term Loan. The aggregate principal
amount of the Sterling Term Loan Commitments of all of the Sterling Term Loan
Lenders as in effect on the Closing Date is One Hundred Million British Pound
Sterling (£100,000,000).

 

“Sterling Term Loan Commitment Percentage” means, at any time, for each Sterling
Term Loan Lender, the percentage of the Sterling Term Loan (or aggregate
Sterling Term Loan Commitment, prior to the termination thereof) held by such
Sterling Term Loan Lender to the

 

 37 

 

 

aggregate Sterling Term Loan (or Sterling Term Loan Commitments) held by all
Sterling Term Loan Lenders, as such percentage may be modified in connection
with any assignment made in accordance with the provisions of Section 10.07. The
Sterling Term Loan Commitment Percentages as in effect on the Closing Date are
set forth on Schedule 2.01.

 

“Sterling Term Loan Facility” has the meaning provided in the preamble hereto.

 

“Sterling Term Loan Funding Termination Date” means the earlier to occur of (a)
a draw under the Sterling Term Loan Facility of an aggregate amount equal to the
full aggregate principal amount of the Sterling Term Loan Commitments of all of
the Sterling Term Loan Lenders and (b) September 1, 2017.

 

“Sterling Term Loan Lenders” means a collective reference to the Lenders holding
Sterling Term Loans.

 

“Sterling Term Loan Maturity Date” means May 25, 2022.

 

“Sterling Term Loan Unused Fee” has the meaning in Section 2.09(a).

 

“Sterling Term Note” means the promissory note in the form of Exhibit B-4, if
any, given to each Sterling Term Loan Lender to evidence the Sterling Term Loan
of such Sterling Term Loan Lender, as amended, restated, replaced, modified,
supplemented, extended, renewed or replaced.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means (a) Omega LP, (b) Omega Holdco, (c) each Domestic
Subsidiary of the Borrower which becomes a Subsidiary Guarantor pursuant to
Section 6.15(a) hereof.

 

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E to be executed by each new Subsidiary of the Borrower that is
required to become a Subsidiary Guarantor in accordance with Section 6.15(a)
hereof.

 

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to

 

 38 

 

 

maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

 

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in Dollars, and
with respect to each Dollar Tranche Lender, the commitment of such Dollar
Tranche Lender to purchase participation interests in Swing Line Loans in
Dollars.

 

“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).

 

 39 

 

 

“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

“Swing Line Loans” has the meaning provided in Section 2.01(c).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

 

“Term Loans” means, collectively, the U.S. Term Loan and the Sterling Term Loan.

 

“Term Loan Commitments” means, collectively, the U.S. Term Loan Commitment and
the Sterling Term Loan Commitment.

 

“Term Loan Lenders” means a collective reference to the Lenders holding U.S.
Term Loans or Sterling Term Loans.

 

“Term Loan Maturity Date” means the U.S. Term Loan Maturity Date or the Sterling
Term Loan Maturity Date, as applicable.

 

“Term Notes” means, collectively, the U.S. Term Notes and the Sterling Term
Notes.

 

“Threshold Amount” means $50,000,000.

 

“Tranche” means, with respect to a Revolving Loan, its character as a Dollar
Tranche Loan or an Alternative Currency Tranche Loan.

 

“Type” means, with respect to any Revolving Loan, U.S. Term Loan or Sterling
Term Loan, its character as a Base Rate Loan or a Eurodollar Loan.

 

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits”.

 

“Unconsolidated Affiliates” means an Affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.

 

 40 

 

 

“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) the quotient of (1) Unencumbered Net Revenue for the prior fiscal quarter
(for Real Property Assets owned for the prior four (4) fiscal quarters), minus
the Unencumbered Net Revenue attributable to each Unencumbered Property sold or
otherwise disposed of during such most recently ended quarter, minus the
Unencumbered Net Revenue from any Unencumbered Property acquired during the
prior four (4) fiscal quarter period, multiplied by four, divided by (2) the
Capitalization Rate plus (b) the acquisition cost of each Unencumbered Property
acquired during the prior four (4) fiscal quarter period plus (c) the book value
of unencumbered Qualified Mortgage Loans; provided, that when calculating the
Unencumbered Asset Value, (i) the aggregate occupancy of all Unencumbered
Properties contributing to the Unencumbered Asset Value, reported as of the last
day of the most recently ended fiscal quarter period of the Borrower, shall be
at least 78% of in-service beds and (ii) the aggregate amount of Qualified
Mortgage Loans attributable to second mortgages or second deeds of trust added
pursuant to clause (c) of this definition shall not exceed $500,000,000.

 

“Unencumbered Net Revenue” means, for any period, Net Revenue from all
Unencumbered Properties.

 

“Unencumbered Property” means, for any Real Property Asset, the following
criteria:

 

(a)          to the best of Borrower’s knowledge, does not have any title,
survey, environmental, condemnation or condemnation proceedings, or other
defects that would give rise to a materially adverse effect as to the value, use
of or ability to sell or finance such property;

 

(b)          (i) is not subject to a Negative Pledge or encumbered by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest,
in each case, to secure Funded Debt, other than the Braswell Indebtedness and
(ii) each such Person directly or indirectly owning such Real Property Asset
(other than a Credit Party) has not agreed to guaranty Indebtedness of another
party or has become liable for any Indebtedness;

 

(c)          100% owned in fee simple absolute or with a leasehold interest or
similar arrangement providing the right to occupy Real Property Asset pursuant
to an Eligible Ground Lease, in either case, by the Borrower or a direct or
indirect Subsidiary of the Borrower;

 

(d)          shall be located in the United States or shall be an International
Unencumbered Property; provided, however, that International Unencumbered
Properties may be included in the pool of Unencumbered Properties only to the
extent that aggregate value of such properties does not exceed twenty percent
(20%) of the total Unencumbered Asset Value;

 

(e)          is occupied or available for occupancy (subject to final tenant
improvements);

 

(f)          is leased to a third party Tenant and operated by a third party
operator;

 

 41 

 

 

(g)          the Tenant at such facility is not delinquent sixty (60) days or
more in rent payments.

 

“Unencumbered Property Certificate” means a certificate signed by a Responsible
Officer of the Borrower in a form to be agreed upon between the Administrative
Agent and the Borrower in their reasonable discretion.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“U.S. Term Loan” has the meaning provided in Section 2.01(d)(i).

 

“U.S. Term Loan Commitment” means, with respect to each U.S. Term Loan Lender,
the commitment of such U.S. Term Loan Lender to make its portion of the U.S.
Term Loan to the Borrower pursuant to Section 2.01(d)(i), in the principal
amount set forth opposite such U.S. Term Loan Lender’s name on Schedule 2.01;
provided that, at any time after funding of a U.S. Term Loan, the determinations
“Required Lender” shall also be based on the outstanding principal amount of the
U.S. Term Loan. The aggregate principal amount of the U.S. Term Loan Commitments
of all of the U.S. Term Loan Lenders as in effect on the Closing Date is Four
Hundred Twenty-Five Million Dollars ($425,000,000).

 

“U.S. Term Loan Commitment Percentage” means, at any time, for each U.S. Term
Loan Lender, the percentage of the U.S. Term Loan (or aggregate U.S. Term Loan
Commitment, prior to the termination thereof) held by such U.S. Term Loan Lender
to the aggregate U.S. Term Loan (or U.S. Term Loan Commitments) held by all U.S.
Term Loan Lenders, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 10.07. The U.S.
Term Loan Commitment Percentages as in effect on the Closing Date are set forth
on Schedule 2.01.

 

“U.S. Term Loan Lenders” means a collective reference to the Lenders holding
U.S. Term Loans.

 

“U.S. Term Loan Maturity Date” means May 25, 2022.

 

“U.S. Term Note” means the promissory note in the form of Exhibit B-2, if any,
given to each U.S. Term Loan Lender to evidence the U.S. Term Loan of such U.S.
Term Loan Lender, as amended, restated, replaced, modified, supplemented,
extended, renewed or replaced.

 

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

 

 42 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02         Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i)          The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Credit Document shall refer to such
Credit Document as a whole and not to any particular provision thereof.

 

(ii)         Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

 

(iii)        The term “including” is by way of example and not limitation.

 

(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

1.03         Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
except as otherwise specifically prescribed herein.

 

(b)          The Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any

 

 43 

 

 

financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then such computations shall continue to be
made on a basis consistent with the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) as to which no such objection has been made.

 

(c)          Determinations of the calculation of and compliance with the
financial covenants set forth in Section 6.12(d) and (g) hereunder shall be made
on a Pro Forma Basis.

 

1.04         Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.05         References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06         Times of Day; Rates.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

1.07         Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

 44 

 

 

1.08       Exchange Rates; Currency Equivalents.

 

(a)          The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extension of Credits and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent.

 

(b)          Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Loan is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.

 

(c)          The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

 

1.09       Additional Alternative Currencies.

 

(a)          The Borrower may from time to time request that Eurodollar Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurodollar Loans, such request shall be subject to the approval of
the Administrative Agent and the Lenders affected thereby.

 

(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired Extension of Credit (or such other time or date as may be agreed by the
Administrative Agent in its sole discretion). In the case of any such request
pertaining to Eurodollar Loans, the Administrative Agent shall promptly notify
each Lender thereof. Each Lender (in the case of any such request pertaining to
Eurodollar Loans) shall notify the Administrative Agent, not later than 11:00
a.m., ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurodollar Loans in such requested
currency.

 

(c)          Any failure by a Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender to permit Eurodollar Loans to be made in such requested currency. If
the Administrative Agent and all the Lenders consent to making Eurodollar Loans
in such requested currency, the Administrative

 

 45 

 

 

Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurodollar Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Borrower.

 

1.10      Change of Currency.

 

(a)          Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

 

(b)          Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)          Each provision of this Credit Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

 

Article II

COMMITMENTS AND EXTENSION OF CREDITS

 

2.01       Commitments.

 

Subject to the terms and conditions set forth herein:

 

(a)            Revolving Loans.

 

(i)          Dollar Tranche Loans. During the Revolving Commitment Period, each
Dollar Tranche Lender severally agrees to make revolving credit loans (the
“Dollar Tranche Loans”) to the Borrower in Dollars on any Business Day;
provided, that after giving effect to any such Dollar Tranche Loan, (i) with
regard to the Revolving Lenders collectively, the aggregate Outstanding Amount
of Revolving Obligations shall not exceed the aggregate Revolving Committed
Amount (as such amount may be increased or decreased in accordance with the
provisions hereof), (ii) with regard to the Dollar Tranche Lenders collectively,
the

 

 46 

 

 

aggregate Outstanding Amount of Dollar Tranche Obligations shall not exceed the
Aggregate Dollar Tranche Commitments, (iii) with regard to each Dollar Tranche
Lender individually, such Dollar Tranche Lender’s Dollar Tranche Commitment
Percentage of Dollar Tranche Obligations shall not exceed its respective Dollar
Tranche Committed Amount and (iv) with regard to each Revolving Lender
individually, such Revolving Lender’s Revolving Commitment Percentage of the
Revolving Obligations shall not exceed such Revolving Lender’s Revolving
Committed Amount. Dollar Tranche Loans may consist of Base Rate Loans,
Eurodollar Loans, or a combination thereof, as provided herein, and may be
repaid and reborrowed in accordance with the provisions hereof.

 

(ii)         Alternative Currency Tranche Loans. During the Revolving Commitment
Period, each Alternative Currency Tranche Lender severally agrees to make
Revolving Loans (the “Alternative Currency Tranche Loans”) to the Borrower in
Dollars or in one or more Alternative Currencies on any Business Day; provided
that after giving effect to any such Alternative Currency Tranche Loan, (i) with
regard to the Revolving Lenders collectively, the aggregate Outstanding Amount
of Revolving Obligations shall not exceed the aggregate Revolving Committed
Amount (as such amount may be increased or decreased in accordance with the
provisions hereof), (ii) with regard to the Alternative Currency Tranche Lenders
collectively, the aggregate Outstanding Amount of Alternative Currency Tranche
Obligations shall not exceed the Aggregate Alternative Currency Tranche
Commitments, (iii) with regard to each Alternative Currency Tranche Lender
individually, such Alternative Currency Tranche Lender’s Alternative Currency
Tranche Commitment Percentage of Alternative Currency Tranche Obligations shall
not exceed its respective Alternative Currency Tranche Committed Amount, (iv)
with regard to each Revolving Lender individually, such Revolving Lender’s
Revolving Commitment Percentage of the Revolving Obligations shall not exceed
such Revolving Lender’s Revolving Committed Amount, and (v) the Outstanding
Amount of Alternative Currency Tranche Loans shall not exceed the Alternative
Currency Sublimit. Alternative Currency Tranche Loans may consist of Base Rate
Loans, Eurodollar Loans, or a combination thereof, as provided herein, and may
be repaid and reborrowed in accordance with the provisions hereof.

 

(b)          Letters of Credit. During the Revolving Commitment Period, (i) the
L/C Issuer, in reliance upon the commitments of the Dollar Tranche Lenders set
forth herein, agrees (A) to issue Letters of Credit denominated in Dollars for
the account of Borrower on any Business Day, (B) to amend or extend Letters of
Credit previously issued hereunder, and (C) to honor drafts under Letters of
Credit; and (ii) the Dollar Tranche Lenders severally agree to purchase from the
L/C Issuer a participation interest in the Letters of Credit issued hereunder in
an amount equal to such Dollar Tranche Lender’s Revolving Commitment Percentage
thereof; provided, that (i) the aggregate principal amount of L/C Obligations
shall not exceed an amount equal to the lesser of (A) TWENTY-FIVE MILLION
DOLLARS ($25,000,000) and (B) the undrawn portion of the Aggregate Dollar
Tranche Commitments (as such amount may be adjusted in accordance with the
provisions hereof, the “L/C Committed Amount”), (ii) with regard to

 

 47 

 

 

the Dollar Tranche Lenders collectively, the aggregate Outstanding Amount of
Dollar Tranche Obligations shall not exceed the Aggregate Dollar Tranche
Commitments and (iii) with regard to each Dollar Tranche Lender individually,
such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage of Dollar
Tranche Obligations shall not exceed its respective Dollar Tranche Committed
Amount. Subject to the terms and conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may obtain Letters of Credit to replace Letters of Credit that have expired or
that have been drawn upon and reimbursed.

 

(c)          Swing Line Loans. During the Revolving Commitment Period, the Swing
Line Lender may, in its discretion and in reliance upon the agreements of the
other Dollar Tranche Lenders set forth in this Section 2.01(c) and Section 2.04,
make revolving credit loans (the “Swing Line Loans”) to the Borrower in Dollars
on any Business Day; provided, that (i) the aggregate Outstanding Amount of
Swing Line Loans shall not exceed an amount equal to the lesser of (A) ONE
HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000) and (B) the undrawn portion
of the Aggregate Dollar Tranche Commitments (as such amount may be adjusted in
accordance with the provisions hereof, the “Swing Line Committed Amount”), (ii)
with respect to the Dollar Tranche Lenders collectively, the aggregate
Outstanding Amount of Dollar Tranche Obligations shall not exceed the Aggregate
Dollar Tranche Commitments and (iii) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Swing Line
Loans shall be Daily Floating Eurodollar Rate Loans, and may be repaid and
reborrowed in accordance with the provisions hereof. Immediately upon the making
of a Swing Line Loan, each Dollar Tranche Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
participation interest in such Swing Line Loan in an amount equal to the product
of such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage thereof. No
Swing Line Loan shall remain outstanding for longer than five (5) Business Days.
Notwithstanding anything herein to the contrary, the Swing Line Lender shall not
be under any obligation to make any Swing Line Loan if any Dollar Tranche Lender
is at that time a Defaulting Lender, unless the Swing Line Lender has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the Swing Line Lender (in its sole discretion) with the Borrower or such
Defaulting Lender to eliminate the Swing Line Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Swing Line Loan then proposed to
be made or all Swing Line Loans as to which the Swing Line Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion. The Swing
Line Lender shall promptly notify the Borrower if it has suspended the
availability of Swing Line Loans.

 

(d)          Term Loans.

 

(i)          Each U.S. Term Loan Lender severally agrees to make term loans
(each a “U.S. Term Loan”) to the Borrower in Dollars on the Closing Date;
provided, that after giving effect to any such U.S. Term Loan, (i) with regard
to the U.S. Term Loan Lenders collectively, the aggregate outstanding principal
amount of U.S. Term Loans shall not exceed FOUR HUNDRED TWENTY-

 

 48 

 

 

FIVE MILLION DOLLARS ($425,000,000), and (ii) with regard to each U.S. Term Loan
Lender individually, such U.S. Term Loan Lender’s U.S. Term Loan Commitment
Percentage of outstanding U.S. Term Loans shall not exceed its respective U.S.
Term Loan Commitment.

 

(ii)         (A)         Each Sterling Term Loan Lender severally agrees to make
term loans (each a “Sterling Term Loan”) to the Borrower in British Pound
Sterling on any Business Day during the Sterling Term Loan Availability Period;
provided, that after giving effect to any such Sterling Term Loan, (i) with
regard to the Sterling Term Loan Lenders collectively, the aggregate outstanding
principal amount of Sterling Term Loans shall not exceed ONE HUNDRED MILLION
BRITISH POUND STERLING (£100,000,000), and (ii) with regard to each Sterling
Term Loan Lender individually, such Sterling Term Loan Lender’s Sterling Term
Loan Commitment Percentage of outstanding Sterling Term Loans shall not exceed
its respective Sterling Term Loan Commitment.

 

(B)         The Borrower may elect to borrow less than the maximum amount of the
Sterling Term Loan Commitment and shall be permitted no more than two (2)
separate draws of funds under the Sterling Term Loan Commitment; provided, that
each such draw shall occur during the Sterling Term Loan Availability Period;
provided, further, that if the Borrower does not elect to draw the full amount
of the Sterling Term Commitment on or before the date that is thirty (30) days
following the Closing Date, the Borrower shall pay to the Administrative Agent,
for the ratable benefit of the Sterling Term Loan Lenders, the Sterling Term
Loan Unused Fee. Any undrawn amounts under the Sterling Term Loan Commitment
will expire on the Sterling Term Loan Funding Termination Date.

 

(iii)        Term Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein. Term Loans may be repaid in whole or in
part at any time but amounts repaid on the Term Loan may not be reborrowed.

 

(e)          Increases in Revolving Commitments; Addition of Incremental Term
Loan Facilities. The Borrower shall have the right, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent, to increase the
Aggregate Revolving Commitments (each such increase, an “Incremental Revolving
Increase”) or to add one or more tranches of term loans (each an “Incremental
Term Loan Facility”; each Incremental Term Loan Facility and each Incremental
Revolving Increase are collectively referred to as “Incremental Facilities”) to
an aggregate Outstanding Amount of Loans and the aggregate available undrawn
Revolving Commitments (including the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans) of not more than TWO BILLION FIVE HUNDRED MILLION DOLLARS
($2,500,000,000), provided that

 

 49 

 

 

(i)         no Default or Event of Default shall exist on the effective date of
any Incremental Facility or would exist after giving effect to any such
Incremental Facility;

 

(ii)        no existing Lender shall be under any obligation to provide any
commitment to an Incremental Facility (an “Incremental Facility Commitment”) and
any such decision whether to provide an Incremental Facility Commitment shall be
in such Lender’s sole and absolute discretion;

 

(iii)       each Incremental Facility Commitment shall be in a minimum principal
amount of $5,000,000 and in integral multiples of $1,000,000 in excess thereof
(or such lesser amounts as the Administrative Agent and the Borrower may agree);

 

(iv)      each Person providing an Incremental Facility Commitment shall qualify
as an Eligible Assignee;

 

(v)       the Borrower shall deliver to the Administrative Agent:

 

(A)         a certificate of each Credit Party dated as of the date of such
increase signed by a Responsible Officer of such Credit Party certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Credit Party approving such Incremental Facility;

 

(B)         a certificate of the Borrower dated as of the effective date of such
Incremental Facility signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to such Incremental Facility, (I) the
representations and warranties of each Credit Party contained in Article V or
any other Credit Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and (II) no Default or Event of Default exists;

 

(C)         any new or amended and restated Notes (to the extent requested by
the Lenders) to reflect such Incremental Facilities;

 

(D)         opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

 50 

 

 

(E)         all fees required under any engagement letter due in connection with
the syndication of the commitments to fund such Incremental Facility by the
Arranger;

 

(vi)       the Administrative Agent shall have received documentation from each
Person providing an Incremental Facility Commitment evidencing its Incremental
Facility Commitment and its obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation a Lender Joinder Agreement substantially in the form of Exhibit F
attached hereto or other arrangement reasonably acceptable to the Administrative
Agent;

 

(vii)      in the case of any Incremental Revolving Increase with respect to the
Aggregate Revolving Commitments, (A) if any Revolving Loans are outstanding on
the date of such increase, (I) each Lender providing such Incremental Revolving
Increase shall make Revolving Loans, the proceeds of which shall be applied by
the Administrative Agent to prepay the Revolving Loans of the existing Revolving
Lenders, in an amount necessary such that after giving effect thereto the
outstanding Revolving Loans are held ratably among all the Revolving Lenders and
(II) the Borrower shall pay an amount required pursuant to Section 3.05 as a
result of any such prepayment of Revolving Loans of existing Revolving Lenders
and (B) such Incremental Revolving Increase shall be on the exact same terms and
pursuant to the exact same documentation applicable to such existing Revolving
Loans; and

 

(viii)     in the case of an Incremental Term Loan Facility and subject to the
requirements of clauses (e)(i) through (vii) above, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase to the Term Loan Commitments, or one
or more additional term loan tranches.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

 

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Obligations under, and shall be entitled to all the
benefits afforded by, this Credit Agreement and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guaranty.

 

(f)          If any amendment to this Credit Agreement is required to give
effect to any addition of Incremental Facilities pursuant to and in accordance
with Section 2.01(e), then such amendment shall be effective if executed by the
Credit Parties, each Lender providing such Incremental Facility Commitment and
the Administrative Agent (each such amendment is a “Commitment Increase
Amendment”).

 

 51 

 

 

2.02        Borrowings, Conversions and Continuations.

 

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(i) telephone or (ii) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowings of, conversion to or continuation of
Eurodollar Loans denominated in Dollars or of any conversion of Eurodollar Loans
denominated in Dollars to Base Rate Loans, (ii) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurodollar Loans denominated
in Alternative Currencies, and (iii) on the requested date of any Borrowing,
conversion or continuation of Base Rate Loans. Each telephonic notice pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing, conversion or continuation shall
be in a principal amount of (i) with respect to Eurodollar Loans, $1,000,000 or
a whole multiple of $1,000,000 in excess thereof or (ii) with respect to Base
Rate Loans, $500,000 or a whole multiple of $100,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) whether the
applicable request is with respect to Revolving Loans, U.S. Term Loans or
Sterling Term Loans, (ii) whether such request is for a Borrowing, conversion,
or continuation, (iii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iv) the principal amount of Loans
to be borrowed, converted or continued, (v) the Type of Loans to be borrowed,
converted or continued, (vi) if applicable, the duration of the Interest Period
with respect thereto and (vii) if the applicable request is with respect to a
Revolving Loan, the Tranche and the currency of the Loans to be borrowed. If the
Borrower requests a Revolving Loan but fails to specify a Tranche in any Loan
Notice, then the applicable Loans shall be made as Dollar Tranche Loans if the
request specifies Dollars (or does not specify a currency), and as Alternative
Currency Tranche Loans if the request specifies an Alternative Currency or if no
unused Dollar Tranche Commitments exist. If the Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurodollar Loans in their original
currency with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Loans. If the Borrower requests
a Borrowing of, conversion to, or continuation of Eurodollar Loans in any Loan
Notice, but fails to specify an Interest Period, the Interest Period will be
deemed to be one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.

 

 52 

 

 

(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender, as applicable, of the amount of and currency of its
Dollar Tranche Commitment Percentage, Alternative Currency Tranche Commitment
Percentage, U.S. Term Loan Commitment Percentage or Sterling Term Loan
Commitment Percentage of the applicable Loans, as the case may be, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender, as applicable, of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Lender, as applicable, shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
2:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case, on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Extension of
Credit, Section 4.01), the Administrative Agent shall make all funds so received
available to the party referenced in the applicable Loan Notice in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable party on the books of the Administrative Agent with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Borrower, there
are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the party identified in the applicable Loan Notice as provided above.

 

(c)          Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Loan and (ii) any
conversion into, or continuation as, a Eurodollar Loan may be made only if the
conditions to Extension of Credits in Section 4.02 have been satisfied. During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Loan (whether in Dollars or any
Alternative Currency) if the Required Lenders shall have prohibited the same in
writing to the Administrative Agent and (ii) at the request of the Required
Lenders, any outstanding Eurodollar Loans denominated in an Alternative Currency
shall be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

 53 

 

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Loans.

 

2.03        Additional Provisions with respect to Letters of Credit.

 

(a)           Obligation to Issue or Amend.

 

(i)        The L/C Issuer shall not issue any Letter of Credit if:

 

(A)         the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or

 

(B)         such Letter of Credit is in an initial amount less than $50,000, is
to be denominated in a currency other than Dollars or is not a standby letter of
credit.

 

(ii)       The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that the L/C Issuer in good faith deems material to it;

 

(B)         the expiry date of such requested Letter of Credit would occur more
than twelve (12) months after the date of issuance or last renewal, unless the
Required Dollar Tranche Lenders have approved such expiry date;

 

(C)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Dollar Tranche Lenders have
approved such expiry date;

 

(D)         one or more applicable conditions contained in Section 4.02 shall
not then be satisfied and the L/C Issuer shall have received written notice
thereof from any Dollar Tranche Lender or any Credit Party at least one Business
Day prior to the requested date of issuance of such Letter of Credit;

 

 54 

 

 

(E)         any Dollar Tranche Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Dollar Tranche Lender to eliminate the L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

 

(F)         the Dollar Tranche Commitments have been terminated pursuant to
Article VIII.

 

(iii)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit if:

 

(A)         the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or

 

(B)         the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(iv)      The L/C Issuer shall not amend any Letter of Credit if:

 

(A)         one or more applicable conditions contained in Section 4.02 shall
not then be satisfied and the L/C Issuer shall have received written notice
thereof from any Dollar Tranche Lender or any Credit Party at least one Business
Day prior to the requested date of amendment of such Letter of Credit; or

 

(B)         the Dollar Tranche Commitments have been terminated pursuant to
Article VIII.

 

(b)            Procedures for Issuance and Amendment.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of

 

 55 

 

 

amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Person or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Dollar Tranche Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage of
such Letter of Credit.

 

(iii)        Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)            Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Dollar Tranche Lender of the

 

 56 

 

 

Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Dollar Tranche Lender’s Dollar Tranche Commitment
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
the amount of the unutilized portion of the Aggregate Dollar Tranche Commitments
or the conditions set forth in Section 4.02. Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

 

(ii)         Each Dollar Tranche Lender (including the Dollar Tranche Lender
acting as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Dollar Tranche
Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Dollar Tranche Lender
that so makes funds available shall be deemed to have made a Dollar Tranche Loan
that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans for any reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Dollar Tranche Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Dollar Tranche
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)        Until each Dollar Tranche Lender funds its Dollar Tranche Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Dollar
Tranche Lender’s Dollar Tranche Commitment Percentage of such amount shall be
solely for the account of the L/C Issuer.

 

(v)         Each Dollar Tranche Lender’s obligation to make Dollar Tranche Loans
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Dollar Tranche Lender
may have against the L/C Issuer, the Credit Parties or any other Person for any
reason

 

 57 

 

 

whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Each Dollar Tranche Lender’s obligation to make Dollar
Tranche Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrowers of a Loan Notice). 
Each Dollar Tranche Lender’s obligation to make L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right that such Dollar Tranche Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, (C) non-compliance
with the conditions set forth in Section 4.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)        If any Dollar Tranche Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Dollar Tranche Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Dollar Tranche Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
Overnight Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Dollar Tranche Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)            Repayment of Participations.

 

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Dollar Tranche Lender such Dollar
Tranche Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Credit Party or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Dollar Tranche Lender its Dollar
Tranche Commitment Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Dollar
Tranche Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

 58 

 

 

(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.06 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Dollar
Tranche Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Dollar Tranche Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Dollar Tranche Lender, at a rate per annum
equal to the Overnight Rate from time to time in effect.

 

(e)           Obligations Absolute. The obligations of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, any other Credit Document or any other agreement or
instrument relating thereto;

 

(ii)         the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower;

 

 59 

 

 

(vi)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower; or

 

(vii)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)          Role of L/C Issuer. Each Dollar Tranche Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, any Agent-Related Person nor any of the correspondents, participants
or assignees of the L/C Issuer shall be liable to any Dollar Tranche Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders or the Required Revolving
Lenders or the Required Dollar Tranche Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the

 

 60 

 

 

beneficiary via the Society for Worldwide Interbank Financial Telecommunication
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)          [Reserved].

 

(h)          Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Laws, order or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or the UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law and Practice, whether or not any Letter of Credit chooses such law
or practice.

 

(i)          Letter of Credit Fees. The Borrower shall pay Letter of Credit fees
as set forth in Section 2.09.

 

(j)          Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

2.04        Additional Provisions with respect to Swing Line Loans.

 

(a)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (i) telephone or (ii) a Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$100,000, and (B) the requested borrowing date, which shall be a Business Day.
Each telephonic notice pursuant to this Section 2.04(a) must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Dollar
Tranche Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (1) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in this Article II, or (2) that one or
more of the

 

 61 

 

 

applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Loan Notice, make
the amount of its Swing Line Loan available to the Borrower by crediting the
account of the Borrower on the books of the Swing Line Lender in Same Day Funds.

 

(b)            Refinancing.

 

(i)          The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Dollar
Tranche Lender make a Dollar Tranche Loan that is a Base Rate Loan in an amount
equal to such Dollar Tranche Lender’s Dollar Tranche Commitment Percentage of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Dollar Tranche Commitments or the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Dollar Tranche Lender shall make an amount equal to
its Dollar Tranche Commitment Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for Dollar
denominated payments not later than 2:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(b)(ii), each Dollar Tranche Lender
that so makes funds available shall be deemed to have made a Dollar Tranche Loan
that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Dollar Tranche Loans in accordance with Section 2.04(b)(i), the
request for Dollar Tranche Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Dollar Tranche Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Tranche Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(b)(i) shall be
deemed payment in respect of such participation.

 

(iii)        If any Dollar Tranche Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Dollar Tranche Lender pursuant to the foregoing
provisions of this Section 2.04(b) by the time specified in Section 2.04(b)(i),
the Swing Line Lender shall be entitled to recover from such Dollar Tranche
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which

 

 62 

 

 

such payment is immediately available to the Swing Line Lender at a rate per
annum equal to the Overnight Rate from time to time in effect. A certificate of
the Swing Line Lender submitted to any Dollar Tranche Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

(iv)        Each Dollar Tranche Lender’s obligation to make Dollar Tranche Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Dollar Tranche Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, (C) non-compliance
with the conditions set forth in Section 4.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(c)            Repayment of Participations.

 

(i)          At any time after any Dollar Tranche Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Dollar Tranche Lender its Dollar Tranche Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Dollar Tranche
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Tranche Lender shall pay to the Swing Line Lender
its Dollar Tranche Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

 

(d)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower (by delivery of an invoice or
other notice to the Borrower) for interest on the Swing Line Loans. Until each
Dollar Tranche Lender funds its Dollar Tranche Loan or risk participation
pursuant to this Section 2.04 to refinance such Dollar Tranche Lender’s Dollar
Tranche Commitment Percentage of any Swing Line Loan, interest in respect
thereof shall be solely for the account of the Swing Line Lender.

 

 63 

 

 

(e)          Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05        Repayment of Loans.

 

(a)          Revolving Loans. The Borrower shall repay to the Revolving Lenders
on the Revolving Loan Maturity Date the aggregate principal amount of Revolving
Loans outstanding on such date.

 

(b)          Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earliest to occur of (i) the date five (5) Business Days after such Loan is
made and (ii) the Revolving Loan Maturity Date.

 

(c)          U.S. Term Loans. The Borrower shall repay to the U.S. Term Loan
Lenders on the U.S. Term Loan Maturity Date the aggregate principal amount of
U.S. Term Loans outstanding on such date.

 

(d)          Sterling Term Loans. The Borrower shall repay to the Sterling Term
Loan Lenders on the Sterling Term Loan Maturity Date the aggregate principal
amount of Sterling Term Loans outstanding on such date.

 

2.06        Prepayments.

 

(a)          Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided, that (i) notice
thereof must be in form acceptable to the Administrative Agent and be received
by 11:00 a.m. by the Administrative Agent (A) at least three (3) Business Days
prior to the date of prepayment of Eurodollar Loans denominated in Dollars, (B)
at least four (4) Business Days (or five, in the case of prepayment of
Eurodollar Loans denominated in Special Notice Currencies) prior to any date of
prepayment of Eurodollar Loans denominated in Alternative Currencies, and (C) on
the Business Day prior to the date of prepayment of Base Rate Loans, (ii) any
such prepayment of Eurodollar Loans denominated in Dollars shall be in a minimum
principal amount of $1,000,000 and integral multiples of $1,000,000 in excess
thereof (iii) any prepayment of Eurodollar Loans denominated in Alternative
Currencies shall be in a minimum principal amount of the Dollar Equivalent of
$3,000,000 or a whole multiple of the Dollar Equivalent of $1,000,000 in excess
thereof and (iv) in the case of Base Rate Loans, a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof, or, in each case,
the entire principal amount thereof, if less. Each such notice of voluntary
repayment hereunder shall be irrevocable and shall specify the date and amount
of prepayment and the Loans and Types of Loans which are to be prepaid. The
Administrative Agent will give prompt notice to the applicable Lenders of any
prepayment on the Loans and the Lender’s interest therein. Prepayments of
Eurodollar Loans hereunder shall be accompanied by accrued interest thereon and
breakage amounts, if any, under Section 3.05.

 

 64 

 

 

(b)            Mandatory Prepayments. If at any time (A) the Outstanding Amount
of Revolving Obligations shall exceed the aggregate Revolving Committed Amount,
(B) the Outstanding Amount of L/C Obligations shall exceed the L/C Committed
Amount, (C) the Outstanding Amount of Swing Line Loans shall exceed the Swing
Line Committed Amount, or (D) the Outstanding Amount of all Revolving Loans
denominated in Alternative Currencies at any time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, immediate prepayment
(or in the case of Revolving Loans Denominated in Alternative Currencies, within
five (5) Business Days) will be made on the Revolving Loans, Swing Line Loans
and/or to provide Cash Collateral to the L/C Obligations in an amount equal to
such excess; provided, however, that Cash Collateral will not be provided to the
L/C Obligations hereunder until the Revolving Loans and Swing Line Loans have
been paid in full.

 

(c)            Application. Within each Loan, prepayments will be applied first
to Base Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition:

 

(i)          Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. Voluntary prepayments on the Revolving Obligations
and on the Term Loans will be paid by the Administrative Agent to the Revolving
Lenders and the Term Loan Lenders, as the case may be, ratably in accordance
with their respective interests therein.

 

(ii)         Mandatory Prepayments. Mandatory prepayments on the Revolving
Obligations will be paid by the Administrative Agent to the applicable Revolving
Lenders ratably in accordance with their respective interests therein; provided,
that mandatory prepayments in respect of the Revolving Commitments under
subsection (b) above shall be applied to the respective Revolving Obligations as
appropriate.

 

2.07        Termination or Reduction of Commitments.

 

The Revolving Commitments and the Sterling Term Loan Commitments hereunder may
be permanently reduced in whole or in part by notice from the Borrower to the
Administrative Agent; provided, that (i) any such notice thereof must be
received by 11:00 a.m. at least five (5) Business Days prior to the date of
reduction or termination and any such prepayment shall be in a minimum principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof;
(ii) the Revolving Commitments may not be reduced to an amount less than the
Revolving Obligations then outstanding; and (iii) if, after giving effect to any
reduction of the Revolving Commitments, the Alternative Currency Sublimit, the
L/C Committed Amount or the Swing Line Committed Amount exceeds the amount of
the applicable Revolving Commitments, such sublimit or committed amount shall be
automatically reduced by the amount of such excess. The Administrative Agent
will give prompt notice to the Lenders, as the case may be, of any such
reduction in Revolving Commitments and/or the Sterling Term Loan Commitments,
the Alternative Currency Sublimit, the L/C Committed Amount and/or the Swing
Line Committed Amount. Any reduction of the Revolving Commitments and/or
Sterling Term Loan Commitments shall be applied to the respective Revolving
Commitment of each such Revolving

 

 65 

 

 

Lender according to its Revolving Commitment Percentage and/or Sterling Term
Loan Commitment Percentage thereof. All commitment or other fees accrued until
the effective date of any termination of the Commitments shall be paid on the
effective date of such termination.

 

2.08        Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan (other than Swing Line Loans) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Loan that is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Daily
Floating Eurodollar Rate plus the Applicable Rate for Revolving Loans which are
Eurodollar Loans.

 

(b)          If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

(a)          Sterling Term Loan Unused Fee. In the event the Borrower does not
elect to draw the full amount of the Sterling Term Commitment on or before the
date that is thirty (30) days following the Closing Date, the Borrower agrees to
pay to the Administrative Agent for the ratable benefit of the Sterling Term
Loan Lenders, a delayed draw unused fee on any undrawn amount of the Sterling
Term Loans (the “Sterling Term Loan Unused Fee”) in an amount equal to (a) the
then applicable Facility Fee rate set forth in the definition of “Applicable
Rate” multiplied by (b) the amount by which the Sterling Term Loan Commitments
exceed the sum of the Outstanding Amount of Sterling Term Loans as of the
beginning of such day. The Sterling Term Loan Unused Fee shall be calculated and
accrue on a pro rata basis commencing on the date that is thirty (30) days from
and after the Closing Date through the Sterling Term Loan Funding

 

 66 

 

 

Termination Date, and shall be payable on the Sterling Term Loan Funding
Termination Date; provided, that, pursuant to Section 2.15(a)(iii), (i) no
Sterling Term Loan Unused Fee shall accrue on the Sterling Term Loan Commitment
of a Defaulting Lender so long as such Sterling Term Loan Lender shall be a
Defaulting Lender and (ii) any Sterling Term Loan Unused Fee accrued with
respect to the Sterling Term Loan Commitment of a Defaulting Lender during the
period prior to the time such Sterling Term Loan Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Sterling Term Loan Lender shall be a Defaulting Lender. The Administrative
Agent shall distribute the Sterling Term Loan Fee to the Sterling Term Loan
Lenders pro rata in accordance with the respective Sterling Term Loan
Commitments of the Sterling Term Loan Lenders.

 

(b)            Facility Fee. From and after the Closing Date, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the
Revolving Lenders, a facility fee at a per annum rate equal to the Applicable
Rate times the actual daily amount of the aggregate Revolving Committed Amount
(as such amount may be reduced pursuant to Section 2.07 above), regardless of
usage, or, if the Aggregate Revolving Commitments have terminated, on the
outstanding amount of all Revolving Loans, Swing Line Loans and L/C Obligations,
(the “Facility Fee” and collectively, for all the Revolving Lenders, the
“Facility Fees”). To the extent applicable, the Facility Fee shall accrue at all
times during the Revolving Commitment Period (and thereafter so long as
Revolving Obligations shall remain outstanding), including periods during which
the conditions to Extensions of Credit in Section 4.02 may not be met, and shall
be payable quarterly in arrears on the last day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Revolving Loan Maturity Date (and, if applicable,
thereafter on demand); provided, that, pursuant to Section 2.15(a)(iii), (i) no
Facility Fee shall accrue on the Revolving Commitment of a Defaulting Lender so
long as such Revolving Lender shall be a Defaulting Lender and (ii) any Facility
Fee accrued with respect to the Revolving Commitment of a Defaulting Lender
during the period prior to the time such Revolving Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Revolving Lender shall be a Defaulting Lender. The Administrative Agent
shall distribute the Facility Fee to the Revolving Lenders pro rata in
accordance with the respective Revolving Commitments of the Revolving Lenders.

 

(c)            Upfront and Other Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the upfront and other fees
in Dollars provided in the Engagement Letter.

 

(d)            Letter of Credit Fees.

 

(i)          Letter of Credit Fee. In consideration of the L/C Commitment
hereunder, the Borrower agrees to pay, in Dollars, to the Administrative Agent
for the ratable benefit of each Dollar Tranche Lender in accordance with its
Dollar Tranche Commitment Percentage an annual fee (the “Letter of Credit Fee”)
with respect to each Letter of Credit issued hereunder equal to (A) the
Applicable Rate per annum multiplied by (B) the average daily maximum amount
available to be

 

 67 

 

 

drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letters of Credit) from the date of issuance to the date of
expiration. The Letter of Credit Fee shall be computed on a quarterly basis in
arrears and shall be payable quarterly in arrears on the first Business Day
after the end of each March, June, September and December, commencing on the
first such date to occur after the Closing Date, and on the Letter of Credit
Expiration Date (and, if applicable, thereafter on demand); provided, however,
any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Dollar Tranche Lenders in accordance with the upward
adjustments in their respective Dollar Tranche Commitment Percentage allocable
to such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of
such fee, if any, payable to the L/C Issuer for its own account.

 

(ii)         L/C Issuer Fees. In addition to the Letter of Credit Fee, the
Borrower agrees to pay to the L/C Issuer for its own account without sharing by
the other Dollar Tranche Lenders (A) with the issuance of each such Letter of
Credit, a fronting fee, in Dollars, of one eighth of one percent (0.125%) per
annum on the maximum amount available to be drawn under Letters of Credit issued
by it from the date of issuance to the date of expiration, and (B) upon the
issuance, amendment, negotiation, transfer and/or conversion of any Letters of
Credit or any other action or circumstance requiring administrative action on
the part of the L/C Issuer with respect thereto, customary charges, in Dollars,
of the L/C Issuer with respect thereto (collectively, the “L/C Issuer Fees”).

 

(e)            Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees, in Dollars, as provided in the Engagement Letter
or as may be otherwise agreed by the Administrative Agent and the Borrower from
time to time.

 

(f)            Other Fees.

 

(i)          The Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees, in Dollars, in the amounts and at the
times specified in the Engagement Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

 68 

 

 

2.10       Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.

 

2.11        Payments Generally.

 

(a)          All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Credit Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Dollar Tranche Commitment Percentage, Alternative Currency Tranche Commitment
Percentage, U.S. Term Loan Commitment Percentage or Sterling Term Loan
Commitment Percentage, as applicable (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent (i)
after 2:00 p.m. in the case of payments in Dollars or (ii) after the Applicable
Time specified by the Administrative Agent in the case of payments in an
Alternative Currency shall, in each case, shall be deemed received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)          Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be

 

 69 

 

 

made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(c)          Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date (or in the case of any Base Rate Loan, prior to 12:00
(Noon) on the date of such Borrowing) any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

(i)          if the Borrower fails to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the Overnight Rate from time to time in effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Overnight Rate from time to time in
effect. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in the applicable Borrowing.
If such Lender does not pay such amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent may make a demand therefor
upon the Borrower, and the Borrower shall pay such amount to the Administrative
Agent, together with interest thereon for the Compensation Period at a rate per
annum equal to the rate of interest applicable to the applicable Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights that the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any

 

 70 

 

 

other reason, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)          The obligations of the Term Loan Lenders hereunder to make Term
Loans, the Alternative Currency Tranche Lenders hereunder to make Alternative
Currency Tranche Loans and of the Dollar Tranche Lenders hereunder to make
Dollar Tranche Loans and to fund participations in Letters of Credit and Swing
Line Loans are several and not joint. The failure of any Lender to make any Loan
or to fund any such participation on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
nor relieve Borrower from any obligations hereunder to the Lenders which fulfill
such obligations and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or purchase its participation.

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)          If at any time insufficient funds are received by or are available
to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

 

2.12        Sharing of Payments.

 

If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans and
excluding any amounts received by the L/C Issuer and/or Swing Line Lender to
secure the obligations of a Defaulting Lender to fund risk participations
hereunder), any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, but excluding any payments made to a Lender
in error by the Administrative Agent (which such payments shall be returned by
the Lender to the Administrative Agent immediately upon such Lender’s obtaining
knowledge that such payment was made in error)) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that (i) if all or any portion of such excess payment is thereafter

 

 71 

 

 

recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (A) the amount of such
paying Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (ii) the provisions of this Section shall not be construed
to apply to (A) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 2.14, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to any
Credit Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Credit
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

2.13        Evidence of Debt.

 

(a)          The Extension of Credits made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Extension of Credits made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender, requesting a
Note, which Note shall evidence such Lender’s Loans in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)          In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice

 

 72 

 

 

accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.14        Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the L/C Cash Collateralization
Date, any L/C Obligation remains outstanding, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans in the amount of the then
Outstanding Amount of all L/C Obligations (determined as of the date of such L/C
Borrowing or the L/C Cash Collateralization Date, as the case may be) and to the
extent of unavailability of Base Rate Loans, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. In the event
that the Borrower is deemed to have requested a Borrowing of Base Rate Loans on
the L/C Cash Collateralization Date, the Borrower hereby authorizes the L/C
Issuer and the Administrative Agent to deposit the proceeds of such borrowing
directly into a deposit account with the Administrative Agent in order the Cash
Collateralize the L/C Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Revolving Lender, such Revolving Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Revolving
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.06, 2.15 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held

 

 73 

 

 

and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Dollar Tranche Lender (or, as
appropriate, its assignee following compliance with Section 11.07(b))) or (ii)
the Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.15        Defaulting Lenders.

 

(a)            Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Required Lenders”,
“Required Revolving Lenders” and “Required Dollar Tranche Lenders” and Section
10.01.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, in
the case of a Defaulting Lender that is a Dollar Tranche Lender, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this

 

 74 

 

 

Agreement, as determined by the Administrative Agent; fifth, in the case of a
Defaulting Lender that is a Dollar Tranche Lender, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)       Certain Fees.

 

(A)         Each Defaulting Lender shall not be entitled to receive fees payable
under Section 2.09(a) or (b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to each such
Defaulting Lender).

 

(B)         Each Defaulting Lender that is a Dollar Tranche Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.

 

 75 

 

 

(C)         With respect to any fee payable under Section 2.09 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
is a Dollar Tranche Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
In the case of a Defaulting Lender that is a Dollar Tranche Lender, all or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders that are Dollar
Tranche Lenders in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the Applicable Percentage of Dollar
Tranche Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Dollar Tranche Commitment. Subject to Section 10.26, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine

 

 76 

 

 

to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Dollar Tranche Commitment Percentages (without
giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

2.16        Extension of Revolving Loan Maturity Date.

 

(a)            Requests for Extension. The Borrower may, at its option, but no
more than two (2) times, by notice to the Administrative Agent (who shall
promptly notify the Revolving Lenders) not earlier than one hundred twenty (120)
days and not later than thirty (30) days prior to the then applicable Revolving
Loan Maturity Date (the date of such notice, the “Extension Request Date”),
elect to extend the Revolving Loan Maturity Date for an additional six (6)
months from the Revolving Loan Maturity Date then in effect hereunder.

 

(b)            Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Revolving Loan Maturity Date pursuant to this
Section shall not be effective unless:

 

(i)          no Default or Event of Default exists on the Extension Request Date
and the date of such extension;

 

(ii)         the representations and warranties of the Credit Parties contained
in this Credit Agreement and the other Credit Documents are true and correct in
all material respects on and as of the Extension Request Date and the date of
such extension, other than those representations and warranties which
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date; provided, for purposes of this
Section 2.16, the representations and warranties contained in Subsections (a)
and (b) of Section 5.01 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;

 

(iii)        the Administrative Agent shall have received, for the benefit of
the Revolving Lenders (to be allocated on a pro rata basis after giving effect
to such extension) from the Borrower an extension fee in aggregate amount equal
to 0.075% of the Aggregate Revolving Commitments on the date of such extension.

 

(c)            Conflicting Provisions. This Section shall supersede any
provisions in Section 10.01 to the contrary.

 

 77 

 

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)          (i)          Any and all payments by any Credit Party to or for the
account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise and excise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Credit Agreement or any other Credit Document) (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”).

 

(ii)         If any Credit Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any taxes, including both
United States Federal backup withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant taxation
authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Taxes, the sum payable
by the applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(iii)        If any Credit Party or the Administrative Agent shall be required
by any Laws other than the Internal Revenue Code to deduct any Taxes from or in
respect of any sum payable under any Credit Document to the Administrative Agent
or any Lender, (A) the sum payable by the applicable Credit Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (B) such Credit Party or
the Administrative Agent shall make such deductions, (C) such Credit Party or
the Administrative Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(D) within thirty (30) days after the date of such payment, such Credit Party
shall furnish to

 

 78 

 

 

the Administrative Agent (which shall forward the same to such Lender) the
original or a certified copy of a receipt evidencing payment thereof.

 

(b)          In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes or charges or similar levies which
arise from any payment made under any Credit Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Credit Document (hereinafter referred to as “Other Taxes”). For the
avoidance of doubt, “Other Taxes” shall not include any taxes assessed on the
net or gross income of a taxpayer, regardless of whether such taxes are
designated excise or property taxes.

 

(c)          (i)          If the Borrower shall be required to deduct or pay any
Taxes or Other Taxes from or in respect of any sum payable under any Credit
Document to the Administrative Agent or any Lender, the Borrower shall also pay
to the Administrative Agent or to such Lender, as the case may be, at the time
interest is paid, such additional amount that the Administrative Agent or such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

 

(ii)         Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within ten (10) days after demand therefore, (x)
the Administrative Agent against any Taxes attributable to such Lender (but only
to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Credit Parties to do so) and (y) the Administrative Agent and the Credit
Parties, as applicable, against any taxes excluded from the definition of Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Credit Party in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto whether or
not such taxes were correctly or legally imposed or asserted by the relevant
taxation authority. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due to the Administrative Agent under this
clause (ii).

 

(d)          The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) that are paid by the Administrative Agent and such Lender and that
are the responsibility of the Borrower, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each of the Credit Parties
agree, jointly and severally, to indemnify the Administrative Agent for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) above. Payment
under this

 

 79 

 

 

subsection (d) shall be made within thirty (30) days after the date the Lender
or the Administrative Agent makes a written demand therefor.

 

(e)          For purposes of determining withholding Taxes imposed under the
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue Eurodollar Loans in the affected currency or
currencies or, in the case of Eurodollar Loans in Dollars, to convert Base Rate
Loans to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurodollar Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

 

3.03        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan (whether denominated in Dollars or an Alternative Currency) does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

 80 

 

 

3.04        Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.

 

(a)          If any Lender determines that as a result of any Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements contemplated by Section 3.04(c)), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction. Such Lender shall
deliver to the Borrower a certificate (with a copy of such certificate to the
Administrative Agent) setting forth the amount or amounts to compensate such
Lender or its holding company, as the case may be, for such increased cost or
reduction as specified in this paragraph (a) and such certificate shall be
conclusive absent manifest error; provided, that such Lender shall not be under
any obligation to include in such certificate any information in respect of
which disclosure is prohibited by applicable law or any binding confidentiality
agreement. The Borrower shall pay such Lender the amount shown as due on such
certificate within ten (10) days after receipt thereof.

 

(b)          If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies (and
the policies of such Lender’s holding company) with respect to capital adequacy
and such Lender’s desired return on capital), then from time to time upon demand
of such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction. Such Lender shall deliver to the Borrower a
certificate (with a copy of such certificate to the Administrative Agent)
setting forth the amount or amounts to compensate such Lender or its holding
company, as the case may be, for such reduction as specified in this paragraph
(b) and such certificate shall be conclusive absent manifest error; provided,
that such Lender shall not be under any obligation to include in such
certificate any information in respect of which disclosure is prohibited by
applicable law or any binding confidentiality agreement. The Borrower shall pay
such Lender the amount shown as due on such certificate within ten (10) days
after receipt thereof.

 

(c)          The Borrower shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”),

 

 81 

 

 

additional interest on the unpaid principal amount of each Eurodollar Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided, the Borrower shall have received at least
fifteen (15) days’ prior written notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable fifteen (15) days from receipt of
such notice.

 

3.05        Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)          any failure by the Borrower to make payment of any Loan (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency; or

 

(d)          any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;

 

including any loss of anticipated profits, any loss or expense or any foreign
exchange losses arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.

 

3.06        Matters Applicable to all Requests for Compensation.

 

(a)          A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In

 

 82 

 

 

determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

 

(b)          Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 10.16.

 

3.07        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

Article IV

CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

The obligation of each Lender to make Extensions of Credit hereunder is subject
to satisfaction of the following conditions precedent:

 

4.01        Conditions to Initial Extensions of Credit.

 

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction of such of the following conditions in all
material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders.

 

(a)            Credit Documents, Organization Documents, Etc. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

 

(i)          executed counterparts of this Credit Agreement and the other Credit
Documents;

 

(ii)         a Note executed by the Borrower in favor of each Lender requesting
a Note;

 

(iii)        copies of the Organization Documents of each Credit Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Closing Date;

 

(iv)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible

 

 83 

 

 

Officer in connection with this Credit Agreement and the other Credit Documents
to which such Credit Party is a party; and

 

(v)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in the jurisdiction of their incorporation or organization.

 

(b)            Opinions of Counsel. The Administrative Agent shall have
received, in each case dated as of the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent a legal opinion of (i)
Arnold & Porter Kaye Scholer LLP, special New York and Delaware counsel for the
Credit Parties and (ii) special local counsel for the Credit Parties for the
state of Maryland, in each case addressed to the Administrative Agent, its
counsel and the Lenders.

 

(c)            Officer’s Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in a form satisfactory to the Administrative
Agent, stating that (i) each Credit Party is in compliance with all existing
financial obligations (whether pursuant to the terms and conditions of this
Credit Agreement or otherwise), (ii) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Credit Agreement and the other Credit Documents, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects.

 

(d)            Financial Statements. Receipt by the Administrative Agent and the
Lenders of (i) pro forma projections of financial statements (balance sheet,
income and cash flows) for each of the fiscal years of the Consolidated Parties
through December 31, 2022 and (ii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.

 

(e)            Opening Compliance Certificate. Receipt by the Administrative
Agent of a Compliance Certificate as of the Closing Date signed by a Responsible
Officer of the Borrower and including (i) pro forma calculations for the current
fiscal quarter based on the amounts set forth in the unaudited financial
statements for the fiscal quarter ended March 31, 2017 and taking into account
any Extension of Credit made or requested hereunder as of such date and (ii) pro
forma calculations of all financial covenants contained herein for each of the
following four (4) fiscal quarters (based on the projections set forth in the
materials delivered pursuant to clause (d) of this Section 4.01).

 

 84 

 

 

(f)          Unencumbered Property Certificate. Receipt by the Administrative
Agent of an Unencumbered Property Certificate as of the Closing Date signed by a
Responsible Officer of the Borrower.

 

(g)          Consents/Approvals. The Credit Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Credit Party to
fulfill its respective obligations under the Credit Documents to which it is a
party.

 

(h)          Material Adverse Change. No material adverse change shall have
occurred since December 31, 2016 in the condition (financial or otherwise),
business, assets, operations, management or prospects of the Borrower and its
Consolidated Subsidiaries, taken as a whole.

 

(i)          Litigation. There shall not exist any pending or threatened action,
suit, investigation or proceeding against any Credit Party or any of their
Affiliates that could reasonably be expected to have a Material Adverse Effect
or could otherwise materially and adversely affect the transactions set forth
herein or contemplated hereby.

 

(j)          Repayment of Existing Credit Facility. Receipt by the
Administrative Agent of satisfactory evidence that the Existing Credit Facility
has been simultaneously repaid in full and terminated.

 

(k)          Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Engagement
Letter

 

(l)          Release of Subsidiary Guarantors. Receipt by the Administrative
Agent of satisfactory evidence that all Subsidiary Guarantors (other than Omega
LP and Omega Holdco) of the Senior Notes are being released from their
guaranties of the Senior Notes on the Closing Date.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

 85 

 

 

4.02        Conditions to Extensions of Credit.

 

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

 

(a)          The Administrative Agent shall receive the applicable Request for
Extension of Credit and the conditions set forth in Section 4.01 for the initial
Extension of Credit shall have been met as of the Closing Date;

 

(b)          No Default or Event of Default shall have occurred and be
continuing immediately before the making of such Extension of Credit and no
Default shall exist immediately thereafter;

 

(c)          The representations and warranties of the Borrower made in or
pursuant to the Credit Documents shall be true in all material respects on and
as of the date of such Extension of Credit;

 

(d)          (i) Immediately following the making of such Extension of Credit
the sum of the outstanding principal balance of the Revolving Obligations shall
not exceed the Aggregate Revolving Commitments, (ii) the aggregate principal
amount of Swing Line Loans shall not exceed the Swing Line Committed Amount,
(iii) the aggregate principal amount of all Alternative Currency Tranche Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit and (iv) with respect to Term Loans, the amount of such requested
Extension of Credit shall not exceed the aggregate available Term Loan
Commitments; and

 

(e)          In the case of a Request for Extension of Credit to be denominated
in an Alternative Currency, there shall not have occurred any adverse change in
national or international financial, political, or economic conditions or
currency exchange rates or exchange controls that would make it impracticable
for such Extension of Credit to be denominated in the relevant Alternative
Currency.

 

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.

 

Article V

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant, as applicable, to the Administrative
Agent and the Lenders that:

 

5.01        Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated

 

 86 

 

 

Parties as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Consolidated Parties as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

(b)          The unaudited consolidated and consolidating balance sheets of the
Consolidated Parties dated March 31, 2017, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)          During the period from December 31, 2016, to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.

 

(d)          The financial statements delivered pursuant to Section 6.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.

 

(e)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.02        Corporate Existence and Power.

 

Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not, in the
aggregate, have a Material Adverse Effect.

 

 87 

 

 

5.03        Corporate and Governmental Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).

 

5.04        Binding Effect.

 

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.05        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Credit Parties, threatened at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Credit Party or against any of its properties or revenues that (a) purport
to affect or pertain to this Credit Agreement or any other Credit Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate, can reasonably be expected to be determined adversely, and if so
determined to have a Material Adverse Effect.

 

5.06        Compliance with ERISA.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.

 

(b)          There are no pending or, to the knowledge of the Responsible
Officers of the Credit Parties, threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any

 

 88 

 

 

ERISA Affiliate or, to the knowledge of the Responsible Officers of the Credit
Parties, any other Person has engaged in any prohibited transaction or violation
of the fiduciary responsibility rules under ERISA or the Internal Revenue Code
with respect to any Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(c)          (i)          No ERISA Event has occurred or is reasonably expected
to occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.07        Environmental Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)          To the knowledge of the Responsible Officers of the Borrower, each
of the facilities and real properties owned, leased or operated by any Credit
Party or any Subsidiary (the “Facilities”) and all operations at the Facilities
are in compliance with all applicable Environmental Laws in all material
respects and there is no violation, in any material respect, of any
Environmental Law with respect to the Facilities or the businesses operated by
any Credit Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that are likely
to give rise to liability under any applicable Environmental Laws.

 

(b)          To the knowledge of the Responsible Officers of the Borrower, none
of the Facilities contains, or has previously contained, any Hazardous Materials
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, applicable
Environmental Laws.

 

(c)          To the knowledge of the Responsible Officers of the Borrower, no
Credit Party nor any Subsidiary has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(d)          To the knowledge of the Responsible Officers of the Borrower,
Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.

 

 89 

 

 

(e)          To the knowledge of the Responsible Officers of the Borrower, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses.

 

(f)          To the knowledge of the Responsible Officers of the Borrower, there
has been no release or threat of release of Hazardous Materials at or from the
Facilities, or arising from or related to the operations (including, without
limitation, disposal) of any Credit Party or any Subsidiary in connection with
the Facilities or otherwise in connection with the Businesses, in violation of
or in amounts or in a manner that is likely to give rise to liability under any
applicable Environmental Laws.

 

5.08        Margin Regulations; Investment Company Act.

 

(a)          No Credit Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the Letters of
Credit or proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock.

 

(b)          None of the Credit Parties are (i) required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) subject to
regulation under any other Law which limits its ability to incur the
Obligations.

 

5.09        Compliance with Laws.

 

The Borrower and each of its Subsidiaries is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.10       Ownership of Property; Liens.

 

The Borrower and each of its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all applicable Real Property
Assets, except for Permitted Liens and such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Set forth on the most recently delivered Unencumbered Property
Certificate required pursuant to Section 6.02, is a list of all Unencumbered
Properties (Unencumbered Asset Value). The Unencumbered Properties listed on the
Unencumbered Property Certificate are the same as the properties listed on the
corresponding certificate most recently delivered by the Borrower pursuant to
Section 6.02 of the Bank of Tokyo Credit Agreement and by Omega LP pursuant to
Section 6.02 of the LP Credit

 

 90 

 

 

Agreement. The Property of the Borrower and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

 

5.11         Corporate Structure; Capital Stock, Etc.

 

Set forth on Schedule 5.11 is a complete and accurate list of each Credit Party
and each Subsidiary of any Credit Party, together with (a) jurisdiction of
organization, (b) number of shares of each class of Capital Stock outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Credit Party or any Subsidiary and (d) U.S. taxpayer
identification number. Subject to Section 7.03, the Borrower has no equity
Investments in any other Person other than those specifically disclosed on
Schedule 5.11, as such schedule may be updated from time to time pursuant to
Section 6.02. The outstanding Capital Stock owned by any Credit Party are
validly issued, fully paid and non-assessable and free of any Liens, warrants,
options and rights of others of any kind whatsoever.

 

5.12         Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower as of the Closing Date and the Borrower (a) has
not suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years or (b) to the knowledge of the
Responsible Officers of the Borrower there has not been any potential or pending
strike, walkout or work stoppage. No unfair labor practice complaint is pending
against the Borrower.

 

5.13         No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.14         Solvency.

 

Immediately before and immediately after giving effect to this Agreement, (a)
the Borrower is Solvent and (b) the other Credit Parties are Solvent on a
consolidated basis.

 

5.15         Taxes.

 

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP. To the knowledge of the
Responsible Officers of the Borrower, there is no proposed tax assessment
against any Credit Party that would, if made, have a Material Adverse Effect.

 

 91 

 

 

5.16         REIT Status.

 

The Borrower is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code and each of the Credit Parties
(other than the Borrower) are Qualified REIT Subsidiaries.

 

5.17         Insurance.

 

The Real Property Assets of the Borrower and its Subsidiaries are insured, to
Borrower’s knowledge, with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.

 

5.18         Intellectual Property; Licenses, Etc.

 

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Credit Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person except where such infringement could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.19         Disclosure.

 

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To each Credit Party’s knowledge, no report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, each Credit Party represents only
that, to each Credit Party’s knowledge, such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, with the
understanding that certain of such information is prepared or provided by each
Credit Party based upon information and assumptions provided to such Credit
Parties by Tenants of such Credit Parties.

 

 92 

 

 

5.20        Anti-Terrorism Laws.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy
Act”), as amended. No Consolidated Party, any Affiliate thereof, or any of their
respective officers, employees, directors or agents is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto, (c) the Patriot Act or (d) the Laws of any applicable jurisdiction
related to bribery or anti-corruption. Set forth on Schedule 5.20 is the exact
legal name of each Consolidated Party, the state of incorporation or
organization, the chief executive office, the principal place of business, the
jurisdictions in which the Consolidated Parties are qualified to do business,
the federal tax identification number and organization identification number of
each of the Consolidated Parties as of the Closing Date. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with anti-corruption Laws and applicable
Sanctions.

 

5.21        OFAC/FCPA.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents (a) is a Sanctioned Person, (b) has any
of its assets in Designated Jurisdictions, or (c) derives any of its operating
income from investments in, or transactions with, Sanctioned Persons or
Designated Jurisdictions. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Person or a Designated
Jurisdiction or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended and in effect from time
to time.

 

The Borrower and its Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

5.22        EEA Financial Institution.

 

No Borrower or Guarantor is an EEA Financial Institution.

 

Article VI

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments hereunder shall have terminated:

 

 93 

 

 

6.01        Financial Statements.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower (or if earlier, the date that
is five (5) days after the reporting date for such information required by the
SEC), a consolidated balance sheet of the Consolidated Parties as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; provided, that the Administrative Agent hereby
agrees that a Form 10-K of the Borrower in form similar to that delivered as
part of the Audited Financial Statements shall satisfy the requirements of this
Section 6.01(a); and

 

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower (or if earlier, the date that is five (5) days after the
reporting date for such information required by the SEC), a consolidated balance
sheet of the Consolidated Parties as at the end of such fiscal quarter, and the
related consolidated statements of earnings, shareholders’ equity and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Parties in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; provided, that the
Administrative Agent hereby agrees that a Form 10-Q of the Borrower in form
similar to that delivered to the SEC shall satisfy the requirements of this
Section 6.01(b).

 

6.02        Certificates; Other Information.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower; which shall include, without
limitation, calculation of the financial covenants set forth in Section 6.12 and
an update of Schedule 5.11, if applicable and (ii) a duly completed Unencumbered
Property Certificate;

 

 94 

 

 



 

(b)          within thirty (30) days after the end of each fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2017, an annual
operating forecast of the Borrower containing, among other things, pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(d)
hereof;

 

(c)          promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors by the independent accountants of the Borrower (or the
audit committee of the board of directors of the Borrower) in respect of the
Borrower (and, to the extent any such reports, letters or recommendations are
prepared separately for any one or more of the Credit Parties, such Credit
Party) by independent accountants in connection with the accounts or books of
the Borrower (or such Credit Party) or any audit of the Borrower (or such Credit
Party);

 

(d)          promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Borrower in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;

 

(e)          promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to the Borrower in
connection with any annual, interim or special audit of the books of the
Borrower;

 

(f)           promptly upon any Responsible Officer of the Borrower becoming
aware thereof, notice of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and any other Default or Event
of Default;

 

(g)          within ten (10) days upon any Responsible Officer of the Borrower
becoming aware thereof, reports detailing income or expenses of any assets
directly owned or operated, or which will be included on the balance sheet for
purposes of FIN 46, other than as previously disclosed in the Borrower’s Form
10-K, 10-Q or any other publicly available information;

 

(h)          promptly, such additional information regarding the business,
financial or corporate affairs of the Credit Parties, or compliance with the
terms of the Credit Documents, as the Administrative Agent or any Lender
(through the Administrative Agent) may from time to time reasonably request; and

 

 95 

 

 

(i)           promptly upon any announcement by Moody’s, S&P or Fitch of any
change or possible change in a Debt Rating.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted by the Administrative Agent (on the
Borrower’s behalf) on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender (through the Administrative
Agent) that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender (through the Administrative Agent) and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender (through the Administrative Agent) of the posting of any such documents
(each Lender to which delivery of such documents shall be made by posting to any
such website shall have been given access to such website on or prior to the
date of such posting) and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower or the other Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (y) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby further agrees that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.08); (yy) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public;” and (zz) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public.”

 

 96 

 

 

6.03       Preservation of Existence and Franchises.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its legal
existence, rights, franchises and authority.  Each Credit Party shall remain
qualified and in good standing in each jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.

 

6.04       Books and Records.

 

Each Credit Party shall, as shall cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.

 

6.05       Compliance with Law.

 

Each Credit Party shall, and shall cause each of its Subsidiaries, to comply
with all Laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and all of its real
and personal property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.06       Payment of Taxes and Other Indebtedness.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes), assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon any of its properties, and (c) except as prohibited
hereunder, all of its other Indebtedness as it shall become due.

 

6.07       Insurance.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
(or caused to be maintained) with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, provide prompt notice to the Administrative Agent following
such Credit Party’s receipt from the relevant insurer of any notice of
termination, lapse or cancellation of such insurance.

 

6.08       Maintenance of Property.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect (or caused to be maintained, preserved and protected) all
of its Unencumbered Properties and all other material property and equipment
necessary in the operation of its business in good

 

 97 

 

 

working order and condition, in each case, in a manner consistent with how such
Person maintained its Unencumbered Properties and other material property on the
Closing Date, ordinary wear and tear excepted.

 

6.09       Performance of Obligations.

 

The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.

 

6.10       Visits and Inspections.

 

Subject to the rights of Tenants, each Credit Party shall, and shall cause each
of its Subsidiaries to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time, and, if no Event of Default shall have
occurred and be continuing, after reasonable prior notice, but not more than
twice annually and only during normal business hours to:  (a) visit and inspect
any of its Real Property Assets to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.  If requested
by the Administrative Agent, the Borrower or the Credit Parties, as applicable,
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Borrower or any other Credit Party with its accountants.

 

6.11       Use of Proceeds/Purpose of Loans and Letters of Credit.

 

The Borrower shall use the proceeds of all Loans and use Letters of Credit only
for the purpose of (a) on the Closing Date to refinance existing Indebtedness of
the Credit Parties under the Existing Credit Facility and (b) on and after the
Closing Date to finance general corporate working capital (including asset
acquisitions, and acquiring or improving, directly or indirectly, income
producing Healthcare Facilities and Investments incidental or related thereto),
capital expenditures or other corporate purposes of the Borrower and the other
Credit Parties (to the extent not inconsistent with the Credit Parties’
covenants and obligations under this Credit Agreement and the other Credit
Documents).

 

6.12       Financial Covenants.

 

(a)          Consolidated Leverage Ratio.  The Borrower shall cause the
Consolidated Leverage Ratio, as of the end of any fiscal quarter, to be equal to
or less than 60%; provided however, notwithstanding the foregoing, following the
fiscal quarter in which any Significant Acquisition occurs by the Borrower or
any Subsidiary or Subsidiaries of the Borrower, and following the delivery of an
Acquisition Leverage Ratio Notice, the Borrower shall have the ability to
increase the applicable Consolidated

 

 98 

 

 

Leverage Ratio to be less than or equal to 65% with respect to the fiscal
quarter during which such Significant Acquisition occurs and the next two (2)
fiscal quarters thereafter.

 

(b)          Consolidated Secured Leverage Ratio.  The Borrower shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
equal to or less than 30%.

 

(c)          Consolidated Unsecured Leverage Ratio.  The Borrower shall cause
the Consolidated Unsecured Leverage Ratio, as of the end of any fiscal quarter,
to be equal to or less than 60%; provided however, notwithstanding the
foregoing, following the fiscal quarter in which any Significant Acquisition by
the Borrower occurs or any Subsidiary or Subsidiaries of the Borrower, and
following the delivery of an Acquisition Leverage Ratio Notice, the Borrower
shall have the ability to increase the applicable Consolidated Unsecured
Leverage Ratio to be less than or equal to 65% with respect to the fiscal
quarter during which such Significant Acquisition occurs and the next two (2)
fiscal quarters thereafter.

 

(d)          Consolidated Fixed Charge Coverage Ratio.  The Borrower shall cause
the Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal
quarter, to be equal to or greater than 1.50 to 1.00.

 

(e)          Consolidated Tangible Net Worth.  The Borrower shall cause the
Consolidated Tangible Net Worth as of the end of any fiscal quarter to be equal
to or greater than the sum of (i) $3,374,567,000 plus (ii) an amount equal to
75% of the net cash proceeds received by the Consolidated Parties from Equity
Transactions subsequent to the Closing Date.

 

(f)           [Reserved].

 

(g)          Consolidated Unsecured Interest Coverage Ratio.  The Borrower shall
cause the Consolidated Unsecured Interest Coverage Ratio, as of the end of any
fiscal quarter, to be equal to or greater than 2.00 to 1.00.

 

(h)          Distribution Limitation.  During the continuance of an Event of
Default, the Borrower shall only pay distributions sufficient to maintain its
status as a REIT; provided, that following any Event of Default resulting from
nonpayment or bankruptcy, or if the outstanding Loans have been accelerated then
the Borrower shall not make any distributions.  Notwithstanding anything to the
contrary contained in this Section 6.12(h), the Borrower may make distributions
payable solely in the form of common stock of the Borrower.

 

6.13       Environmental Matters; Preparation of Environmental Reports.

 

The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Environmental Laws in respect of its Real Property
Assets.

 

 99 

 

 

6.14       REIT Status.

 

The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the Borrower’s qualification as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code.  The Borrower will
maintain adequate records so as to comply in all material respects with all
record-keeping requirements relating to its qualification as a real estate
investment trust as required by the Internal Revenue Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the IRS all returns and reports required
thereby.

 

6.15       Additional Guarantors; Withdrawal or Addition of Unencumbered
Properties; Release of Guarantors.

 

(a)          Upon any Domestic Subsidiary providing a guaranty of other
unsecured Indebtedness of the Borrower for borrowed money evidenced by bonds,
debentures, notes or other similar instruments in an amount of at least
$50,000,000 individually or in the aggregate, the Borrower shall cause such
Domestic Subsidiary to (1) become a Subsidiary Guarantor hereunder through the
execution and delivery to the Administrative Agent of a Subsidiary Guarantor
Joinder Agreement on or before the deadline for the delivery of the Compliance
Certificate required pursuant to Section 6.02(a) following the fiscal quarter in
which the foregoing conditions for becoming a Subsidiary Guarantor are met, and
(2) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Subsidiary, favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

(b)          The Borrower may add and withdraw Real Property Assets from the
pool of Unencumbered Properties without the consent of the Administrative Agent;
provided, that (i) in the case of addition of a Real Property Asset owned or
leased by a Consolidated Party that is not a Credit Party, the owner of the Real
Property Asset shall have complied with the requirements of clause (a)(i) of
this Section 6.15 and (ii) in the case of withdrawal of a Real Property Asset,
the Borrower shall have (x) given notice thereof to the Administrative Agent,
together with a written request to release the owner of the subject Real
Property Asset from the Guaranty, where appropriate, in accordance with the
provisions hereof and (y) delivered to the Administrative Agent a Compliance
Certificate demonstrating compliance with the financial covenants in Section
6.12 on a pro forma basis as if such Real Property Asset had been released as of
the first day of the relevant period.  In the case of withdrawal of a subject
Property from the pool of Unencumbered Properties entitling the owner of the
subject Real Property Asset to a release from the Guaranty hereunder, the
Administrative Agent shall acknowledge (in writing delivered to the Borrower
upon written request of the Borrower) withdrawal of the subject Real Property
Asset and release of Guaranty of the owner in respect thereof (excepting a
situation where an Event of Default shall then exist and be continuing, or where
withdrawal of the subject Real Property Asset would cause non-compliance with
the financial covenants in Section 6.12 on a pro forma basis as if such Real
Property

 

 100 

 

 

Asset had been released as of the first day of the relevant period, which in
either such case, the owner of the subject Real Property Asset shall not be
released from its Guaranty hereunder until such time as the foregoing conditions
no longer exist).  Notwithstanding anything to the contrary in this Agreement,
if the removal of any Unencumbered Properties would have the effect of curing
all existing Events of Default, Borrower shall be permitted to withdraw such
Real Property Assets, and any Event of Default with respect thereto shall be
deemed cured as of the date of such withdrawal.  In no event shall a Real
Property Asset be added to, or released from, the pool of Unencumbered
Properties unless such Real Property Asset is substantially concurrently
therewith added to, or released from, as the case may be, the pool of
Unencumbered Properties included under the LP Credit Agreement and the Bank of
Tokyo Credit Agreement.

 

(c)          Notwithstanding the requirements set forth in clauses (a) or (b) of
this Section 6.15, in the event that any Person acting as a Guarantor (other
than Omega Holdco and Omega LP) (i) is no longer obligated to provide a
guarantee of any Indebtedness of the Borrower for borrowed money evidenced by
bonds, debentures, notes or other similar instruments in an amount of at least
$50,000,000 (excluding any amounts outstanding pursuant to this Credit Agreement
or the LP Credit Agreement or the Bank of Tokyo Credit Agreement) or (ii) would
be automatically released from its guarantee obligations of any such
indebtedness upon its release from the Guaranty or (iii) is sold to a
third-party and such unsecured debt is paid off upon completion of the sale or
is agreed to be assumed by and transferred to such third-party purchaser upon
completion of such sale, then such Person shall be automatically released as a
party to the Credit Documents (the “Release”).  In such an event, the Borrower
will notify the Administrative Agent that, pursuant to this Section 6.15(c),
such Person shall be released and, in accordance with Section 9.11, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties such documentation as is reasonably necessary to evidence the Release.  

 

Notwithstanding the foregoing, (A) as set forth in Section 6.18 below, the
Obligations shall remain a senior unsecured obligation, pari passu with all
other senior unsecured Funded Debt of the Borrower, Omega LP, Omega Holdco and
to the extent applicable, any other Subsidiary Guarantor and (B) to the extent
that following any such Release, any Real Property Asset owned by an otherwise
released or to be released Guarantor that is obligated in respect of outstanding
recourse debt for Funded Debt shall not be deemed an Unencumbered Property for
purposes of this Agreement.

 

6.16       Anti-Terrorism Laws.

 

None of the Credit Parties nor any of their respective Affiliates (i) will
conduct any business or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act.  The Borrower covenants and
agrees to execute and/or deliver to Administrative Agent any certification or
other evidence requested from time to time by Administrative Agent in

 

 101 

 

 

its sole discretion, confirming the Borrower’s compliance with this Section
including, without limitation, any documentation which is necessary for ongoing
compliance with any anti-money laundering Laws applicable to any Lender.

 

6.17       Compliance With Material Contracts.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, perform
and observe all the material terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon the reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party is entitled to make under such Material Contract.

 

6.18       Designation as Senior Debt.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, ensure
that all Obligations are designated as “Senior Indebtedness” and are at least
pari passu with all unsecured debt of such Credit Party and each Subsidiary.

 

6.19       Investor Guaranties.

 

The Administrative Agent and the Lenders have agreed to accept from time to
time, upon the request of Borrower, one or more Investor Guaranties.  No
Investor Guarantor shall be a person with whom Administrative Agent or any
Lender is prohibited by applicable law from doing business, and Borrower shall
deliver such information as Administrative Agent may reasonably request to
verify the foregoing.

 

Article VII
NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments hereunder shall have terminated:

 

7.01       Liens.

 

No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:

 

(a)          Liens pursuant to any Credit Document;

 

(b)          Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies (including pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other

 

 102 

 

 

social security legislation) not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(c)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided, that such Liens secure only amounts not overdue for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

 

(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness not otherwise permitted pursuant to
Section 7.02), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(e)          zoning restrictions, easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, sets of facts that an
accurate and up to date survey would show and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(f)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(g)          leases or subleases (and the rights of the tenants thereunder)
granted to others not interfering in any material respect with the business of
any Credit Party or any Subsidiary;

 

(h)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(i)           Liens in existence as of the Closing Date as set forth on
Schedule 7.01 and any renewals or extensions thereof; provided, that the
property covered thereby is not materially changed;

 

(j)           Liens pursuant to the Braswell Indebtedness; and

 

(k)          other Liens incurred in connection with Consolidated Funded Debt as
long as, after giving effect thereto, the Credit Parties are in compliance with
the financial covenants in Section 6.12, on a pro forma basis as if such Lien
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of March 31, 2017); provided, that the
Credit Parties may not grant a mortgage, deed of

 

 103 

 

 

trust, lien, pledge, encumbrance or other security interest, in each case, to
secure Funded Debt with respect to any Unencumbered Property or the Capital
Stock in any Subsidiary except in favor of the Lenders.

 

7.02       Indebtedness.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under the Credit Documents;

 

(b)          Indebtedness in connection with intercompany Investments permitted
under Section 7.03;

 

(c)          obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided, that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view”; and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(d)          without duplication, guaranties by a Credit Party or any Subsidiary
in respect of any Indebtedness otherwise permitted hereunder;

 

(e)          Indebtedness set forth in Schedule 7.02 (and renewals, refinancing
and extensions thereof); provided, that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilized thereunder (for purposes of
clarity, it is understood that Funded Debt on Schedule 7.02 is included in
calculating the financial covenants in Section 6.12); and

 

(f)           other Funded Debt (including any portion of any renewal,
financing, or extension of Indebtedness set forth in Schedule 7.02 to the extent
such portion does not meet the criteria set for the in the proviso of clause (e)
above) as long as, after giving effect thereto, the Credit Parties are in
compliance with the financial covenants in Section 6.12, on a pro forma basis as
if such Indebtedness had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of March
31, 2017).

 

7.03       Investments.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

 

 104 

 

 

(a)          Investments held in the form of cash or Cash Equivalents;

 

(b)          Investments in any Person that is a Credit Party prior to giving
effect to such Investment;

 

(c)          Investments by any Subsidiary that is not a Credit Party in any
other Subsidiary that is not a Credit Party;

 

(d)          Investments consisting of (i) extensions of credit in the nature of
the performance of bids, (ii) accounts receivable or notes receivable arising
from the grant of trade contracts and leases (other than credit) in the ordinary
course of business, and (iii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)          Guaranties permitted by Section 7.02;

 

(f)           Investments existing as of the Closing Date and set forth in
Schedule 7.03; and

 

(g)          Investments in or related to Healthcare Facilities and Investments
as described in Section 6.11 (including, without limitation, Investments of the
type set forth in subclauses (i)-(iv) of this clause (g)); provided, however,
that after giving effect to any such Investments, (i) the aggregate amount of
Investments consisting of unimproved land holdings shall not, at any time,
exceed 5% of Consolidated Total Asset Value, (ii) the aggregate amount of
Investments consisting of Mortgage Loans, notes receivables and mezzanine loans
shall not, at any time, exceed 30% of Consolidated Total Asset Value, (iii) the
aggregate amount of Investments consisting of construction in progress shall
not, at any time, exceed 15% of Consolidated Total Asset Value and (iv) the
aggregate amount of Investments in Unconsolidated Affiliates shall not, at any
time, exceed 20% of Consolidated Total Asset Value; provided, further, that the
aggregate amount of all Investments made pursuant to clauses (i), (ii), (iii)
and (iv) above shall not, at any time, exceed 35% of Consolidated Total Asset
Value.

 

7.04       Fundamental Changes.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person;
provided, that, notwithstanding the foregoing provisions of this Section 7.04,
(a) the Borrower may merge or consolidate with any of its Subsidiaries provided
that the Borrower is the continuing or surviving Person, (b) any Consolidated
Party may merge or consolidate with any other Consolidated Party; provided, that
if a Credit Party is a party to such transaction, such Credit Party shall be the
continuing or surviving Person, (c) any Subsidiary Guarantor may be merged or
consolidated with or into any other Subsidiary Guarantor and (d) any Subsidiary
that is not a Credit Party may dissolve, liquidate or wind up its affairs at any
time; provided, that such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect.

 

 105 

 

 

7.05       Dispositions.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a)          Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property; provided,
that if the Property disposed of is an Unencumbered Property it is removed from
the calculation of Unencumbered Asset Value.

 

(d)          Dispositions of Property by any Subsidiary to a Credit Party or to
a Wholly Owned Subsidiary; provided, that if the transferor of such property is
a Credit Party, the transferee thereof must be a Credit Party;

 

(e)          Dispositions permitted by Section 7.03 or Section 7.04;

 

(f)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default or Event of Default exists and is continuing (that would
not be cured by such Disposition) or would result from such Disposition and (ii)
after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.12, on a pro forma basis as if such Disposition
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01; and

 

(g)          real estate leases entered into in the ordinary course of business.

 

Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

 

7.06       Change in Nature of Business.

 

No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.07       Transactions with Affiliates and Insiders.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as

 

 106 

 

 

favorable to such Credit Party or Subsidiary as would be obtainable by such
Credit Party or Subsidiary at the time in a comparable arm’s length transaction
with a Person other than a director, officer or Affiliate; provided, that the
foregoing restriction shall not apply to transactions between or among the
Credit Parties and/or between or among the Wholly Owned Subsidiaries.

 

7.08       Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly:

 

(a)          Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

 

(b)          Make any material change in (i) accounting policies or reporting
practices, except as required by GAAP, FASB, the SEC or any other regulatory
body, or (ii) its fiscal year.

 

(c)          Without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter notice as the Administrative Agent may
approve), change its name, state of formation or form of organization.

 

7.09       Negative Pledges.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into, assume or otherwise be bound, by any Negative Pledge
other than (i) any Negative Pledge contained in an agreement entered into in
connection with any Indebtedness that is permitted pursuant to Section 7.02;
(ii) any Negative Pledge required by law; (iii) Negative Pledges contained in
(x) the agreements set forth on Schedule 7.09; (y) any agreement relating to the
sale of any Subsidiary or any assets pending such sale; provided, that in any
such case, the Negative Pledge applies only to the Subsidiary or the assets that
are the subject of such sale; or (z) any agreement in effect at the time any
Person becomes a Subsidiary so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and such restriction only
applies to such Person and/or its assets, and (iv) customary provisions in
leases, licenses and other contracts restricting the assignment thereof, in each
case as such agreements, leases or other contracts may be amended from time to
time and including any renewal, extension, refinancing or replacement thereof;
provided, that, with respect to any amendment, renewal, extension, refinancing
or replacement of an agreement described in clause (iii), such amendment,
renewal, extension, refinancing or replacement does not contain restrictions of
the type prohibited by this Section 7.09 that are, in the aggregate, more
onerous in any material respect on the Borrower or any Subsidiary than the
restrictions, in the aggregate, in the original agreement.

 

7.10       Use of Proceeds.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation

 

 107 

 

 

U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

7.11       Prepayments of Indebtedness.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except the prepayment
of Extensions of Credit in accordance with the terms of this Agreement.

 

7.12       Stock Repurchases.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, the Borrower shall not make any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, for the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any of its Capital Stock or any option, warrant or other right to
acquire any such Capital Stock other than the repurchase of warrants or stock in
an aggregate amount not to exceed $100,000,000 during the term of this
Agreement.

 

7.13       Sanctions.

 

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
used or to be lent, contributed or otherwise made available to fund any activity
or business in any Designated Jurisdiction; (b) to fund any activity or business
of any Person located, organized or residing in any Designated Jurisdiction or
who is the subject of any Sanctions; or (c) in any other manner that will result
in any violation by any Person (including any Lender, Arranger, Administrative
Agent, L/C Issuer or Swing Line Lender) of any Sanctions or anti-corruption
Laws.

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default.

 

The occurrence and continuation of any of the following shall constitute an
Event of Default:

 

(a)          Non-Payment.  Any Credit Party fails to pay when and as required to
be paid herein and in the currency required hereunder, (i) any amount of
principal of any Loan or any L/C Obligation, (ii) within five (5) days after the
same becomes due, any interest on any Loan or on any L/C Obligation or any fee
due hereunder, or (iii) within ten (10) days after the earlier of (A) a
Responsible Officer of the Borrower or any Credit Party becoming aware that the
same has become due or (B) written notice from the Administrative Agent to the
Borrower, any other fee payable herein or any other amount payable herein or
under any other Credit Document becomes due; or

 

 108 

 

 

(b)          Specific Covenants.  Any Credit Party fails to perform or observe
any term, covenant or agreement contained in (i) any of Sections 6.01 6.02 or
6.10 within ten (10) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.11, 6.12, 6.14, 6.15 or 6.18 or Article VII; or

 

(c)          Other Defaults.  Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Borrower or any Credit Party becoming aware of such
Default or (ii) written notice thereof by the Administrative Agent to the
Borrower (or, if such failure cannot be reasonably cured within such period,
sixty (60) days, so long as the applicable Credit Party has diligently commenced
such cure and is diligently pursuing completion thereof); or

 

(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party and contained in this Credit Agreement, in any other Credit
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)          Cross-Default.  (i) there occurs any event of default under (x) any
of the Senior Note Indentures, (y) the LP Credit Agreement or (z) the Bank of
Tokyo Credit Agreement; (ii) any Credit Party or any Subsidiary (A) fails to
perform or observe (beyond the applicable grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect, (B) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise and beyond the applicable grace or cure period with respect
thereto, if any) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) or otherwise fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which event of default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount, individually or in the aggregate, (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which such Credit Party or Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which such Credit Party or Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by

 

 109 

 

 

such Credit Party or Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)           Insolvency Proceedings, Etc.  Any Credit Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its properties; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged or unstayed for ninety (90) calendar days; or
any proceeding under any Debtor Relief Law relating to such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for ninety (90) calendar days, or
an order for relief is entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment.  (i) Any Credit Party or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process in an amount in excess of the
Threshold Amount is issued or levied against all or any material part of the
properties of any such Person and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy; or

 

(h)          Judgments.  There is entered against a Credit Party or any
Subsidiary (i) any one or more final judgments or orders for the payment of
money in an amount, individually or in the aggregate, exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

 

(i)           ERISA.  (i) An ERISA Event occurs with respect to a Plan which has
resulted in liability of any Credit Party or any Subsidiary under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Credit Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)           Invalidity of Credit Documents; Guaranty.  (i) Any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or as a result of satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Credit Party
contests in any manner the validity or enforceability of any Credit Document; or
any Credit Party denies that it has any or further liability or obligation under
any Credit Document, or purports to revoke,

 

 110 

 

 

terminate or rescind any Credit Document; or (ii) except as the result of or in
connection with a dissolution, merger or disposition of a Subsidiary Guarantor
not prohibited by the terms of this Credit Agreement, the Guaranty shall cease
to be in full force and effect, or any Guarantor hereunder shall deny or
disaffirm such Guarantor’s obligations under such Guaranty, or any Guarantor
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to the Guaranty; or

 

(k)          Change of Control.  There occurs any Change of Control.

 

8.02       Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Credit Documents or
applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03       Application of Funds.

 

After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to provide Cash Collateral
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

 

 111 

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and (b) Cash Collateralize that
portion of the L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among such parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(d), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Article IX
ADMINISTRATIVE AGENT

 

9.01       Appointment and Authorization of Administrative Agent.

 

(a)          Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Credit Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Credit Agreement or any

 

 112 

 

 

other Credit Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Credit Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)          The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.

 

9.02       Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents that it selects in the absence of
gross negligence or willful misconduct.

 

9.03       Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit

 

 113 

 

 

Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Credit Agreement or any other Credit Document, or for any
failure of any Credit Party or any other party to any Credit Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Credit Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party or any Affiliate thereof.

 

9.04       Reliance by Administrative Agent.

 

(a)          The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b)          For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

9.05       Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the requisite Lenders in accordance herewith; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take

 

 114 

 

 

such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.

 

9.06       Credit Decision; Disclosure of Confidential Information by
Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date).  Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder.  Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.

 

9.07       Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred

 

 115 

 

 

by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Credit Agreement, any other
Credit Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower.  The undertaking in this Section shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 

9.08       Administrative Agent in its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
L/C Issuer hereunder and without notice to or consent of the Lenders.  The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, Bank of America shall have the same rights and
powers under this Credit Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or the L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity.

 

9.09       Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders; provided, that any such resignation by Bank of
America shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If the Administrative Agent resigns under this Credit Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed).  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer and
Swing Line Lender and the respective terms “Administrative Agent,” “L/C Issuer”
and “Swing Line Lender” thereafter shall mean such successor administrative
agent, Letter of Credit issuer and swing line lender, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer’s and Swing Line Lender’s
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the

 

 116 

 

 

time of such succession or to make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

 

9.10       Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i),
2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

 117 

 

 

9.11       Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Person (other than Omega LP and Omega Holdco)
from its obligations under the Guaranty if (a) such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder or (b) such Person
is no longer required to be a Guarantor pursuant to Section 6.15(c).  Upon the
release of any Person pursuant to this Section 9.11, the Administrative Agent
shall (to the extent applicable) deliver to the Credit Parties, upon the Credit
Parties’ request and at the Credit Parties’ expense, such documentation as is
reasonably necessary to evidence the release of such Person from its obligations
under the Credit Documents.

 

9.12       Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Lenders,
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders or other Persons so identified shall have or be deemed to have
any fiduciary relationship with any Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Credit Agreement or in taking or not
taking action hereunder.

 

Article X
MISCELLANEOUS

 

10.01     Amendments, Etc.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantors (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:

 

(a)          unless also signed by each Lender directly affected thereby, no
such amendment, waiver or consent shall:

 

(i)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,

 

(ii)         waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,

 

 118 

 

 

(iii)        reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,

 

(iv)        change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,

 

(v)         change any provision of this Section 10.01(a), the definition of
“Required Lenders”, the definition of “Required Revolving Lenders”, the
definition of “Required Dollar Tranche Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, or

 

(vi)        waive any Default or Event of Default for purposes of Section 4.02
without the written request of the Required Revolving Lenders or Sterling Term
Loan Lenders, as and if applicable;

 

(vii)       release the Borrower, Omega LP, Omega Holdco or all or substantially
all of the Subsidiary Guarantors from their obligations hereunder (other than as
provided herein or as appropriate in connection with transactions permitted
hereunder);

 

(viii)      amend Section 1.09 or the definition of “Alternative Currency”
without the written consent of each Revolving Lender affected thereby;

 

(b)          unless also signed by the L/C Issuer, no such amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it;

 

(c)          unless also signed by the Swing Line Lender, no such amendment,
waiver or consent shall affect the rights or duties of the Swing Line Lender
under this Credit Agreement; and

 

(d)          unless also signed by the Administrative Agent, no such amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;

 

 119 

 

 

provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that, without the prior
written consent of such Lender, (A) no Commitment of such Lender may be
increased or extended, (B) the terms and conditions of this proviso may not be
amended or otherwise modified and (C) no other amendment or other modification
to this Agreement or any Note that would disproportionately affect a “Defaulting
Lender” may be effective, (ii) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy or insolvency reorganization plan that affects the
Loans, (iii) each Lender acknowledged that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iv) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and (v) a Commitment Increase Amendment to give effect to any
addition of Incremental Facilities shall be effective if executed by the Credit
Parties, each Lender providing such Incremental Facility Commitment and the
Administrative Agent.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more Incremental Facilities to this Agreement subject to the
limitations in Sections 2.01(e) and (f) and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Loans and Commitments hereunder) in the benefits of this Agreement and
the other Credit Documents with the obligations and liabilities from time to
time outstanding in respect of the existing Loans and Commitments hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such Incremental Facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

10.02     Notices and Other Communications; Facsimile Copies.

 

(a)          General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission).  All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to any Credit Party, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone

 

 120 

 

 

number as shall be designated by such party in a notice to any Credit Party, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

 

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)          Effectiveness of Facsimile Documents and Signatures.  Credit
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such

 

 121 

 

 

documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Credit
Parties, the Administrative Agent and the Lenders.  The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(e)          Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices permitted under Section 2.02(a)) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

(f)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

10.03     No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its

 

 122 

 

 

benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Credit Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Credit Documents, (c) any Lender from exercising setoff rights
in accordance with Section 10.09 (subject to the terms of Section 2.12), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04     Attorney Costs, Expenses and Taxes.

 

The Credit Parties agree (a) to pay directly to the provider thereof or to pay
or reimburse the Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Credit Agreement and the other Credit
Documents, the preservation of any rights or remedies under this Credit
Agreement and the other Credit Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred following an Event of Default in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Credit Agreement or the other Credit Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender.  All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrower.  The agreements in
this Section shall survive the termination of the Commitments and repayment of
all other Obligations.

 

10.05     Indemnification.

 

The Credit Parties shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any

 

 123 

 

 

such Indemnitee (whether by a Credit Party or any other party) in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Credit Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Credit Documents, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (c) any actual or threatened claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, litigation,
investigation, proceeding, demands, actions, judgments, suits, costs, expenses
or disbursements are determined to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through SyndTrak or other similar information transmission systems in
connection with this Credit Agreement, and no Indemnitee shall have any
liability for any indirect, ,special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) relating to this Credit
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing
Date).  All amounts that may become due under this Section 10.05 shall be
payable within twenty (20) Business Days after written invoice therefor is
received by the Borrower.  The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the assignment by any Lender of any
of its interests hereunder, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.06     Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Overnight Rate from time to time in
effect.

 

 124 

 

 

10.07     Successors and Assigns.

 

(a)          The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (i) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.

 

(b)          Any Lender may at any time, with notice to the Borrower and, unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) the assignment is to a Lender, an Affiliate of such Lender or
an Approved Fund, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided, that (i) except in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed) provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to rights in respect of Swing Line
Loans; (iii) any assignment of a Commitment must be approved by the
Administrative Agent and, with respect to any assignment of a Revolving
Commitment, the L/C Issuer and the Swing Line Lender (each such consent not to
be unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Lender for any assignment in respect of Dollar Tranche
Loans and Dollar Tranche Commitments (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

 

 125 

 

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and (v) no such assignment
shall be made to (A) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person).  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Revolving Commitment Percentage.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.  Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each

 

 126 

 

 

Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or other
substantive change to the Credit Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any  provision of this Credit Agreement;
provided, that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification that extends the time for, reduces the amount or alters the
application of proceeds with respect to such obligations and payments required
therein that directly affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided,
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01

 

 127 

 

 

unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

(h)          Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Dollar Tranche Commitment and Dollar
Tranche Loans pursuant to subsection (b) above, Bank of America may, (i) upon
thirty (30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder (with the consent of the
Lender so-appointed); provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Revolving Loans that
are Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant
to Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make
Revolving Loans that are Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(b).

 

10.08     Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and

 

 128 

 

 

its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential); (b) to the extent requested by any regulatory
authority or self regulatory body; (c) to the extent  required by applicable Law
or regulations or by any subpoena or similar legal process; (d) to any other
party to this Credit Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential); (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Credit Agreement or (ii) any direct
or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Credit
Parties; (g) with the consent of the Borrower; (h) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Borrower; (i) to the National Association of Insurance Commissioners or any
other similar organization (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential); or (j) to any nationally recognized rating agency that requires
access to a Lender’s or an Affiliate’s investment portfolio in connection with
ratings issued with respect to such Lender or Affiliate.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Credit Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Credit Agreement, the other Credit Documents, the
Commitments, and the Extension of Credits.  Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.  “Confidential Information” means all information received from any
Credit Party relating to any Credit Party, any of the other Consolidated
Parties, or its or their business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided, that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Confidential Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 

 129 

 

 

10.09     Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on their own behalf and on behalf of each Credit Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or Affiliate
to or for the credit or the account of the respective Credit Parties against any
and all Obligations owing to such Lender hereunder or under any other Credit
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.10     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.11     Counterparts.

 

This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

 130 

 

 

10.12     Integration.

 

This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided, that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement.  Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

10.13     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default at the time of any Extension of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

 

10.14     Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15     Tax Forms.

 

(a)          (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Internal Revenue Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or

 

 131 

 

 

reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code.  Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Credit Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances that
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Credit Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to
U.S.  withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code, to establish
that such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender.

 

(iii)        The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided, that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrower of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer

 

 132 

 

 

properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

(b)          Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9.  If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.

 

(c)          If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

10.16     Replacement of Lenders.

 

To the extent that Section 3.06(b) provides that the Borrower shall have the
right to replace a Lender as a party to this Credit Agreement, or if any Lender
is a Defaulting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the related assignment fee to be paid by the Borrower) pursuant
to Section 10.07(b) to one or more Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to such Section 3.06(b), they shall be obligated
to replace all Lenders that have made similar requests for compensation pursuant
to Section 3.01 or 3.04.  The Borrower shall pay in full all principal,
interest, fees and other amounts owing to such Lender through the date of
replacement (including any amounts payable pursuant to Section 3.05).  Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans.

 

 133 

 

 

10.17     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and each Credit Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its respective Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor the Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower or any of its respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and each Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each
Credit Party hereby agrees that it will not claim that any of the Administrative
Agent, the Arranger or their respective affiliates has rendered advisory
services of any nature or respect or owes a fiduciary duty or similar duty to it
in connection with any aspect of any transaction contemplated hereby.

 

10.18     Source of Funds.

 

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

 

(a)          no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;

 

(b)          to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the

 

 134 

 

 

Borrower the name of each employee benefit plan whose assets in such account
exceed ten percent (10%) of the total assets of such account as of the date of
such purchase (and, for purposes of this subsection (b), all employee benefit
plans maintained by the same employer or employee organization are deemed to be
a single plan);

 

(c)          to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or

 

(d)          such funds constitute assets of one or more specific benefit plans
that such Lender has identified in writing to the Borrower.

 

As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.

 

10.19     GOVERNING LAW.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, the LAW OF THE STATE OF NEW YORK applicable to agreements made and to be
performed entirely within such State, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED, THAT THE ADMINISTRATIVE Agent AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH OF
THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.20     WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED

 

 135 

 

 

WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.21     No Conflict.

 

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

 

10.22     USA Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the other Credit
Parties), which information includes the name and address of the Borrower (and
to the extent applicable, the other Credit Parties) and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower (and to the extent applicable, the other Credit Parties) in
accordance with the Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.23     Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transaction contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligations to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

 136 

 

 

10.24     Entire Agreement.

 

This Credit Agreement and the other Credit Documents represent the final
agreement AMONG the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties.  There are no
unwritten oral agreements AMONG the parties.

 

10.25     Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

10.26     Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

 137 

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Article XI
GUARANTY

 

11.01     The Guaranty.

 

(a)          Each of the Guarantors, unless released pursuant to Section 6.15(c)
and Section 9.11, hereby jointly and severally guarantees to the Administrative
Agent and each of the holders of the Obligations, as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations (the
“Guaranteed Obligations”) in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof.  The Guarantors hereby
further agree that if any of the Guaranteed Obligations are not paid in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

(b)          Notwithstanding any provision to the contrary contained herein, in
any of the other Credit Documents or Swap Contracts, if any Guarantor is deemed
to have been rendered insolvent as a result of its guarantee obligations under
this Section 11.01 and not to have received reasonable equivalent value in
exchange therefor, then, in such an event, the liability of such Guarantor under
this Section 11.01 shall be limited to the maximum amount of the Obligations of
the Borrower that such Guarantor may guaranty without rendering the obligations
of such Guarantor under this Section 11.01 void or voidable under any fraudulent
conveyance or fraudulent transfer law.

 

11.02     Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, other documents
relating to the Obligations, or Swap Contracts, or any other agreement or
instrument referred to therein, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed

 

 138 

 

 

Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)          any of the acts mentioned in any of the provisions of any of the
Credit Documents, other documents relating to the Guaranteed Obligations, or any
Swap Contract between any Credit Party and any Lender, or any Affiliate of a
Lender or any other agreement or instrument referred to in the Credit Documents,
other documents relating to the Guaranteed Obligations, or such Swap Contracts
shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents, other
documents relating to the Guaranteed Obligations, or any Swap Contract between
any Credit party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents, other documents
relating to the Guaranteed Obligations, or any Swap Contract shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d)          any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)          any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Credit Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under

 

 139 

 

 

any of the Credit Documents or any other documents relating to the Guaranteed
Obligations or any other agreement or instrument referred to therein, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

 

11.03     Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law; provided,
that such indemnification shall not be available to the extent that such costs
and expenses are determined to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such holder of the Guaranteed
Obligations.

 

11.04     Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any other Guarantor) or pursuit of
any other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the Commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

 

 140 

 

 

11.05     Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Laws.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been paid in full
and the Commitments relating thereto shall have expired or been terminated, and
none of the Guarantors shall exercise any such contribution rights until the
Guaranteed Obligations have been paid in full and the Commitments relating
thereto shall have expired or been terminated.

 

11.06     Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising until such time as the Guaranteed Obligations have been paid in
full and the Commitments relating thereto shall have expired or been terminated.

 

11.07     Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or, if
applicable, at the time the grant of a security interest under the Credit
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any obligation under any Swap Contract, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Credit Documents in respect of such
Obligation on (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable Debtor Relief Laws, and not for any greater amount).  The obligations
and undertakings of each applicable Credit Party under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full.  Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Swap Obligation for all
purposes of the Commodity Exchange Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]

 

 141 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER: OMEGA HEALTHCARE INVESTORS, INC.         By /s/ Daniel J. Booth  
Name: Daniel J. Booth   Title: Chief Operating Officer       GUARANTORS: OHI
HEALTHCARE PROPERTIES HOLDCO, INC.         By: /s/ Daniel J. Booth   Name:
Daniel J. Booth   Title: Chief Operating Officer         OHI HEALTHCARE
PROPERTIES LIMITED PARTNERSHIP         By: OHI Healthcare Properties Holdco,
Inc.,     the Principal General Partner of such limited partnership            
By: /s/ Daniel J. Booth     Name: Daniel J. Booth     Title: Chief Operating
Officer

 

omega healthcare investors, inc.reit credit agreement

 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent        
By: /s/ Henry Pennell   Name: Henry Pennell   Title: Vice President

 

omega healthcare investors, inc.reit credit agreement

 

 

LENDERS: bank of america, n.a., as L/C Issuer, Swing Line Lender and as a Lender
        By: /s/ Yinghua Zhang   Name: Yinghua Zhang   Title: Director

 

omega healthcare investors, inc.reit credit agreement

 

 

  CREDIT AGRICOLE - CORPORATE AND INVESTMENT BANK,   as a Lender         By: /s/
Jean-Michel Fatovic   Name: Jean-Michel Fatovic   Title: Managing Director      
  By: /s/ Gordon YIP   Name: Gordon YIP   Title: Director

 

omega healthcare investors, inc.reit credit agreement

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Chiara Carter   Name:
Chiara Carter   Title: Executive Director

 

omega healthcare investors, inc.reit credit agreement

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ David R.
Jablonowski   Name: David R. Jablonowski   Title: Senior Vice President

 

omega healthcare investors, inc.reit credit agreement

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,   as a Lender         By: /s/ Scott
O’Connell   Name: Scott O’Connell   Title: Director

 

omega healthcare investors, inc.reit credit agreement

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Jason
LaGrippe   Name: Jason LaGrippe   Title: Duly Authorized Signatory

 

omega healthcare investors, inc.reit credit agreement

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender         By: /s/ Michael King   Name:
Michael King   Title: Authorized Signatory

 

omega healthcare investors, inc.reit credit agreement

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Rina Kansagra   Name: Rina
Kansagra   Title: Authorized Signatory

 

omega healthcare investors, inc.reit credit agreement

 

 

  SUNTRUST BANK,   as a Lender         By: /s/ Philip VanFossan   Name: Philip
VanFossan   Title: Vice President

 

omega healthcare investors, inc.reit credit agreement

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender         By: /s/ Steve Whitcomb
  Name: Steve Whitcomb   Title: Senior Vice President

 

omega healthcare investors, inc.reit credit agreement

 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender         By: /s/ Hideo Notsu
  Name: Hideo Notsu   Title: Managing Director

 

omega healthcare investors, inc.reit credit agreement

 

 

  STIFEL BANK & TRUST,   as a Lender         By: /s/ Daniel P. McDonald   Name:
Daniel P. McDonald   Title: Assistant Vice President

 

omega healthcare investors, inc.reit credit agreement

 

 

  SYNOVUS BANK,   as a Lender         By: /s/ John K. Croom   Name: John K.
Croom   Title: Portfolio Manager

 

omega healthcare investors, inc.reit credit agreement

 

 

  BANK OF TAIWAN, A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS ANGELES
BRANCH,   as a Lender         By: /s/ Ti Kang Wang   Name: Ti Kang Wang   Title:
VP & General Manager

 

omega healthcare investors, inc.reit credit agreement

 

 

  MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH,   as a Lender  
      By: /s/ Ming-Che Yang   Name: Ming-Che Yang   Title: AVP & AGM

 

omega healthcare investors, inc.reit credit agreement

 

 

  LAND BANK OF TAIWAN LOS ANGELES BRANCH,   as a Lender         By: /s/ Henry
Leu   Name: Henry Leu   Title: SVP & General Manager

 

omega healthcare investors, inc.reit credit agreement

 

 

  TAIWAN BUSINESS BANK, LOS ANGELES BRANCH,   as a Lender         By: /s/ Sam
Chiu   Name: Sam Chiu   Title: General Manager

 

omega healthcare investors, inc.reit credit agreement

 

 

  TAIWAN COOPERATIVE BANK,  SEATTLE BRANCH,   as a Lender         By: /s/
GUEY-FANG CHENG   Name: GUEY-FANG CHENG   Title: VP & DEPUTY GENERAL MANAGER

 

omega healthcare investors, inc.reit credit agreement

 

 

  FIRST COMMERCIAL BANK, LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS
ANGELES BRANCH,   as a Lender         By: /s/ Yuan Gan Ju   Name: Yuan Gan Ju  
Title: SVP & General Manager

 

omega healthcare investors, inc.reit credit agreement

 

 

  E. SUN COMMERCIAL BANK, LIMITED, LOS ANGELES BRANCH,   as a Lender         By:
/s/ Joseph Chiuwci   Name: Joseph Chiuwci   Title: VP & Credit Manager

 

omega healthcare investors, inc.reit credit agreement

 

 

  HUA NAN COMMERCIAL BANK LTD., LOS ANGELES BRANCH,   as a Lender         By:
/s/ Gary Hsu   Name: Gary Hsu   Title: V.P. & General Manager

 

omega healthcare investors, inc.reit credit agreement

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Andrea
S. Chen   Name: Andrea S. Chen   Title: Managing Director

 

omega healthcare investors, inc.reit credit agreement

 

 

  COMPASS BANK,   as a Lender         By: /s/ Brian Tuerff   Name: Brian Tuerff
  Title: SVP

 

omega healthcare investors, inc.reit credit agreement

 

 

  REGIONS BANK,   as a Lender         By: /s/ Steven W. Mitchell   Name: Steven
W. Mitchell   Title: Senior Vice President

 

omega healthcare investors, inc.reit credit agreement

 

 

  THE HUNTINGTON NATIONAL BANK,   as a Lender         By: /s/ Michael Shiferaw  
Name: Michael Shiferaw   Title: Senior Vice President

 

omega healthcare investors, inc.reit credit agreement

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender         By: /s/ Michelle C. Phillips  
Name: Michelle C. Phillips   Title: Execution Head & Director

 

omega healthcare investors, inc.reit credit agreement

 

 

 

  BANK OF THE WEST,   A CALIFORNIA BANKING CORPORATION,   as a Lender        
By: /s/ Sarah J. Burns   Name: Sarah J. Burns   Title: Vice President

 

omega healthcare investors, inc.
reit credit agreement



 

 

  FIFTH THIRD BANK,   as a Lender         By: /s/ Tamara Dowd   Name: Tamara
Dowd   Title: Director

 

omega healthcare investors, inc.
reit credit agreement



 

  

Schedule 2.01

 

Lenders and Commitments

 

Lender  Dollar Tranche
Commitment   Dollar Tranche
Commitment
Percentage   Alternative
Currency Tranche
Commitment   Alternative
Currency Tranche
Commitment
Percentage   U.S. Term Loan
Commitment   U.S. Term Loan
Commitment
Percentage   Sterling Term
Loan
Commitment   Sterling Term
Loan
Commitment
Percentage  Bank of America, N.A.  $58,961,642.31    6.551293590% 
$27,191,202.42    7.768914977%  $23,185,891.39    5.455503856%  £8,079,622.03  
 8.079622030% Citizens Bank, National Association  $58,961,642.33  
 6.551293592%  $27,191,202.39    7.768914969%  $23,185,891.38    5.455503854% 
£8,079,622.01    8.079622010% Credit Agricole Corporate and Investment Bank 
$58,961,642.33    6.551293592%  $27,191,202.39    7.768914969%  $23,185,891.38  
 5.455503854%  £8,079,622.01    8.079622010% JPMorgan Chase Bank, N.A. 
$58,961,642.33    6.551293592%  $27,191,202.39    7.768914969%  $23,185,891.38  
 5.455503854%  £8,079,622.01    8.079622010% The Bank of Tokyo-Mitsubishi UFJ,
Ltd.  $44,900,987.80    4.988998644%  $20,706,883.30    5.916252371% 
$17,345,198.47    4.081223169%  £6,152,864.72    6.152864720% Compass Bank 
$44,900,987.80    4.988998644%  $20,706,883.30    5.916252371%  $26,377,456.53  
 6.206460360%  £6,152,864.72    6.152864720% Royal Bank of Canada 
$44,900,987.80    4.988998644%  $20,706,883.30    5.916252371%  $17,345,198.47  
 4.081223169%  £6,152,864.72    6.152864720% The Bank of Nova Scotia 
$44,900,987.80    4.988998644%  $20,706,883.30    5.916252371%  $26,377,456.53  
 6.206460360%  £6,152,864.72    6.152864720% SunTrust Bank  $44,900,987.80  
 4.988998644%  $20,706,883.30    5.916252371%  $17,345,198.47    4.081223169% 
£6,152,864.72    6.152864720% Wells Fargo Bank, N.A.  $44,900,987.80  
 4.988998644%  $20,706,883.30    5.916252371%  $17,345,198.47    4.081223169% 
£6,152,864.72    6.152864720% Capital One, National Association 
$38,165,839.63    4.240648848%  $17,600,850.80    5.028814514%  $13,388,580.00  
 3.150254118%  £5,229,935.02    5.229935020% Morgan Stanley Bank, N.A. 
$38,165,839.63    4.240648848%  $17,600,850.80    5.028814514%  $13,388,580.00  
 3.150254118%  £5,229,935.02    5.229935020% Branch Banking and Trust Company 
$33,675,740.85    3.741748983%  $15,530,162.47    4.437189277%  $19,783,092.40  
 4.654845271%  £4,614,648.54    4.614648540% Regions Bank  $33,675,740.85  
 3.741748983%  $15,530,162.47    4.437189277%  $19,783,092.40    4.654845271% 
£4,614,648.54    4.614648540% Bank of the West, a California banking
corporation  $29,185,642.07    3.242849119%  $13,459,474.14    3.845564040% 
$17,145,346.75    4.034199235%  £3,999,362.07    3.999362070% Fifth Third Bank 
$29,185,642.07    3.242849119%  $13,459,474.14    3.845564040%  $17,145,346.75  
 4.034199235%  £3,999,362.07    3.999362070% Sumitomo Mitsui Banking
Corporation  $29,185,642.07    3.242849119%  $13,459,474.14    3.845564040% 
$22,354,883.79    5.259972656%   -    0.000000000% The Huntington National Bank 
$22,450,493.90    2.494499322%  $10,353,441.65    2.958126186%  $13,188,728.27  
 3.103230181%  £3,076,432.36    3.076432360% Stifel Bank & Trust 
$22,962,754.88    2.551417209%   -    0.000000000%  $12,037,245.12  
 2.832292969%   -    0.000000000% Synovus Bank  $19,682,361.33    2.186929037% 
 -    0.000000000%  $10,317,638.67    2.427679687%   -    0.000000000% Bank of
Taiwan, a Republic of China Bank acting through its Los Angeles Branch 
$16,401,967.77    1.822440863%   -    0.000000000%  $8,598,032.23  
 2.023066407%   -    0.000000000%

 

 

 

 

Lender  Dollar Tranche
Commitment   Dollar Tranche
Commitment
Percentage   Alternative
Currency Tranche
Commitment   Alternative
Currency Tranche
Commitment
Percentage   U.S. Term Loan
Commitment   U.S. Term Loan
Commitment
Percentage   Sterling Term
Loan
Commitment   Sterling Term
Loan
Commitment
Percentage  First Commercial Bank, Ltd., a Republic of China Bank Acting Through
its Los Angeles Branch  $16,401,967.77    1.822440863%   -    0.000000000% 
$8,598,032.23    2.023066407%   -    0.000000000% Land Bank of Taiwan Los
Angeles Branch  $13,121,574.22    1.457952691%   -    0.000000000% 
$6,878,425.78    1.618453125%   -    0.000000000% Taiwan Business Bank, Los
Angeles Branch  $13,121,574.22    1.457952691%   -    0.000000000% 
$6,878,425.78    1.618453125%   -    0.000000000% E. Sun Commercial Bank
Limited, Los Angeles Branch  $9,841,180.66    1.093464518%   -    0.000000000% 
$5,158,819.34    1.213839845%   -    0.000000000% Hua Nan Commercial Bank Ltd.,
Los Angeles Branch  $9,841,180.66    1.093464518%   -    0.000000000% 
$5,158,819.34    1.213839845%   -    0.000000000% Mega International Commercial
Bank Co., Ltd. New York Branch  $9,841,180.66    1.093464518%   -  
 0.000000000%  $5,158,819.34    1.213839845%   -    0.000000000% Taiwan
Cooperative Bank, Seattle Branch  $9,841,180.66    1.093464518%   -  
 0.000000000%  $5,158,819.34    1.213839845%   -    0.000000000% Total: 
$900,000,000.00    100.000000000%  $350,000,000.00    100.000000000% 
$425,000,000.00    100.000000000%  £100,000,000.00    100.000000000%

 



 

 

  

Schedule 5.11

 

CORPORATE STRUCTURE; CAPITAL STOCK

 



 

 

 

[t1701734_ex10-1pg181.jpg] 

 



 

 

 

[t1701734_ex10-1pg182.jpg] 

 



 

 

 

[t1701734_ex10-1pg183.jpg] 

 



 

 

 

[t1701734_ex10-1pg184.jpg] 

 



 

 

 

[t1701734_ex10-1pg185.jpg] 

 



 

 

 

[t1701734_ex10-1pg186.jpg] 

 



 

 

 

[t1701734_ex10-1pg187.jpg] 

 



 

 

 

[t1701734_ex10-1pg188.jpg] 

 



 

 

 

 [t1701734_ex10-1pg189.jpg]

 



 

 

 

[t1701734_ex10-1pg190.jpg] 

 



 

 

 

 [t1701734_ex10-1pg191.jpg]

 



 

 

 

[t1701734_ex10-1pg192.jpg] 

 



 

 

 

[t1701734_ex10-1pg193.jpg] 

 



 

 

 

OMEGA HEALTHCARE INVESTORS, INC.

SUBSIDIARY LIST – POST-MERGER WITH AVIV REIT, INC.

As of May 15, 2017

 



NOTES: (1) this chart is cross-referenced with the visio organizational chart.  
(2) thIS chart is sorted in alphabetical order and assigned the chart reference
nO. listed in column 6.

 



    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 1.   1040 Wedding Ford Road, LLC   61-1573457   Arkansas   —   270 2.   1101
Waterwell Road, LLC   61-1573458   Arkansas   —   269 3.   1149 & 1151 West New
Hope Road, LLC   61-1573459   Arkansas   —   272 4.   115 Orendorff Avenue, LLC
  61-1573450   Arkansas   —   274 5.   11900 East Artesia Boulevard, LLC  
90-0266391   California   —   323 6.   1194 North Chester Street, LLC  
61-1573460   Arkansas   —   271 7.   1200 Ely Street Holdings Co. LLC  
26-3524594   Michigan   —   278 8.   13922 Cerise Avenue, LLC   71-0976970  
California   —   314 9.   1401 Park Avenue, LLC   61-1573464   Arkansas   —  
273 10.   1628 B Street, LLC   30-0482286   California   —   320 11.   202 Tims
Avenue, LLC   61-1573452   Arkansas   —   275 12.   228 Pointer Trail West, LLC
  61-1573453   Arkansas   —   267 13.   2400 Parkside Drive, LLC   30-0482288  
California   —   321 14.   2425 Teller Avenue, LLC   20-5672217   Colorado   —  
279 15.   245 East Wilshire Avenue, LLC   90-0266386   California   —   313 16.
  2701 Twin Rivers Drive, LLC   61-1573466   Arkansas   —   266 17.   305 West
End Avenue Property, L.L.C.   None   Delaware   —   425 18.   3232 Artesia Real
Estate, LLC   65-1232714   California   —   322 19.   3600 Richards Road, LLC  
61-1573467   Arkansas   —   268 20.   3806 Clayton Road, LLC   90-0266403  
California   —   312 21.   42235 County Road Holdings Co. LLC   83-0500167  
Michigan   —   281 22.   446 Sycamore Road, L.L.C.   32-0380782   Delaware   CA
  426 23.   48 High Point Road, LLC   27-2498824   Maryland   Florida   282 24.
  523 Hayes Lane, LLC   45-1777721   California   —   316 25.   637 East Romie
Lane, LLC   90-0266404   California   —   315 26.   700 Mark Drive, LLC  
61-1573454   Arkansas   —   277

 

 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 27.   900 Magnolia Road SW, LLC   61-1573456   Arkansas   —   276 28.  
Alamogordo Aviv, L.L.C.   27-0123540   New Mexico   —   427 29.   Albany Street
Property, L.L.C.   61-1754256   Delaware   OH   428 30.   Arizona Lessor -
Infinia, LLC   32-0008074   Maryland   AZ   1 31.   Arkansas Aviv, L.L.C.  
30-0509615   Delaware   AR   429 32.   Arma Yates, L.L.C.   27-3971035  
Delaware   KS   430 33.   Avery Street Property, L.L.C.   36-4775490   Delaware
  FL   431 34.   Aviv Asset Management, L.L.C.   30-0305067   Delaware   IL  
432 35.   Aviv Financing I, L.L.C.   11-3747125   Delaware   IL, MA   433 36.  
Aviv Financing II, L.L.C.   36-4597042   Delaware   —   434 37.   Aviv Financing
III, L.L.C.   36-4641210   Delaware   —   435 38.   Aviv Financing IV, L.L.C.  
27-0836481   Delaware   —   436 39.   Aviv Financing V, L.L.C.   27-0836548  
Delaware   —   437 40.   Aviv Financing VI, L.L.C.   61-1749036   Delaware   —  
438 41.   Aviv Foothills, L.L.C.   36-4572035   Delaware   AZ   439 42.   Aviv
Healthcare Properties Operating Partnership I, L.P.   11-3747120   Delaware  
IL, MA   441 43.   Aviv Liberty, L.L.C.   36-4572034   Delaware   TX   442 44.  
Aviv OP Limited Partner, L.L.C.   27-3474432   Delaware   —   443 45.   Avon
Ohio, L.L.C.   36-4601433   Delaware   OH   444 46.   Bala Cynwyd Real Estate,
LP   27-1726563   Pennsylvania   —   413 47.   Bayside Colorado Healthcare
Associates, LLC   38-3517837   Colorado   —   6 48.   Bayside Street II, LLC  
38-3519969   Delaware   —   9 49.   Bayside Street, LLC   38-3160026   Maryland
  —   10 50.   Belleville Illinois, L.L.C.   32-0188341   Delaware   IL   445
51.   Bellingham II Associates, L.L.C.   11-3747130   Delaware   WA   446 52.  
Bethel ALF Property, L.L.C.   36-4759871   Delaware   CT   447 53.   BHG Aviv,
L.L.C.   36-4601432   Delaware   MA, PA   448 54.   Biglerville Road, L.L.C.  
35-2410897   Delaware   PA   449 55.   Bonham Texas, L.L.C.   30-0358809  
Delaware   TX   450 56.   Bradenton ALF Property, L.L.C.   45-4444919   Delaware
  FL   451 57.   Brewster ALF Property, L.L.C.   46-5485524   Delaware   MA  
452 58.   Burton NH Property, L.L.C.   11-3714506   Delaware   WA   453

 

 2 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 59.   California Aviv Two, L.L.C.   26-4117080   Delaware   CA, NV   454 60.  
California Aviv, L.L.C.   38-3786697   Delaware   CA, WA, OR   455 61.   Camas
Associates, L.L.C.   36-4340182   Delaware   WA   456 62.   Canton Health Care
Land, LLC   20-1914579   Ohio   —   11 63.   Carnegie Gardens LLC   20-2442381  
Delaware   FL   12 64.   Casa/Sierra California Associates, L.L.C.   36-4572017
  Delaware   CA   457 65.   CFG 2115 Woodstock Place LLC   26-1123970   Delaware
  WI   280 66.   Champaign Williamson Franklin, L.L.C.   36-4769741   Delaware  
IL   458 67.   Chardon Ohio Property Holdings, L.L.C.   37-1762860   Delaware  
OH   459 68.   Chardon Ohio Property, L.L.C.   61-1722650   Delaware   —   460
69.   Chatham Aviv, L.L.C.   27-0354315   Delaware   PA   461 70.   Chenal
Arkansas, L.L.C.   04-3835270   Delaware   AR   462 71.   Chippewa Valley,
L.L.C.   36-4065826   Illinois   MI, WI   463 72.   CHR Bartow LLC   26-3708257
  Delaware   FL   218 73.   CHR Boca Raton LLC   26-3709390   Delaware   FL  
219 74.   CHR Bradenton LLC   26-3710605   Delaware   FL   220 75.   CHR Cape
Coral LLC   26-3710052   Delaware   FL   221 76.   CHR Clearwater Highland LLC  
26-3709760   Delaware   FL   222 77.   CHR Clearwater LLC   26-3708420  
Delaware   FL   223 78.   CHR Deland East LLC   26-3709095   Delaware   FL   224
79.   CHR Deland West LLC   26-3709165   Delaware   FL   225 80.   CHR Fort
Myers LLC   26-3710399   Delaware   FL   226 81.   CHR Fort Walton Beach LLC  
26-3708663   Delaware   FL   227 82.   CHR Gulfport LLC   26-3710452   Delaware
  FL   228 83.   CHR Hudson LLC   26-3709991   Delaware   FL   229 84.   CHR
Lake Wales LLC   26-3708893   Delaware   FL   230 85.   CHR Lakeland LLC  
26-3708735   Delaware   FL   231 86.   CHR Panama City LLC   26-3708524  
Delaware   FL   232 87.   CHR Pompano Beach Broward LLC   26-3710220   Delaware
  FL   233 88.   CHR Pompano Beach LLC   26-3709856   Delaware   FL   234 89.  
CHR Sanford LLC   26-3709701   Delaware   FL   235 90.   CHR Sarasota LLC  
26-3710347   Delaware   FL   236

 

 3 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 91.   CHR Spring Hill LLC   26-3709633   Delaware   FL   237 92.   CHR St.
Pete Abbey LLC   26-3709327   Delaware   FL   238 93.   CHR St. Pete Bay LLC  
26-3709236   Delaware   FL   239 94.   CHR St. Pete Egret LLC   26-3708588  
Delaware   FL   240 95.   CHR Tampa Carrollwood LLC   26-3709502   Delaware   FL
  241 96.   CHR Tampa LLC   26-3710161   Delaware   FL   242 97.   CHR Tarpon
Springs LLC   26-3708823   Delaware   FL   243 98.   CHR Titusville LLC  
26-3709919   Delaware   FL   244 99.   CHR West Palm Beach LLC   26-3710287  
Delaware   FL   245 100.   Clarkston Care, L.L.C.   76-0802028   Delaware   WA  
464 101.   Clayton Associates, L.L.C.   36-4572014   New Mexico   —   465 102.  
Colonial Gardens, LLC   26-0110549   Ohio   —   15 103.   Colonial Madison
Associates, L.L.C.   38-3741678   Delaware   WI   466 104.   Colorado Lessor -
Conifer, LLC   32-0008069   Maryland   CO   16 105.   Columbus Texas Aviv,
L.L.C.   38-3735473   Delaware   TX   467 106.   Columbus Western Avenue, L.L.C.
  71-0960205   Delaware   WI   468 107.   Colville Washington Property, L.L.C.  
35-2521805   Delaware   WA   469 108.   Commerce Nursing Homes, L.L.C.  
36-4122632   Illinois   TX   470 109.   Commerce Sterling Hart Drive, L.L.C.  
27-5458991   Delaware   TX   471 110.   Conroe Rigby Owen Road, L.L.C.  
27-5458820   Delaware   TX   472 111.   CR Aviv, L.L.C.   20-5354773   Delaware
  IL, MO   473 112.   Crete Plus Five Property, L.L.C.   30-0855110   Delaware  
NE   474 113.   Crooked River Road, L.L.C.   27-5081057   Delaware   FL   475
114.   CSE Albany LLC   20-5885886   Delaware   KY   149 115.   CSE Amarillo LLC
  20-5862752   Delaware   TX   150 116.   CSE Arden L.P.   20-5888680   Delaware
  NC   151 117.   CSE Augusta LLC   20-5885921   Delaware   KY   152 118.   CSE
Bedford LLC   20-5886082   Delaware   KY   153 119.   CSE Blountville LLC  
20-8295288   Delaware   TN   19 120.   CSE Bolivar LLC   20-8295024   Delaware  
TN   20 121.   CSE Cambridge LLC   20-5886976   Delaware   MD   154 122.   CSE
Cambridge Realty LLC   20-5959318   Delaware   MD   155

 

 4 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 123.   CSE Camden LLC   20-8295066   Delaware   TN   21 124.   CSE Canton LLC
  20-5887312   Delaware   OH   156 125.   CSE Casablanca Holdings II LLC  
26-0595183   Delaware   —   158 126.   CSE Casablanca Holdings LLC   20-8724466
  Delaware   —   157 127.   CSE Cedar Rapids LLC   20-5884941   Delaware   IA  
159 128.   CSE Centennial Village, LP   20-6974959   Delaware   PA   22 129.  
CSE Chelmsford LLC   20-5920451   Delaware   MA   160 130.   CSE Chesterton LLC
  20-5885195   Delaware   IN   161 131.   CSE Claremont LLC   20-5883891  
Delaware   CA   162 132.   CSE Corpus North LLC   20-5186415   Delaware   TX  
23 133.   CSE Denver Iliff LLC   20-8037772   Delaware   CO   25 134.   CSE
Denver LLC   20-5884311   Delaware   CO   163 135.   CSE Douglas LLC  
20-5883761   Delaware   AZ   164 136.   CSE Elkton LLC   20-5887006   Delaware  
MD   166 137.   CSE Elkton Realty LLC   20-5959253   Delaware   MD   167 138.  
CSE Fairhaven LLC   20-8281491   Delaware   MA   26 139.   CSE Fort Wayne LLC  
20-5885125   Delaware   IN   168 140.   CSE Frankston LLC   20-5862947  
Delaware   TX   169 141.   CSE Georgetown LLC   20-5886126   Delaware   KY   170
142.   CSE Green Bay LLC   20-5888029   Delaware   WI   171 143.   CSE Hilliard
LLC   20-5887347   Delaware   OH   172 144.   CSE Huntingdon LLC   20-8295191  
Delaware   TN   27 145.   CSE Huntsville LLC   20-5887764   Delaware   TN   173
146.   CSE Indianapolis-Continental LLC   20-5885046   Delaware   IN   174 147.
  CSE Indianapolis-Greenbriar LLC   20-5885096   Delaware   IN   175 148.   CSE
Jacinto City LLC   20-5186519   Delaware   TX   28 149.   CSE Jefferson City LLC
  20-8295101   Delaware   TN   29 150.   CSE Jeffersonville-Hillcrest Center LLC
  20-5885261   Delaware   IN   176 151.   CSE Jeffersonville-Jennings House LLC
  20-5885346   Delaware   IN   177 152.   CSE Kerrville LLC   20-8684872  
Delaware   TX   30 153.   CSE King L.P.   20-5888725   Delaware   NC   178 154.
  CSE Kingsport LLC   20-5887736   Delaware   TN   179

 

 5 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 155.   CSE Knightdale L.P.   20-5888653   Delaware   NC   180 156.   CSE Lake
City LLC   20-5863259   Delaware   FL   181 157.   CSE Lake Worth LLC  
20-5863173   Delaware   FL   182 158.   CSE Lakewood LLC   20-5884352   Delaware
  CO   183 159.   CSE Las Vegas LLC   20-5887216   Delaware   NM   184 160.  
CSE Lawrenceburg LLC   20-5887802   Delaware   TN   185 161.   CSE Lenoir L.P.  
20-5888528   Delaware   NC   186 162.   CSE Lexington Park LLC   20-5886951  
Delaware   MD   187 163.   CSE Lexington Park Realty LLC   20-5959280   Delaware
  MD   188 164.   CSE Ligonier LLC   20-5885484   Delaware   IN   189 165.   CSE
Live Oak LLC   20-5863086   Delaware   FL   190 166.   CSE Lowell LLC  
20-5885381   Delaware   IN   192 167.   CSE Marianna Holdings LLC   20-1411422  
Delaware   FL   31 168.   CSE Memphis LLC   20-8295130   Delaware   TN   32 169.
  CSE Mobile LLC   20-5883572   Delaware   —   193 170.   CSE Moore LLC  
20-5887574   Delaware   OK   194 171.   CSE North Carolina Holdings I LLC  
20-5888397   Delaware   —   195 172.   CSE North Carolina Holdings II LLC  
20-5888430   Delaware   —   196 173.   CSE Omro LLC   20-5887998   Delaware   WI
  197 174.   CSE Orange Park LLC   20-5863371   Delaware   FL   198 175.   CSE
Orlando-Pinar Terrace Manor LLC   20-5863043   Delaware   FL   199 176.   CSE
Orlando-Terra Vista Rehab LLC   20-5863223   Delaware   FL   200 177.   CSE
Pennsylvania Holdings, LP   20-6974946   Delaware   —   33 178.   CSE Piggott
LLC   20-5883659   Delaware   AR   201 179.   CSE Pilot Point LLC   20-5862827  
Delaware   TX   202 180.   CSE Pine View LLC   20-5398686   Delaware   MS   246
181.   CSE Ponca City LLC   20-5887495   Delaware   OK   203 182.   CSE Port St.
Lucie LLC   20-5863294   Delaware   FL   204 183.   CSE Richmond LLC  
20-5885427   Delaware   IN   205 184.   CSE Ripley LLC   20-8295238   Delaware  
TN   34 185.   CSE Ripon LLC   26-0480886   Delaware   WI   35 186.   CSE
Safford LLC   20-5883807   Delaware   AZ   206

 

 6 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 187.   CSE Salina LLC   20-5885669   Delaware   KS   207 188.   CSE Seminole
LLC   20-5887615   Delaware   OK   208 189.   CSE Shawnee LLC   20-5887524  
Delaware   OK   209 190.   CSE Spring Branch LLC   20-5186484   Delaware   TX  
36 191.   CSE Stillwater LLC   20-5887548   Delaware   OK   210 192.   CSE
Taylorsville LLC   20-5886196   Delaware   KY   211 193.   CSE Texarkana LLC  
20-5862880   Delaware   TX   37 194.   CSE Texas City LLC   20-5862791  
Delaware   TX   212 195.   CSE The Village LLC   20-5186550   Delaware   TX   38
196.   CSE Upland LLC   20-5891148   Delaware   IN   213 197.   CSE Walnut Cove
L.P.   20-5888502   Delaware   NC   214 198.   CSE West Point LLC   20-5887119  
Delaware   MS   39 199.   CSE Whitehouse LLC   20-8294979   Delaware   OH   40
200.   CSE Williamsport LLC   26-0480953   Delaware   IN   41 201.   CSE Winter
Haven LLC   20-5863327   Delaware   FL   215 202.   CSE Woodfin L.P.  
20-5888619   Delaware   NC   216 203.   CSE Yorktown LLC   20-5885163   Delaware
  IN   217 204.   Cuyahoga Falls Property II, L.L.C.   38-3937172   Delaware  
OH   476 205.   Cuyahoga Falls Property, L.L.C.   35-2419468   Delaware   OH  
477 206.   Dallas Two Property, L.L.C.   61-1746734   Delaware   TX   478 207.  
Danbury ALF Property, L.L.C.   27-4083747   Delaware   CT   479 208.   Darien
ALF Property, L.L.C.   30-0694838   Delaware   CT   480 209.   Deerfield Class
B, L.L.C.   35-2525678   Delaware   —   481 210.   Delta Investors I, LLC  
54-2112455   Maryland   CA, ID, MA, OH, WV   43 211.   Delta Investors II, LLC  
54-2112456   Maryland   CA, NC, OH, WA, WV   44 212.   Denison Texas, L.L.C.  
32-0173170   Delaware   TX   482 213.   Desert Lane LLC   20-3098022   Delaware
  NV   45 214.   Dixie White House Nursing Home, LLC   59-3738671   Mississippi
  —   247 215.   Dixon Health Care Center, LLC   34-1509772   Ohio   —   46 216.
  DWC Finance, L.L.C.   47-2256374   Delaware   —   483 217.   East Rollins
Street, L.L.C.   38-3838004   Delaware   MO   484 218.   Edgewood Drive
Property, L.L.C.   32-0405276   Delaware   IN   485

 

 7 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 219.   Effingham Associates, L.L.C.   36-4150491   Illinois   —   486 220.  
Elite Mattoon, L.L.C.   36-4454111   Delaware   IL   487 221.   Elite Yorkville,
L.L.C.   36-4454114   Delaware   IL   488 222.   Encanto Senior Care, LLC  
20-1669755   Arizona   —   308 223.   Falcon Four Property Holding, L.L.C.  
46-3986352   Delaware   OH   489 224.   Falcon Four Property, L.L.C.  
30-0794160   Delaware   —   490 225.   Falfurrias Texas, L.L.C.   61-1501714  
Delaware   TX   491 226.   Financing VI Healthcare Property, L.L.C.   35-2519380
  Delaware   OH, IN, MI, NC, VA   492 227.   Florida ALF Properties, L.L.C.  
32-0417622   Delaware   FL   493 228.   Florida Four Properties, L.L.C.  
35-2456486   Delaware   FL   494 229.   Florida Lessor - Meadowview, LLC  
56-2398721   Maryland   FL   50 230.   Florida Real Estate Company, LLC  
20-1458431   Florida   —   51 231.   Fort Stockton Property, L.L.C.   38-3918639
  Delaware   TX   495 232.   Fountain Associates, L.L.C.   36-4572016   Delaware
  AZ   496 233.   Four Fountains Aviv, L.L.C.   36-4601434   Delaware   IL   497
234.   Fredericksburg South Adams Street, L.L.C.   27-5459311   Delaware   TX  
498 235.   Freewater Oregon, L.L.C.   36-2280966   Delaware   OR   499 236.  
Fullerton California, L.L.C.   36-4480527   Delaware   CA   500 237.   G&L
Gardens, L.L.C.   95-4639695   Arizona   —   309 238.   Gardnerville Property,
L.L.C.   37-1657201   Delaware   NV   501 239.   Georgia Lessor -
Bonterra/Parkview, LLC   16-1650494   Maryland   GA   52 240.   Germantown
Property, L.L.C.   45-4444655   Delaware   OH   502 241.   Giltex Care, L.L.C.  
36-4572036   Delaware   TX   503 242.   Glendale NH Property, L.L.C.  
61-1686455   Delaware   WI   504 243.   Golden Hill Real Estate Company, LLC  
71-0976967   California   —   324 244.   Gonzales Texas Property, L.L.C.  
32-0403901   Delaware   TX   505 245.   Great Bend Property, L.L.C.   27-3971138
  Delaware   KS   506 246.   Greenbough, LLC   27-0258266   Delaware   MS   53
247.   Greenville Kentucky Property, L.L.C.   30-0838127   Delaware   KY   507
248.   Heritage Monterey Associates, L.L.C.   36-4056688   Illinois   CA   508
249.   HHM Aviv, L.L.C.   32-0205746   Delaware   TX   509 250.   Hidden Acres
Property, L.L.C.   27-2457250   Delaware   TN   510

 

 8 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 251.   Highland Leasehold, L.L.C.   20-2873499   Delaware   IL   511 252.  
Hobbs Associates, L.L.C.   36-4177337   Illinois   NM   512 253.   Hot Springs
Atrium Owner, LLC   47-1359052   Delaware   AR   414 254.   Hot Springs Aviv,
L.L.C.   30-0470700   Delaware   AR   513 255.   Hot Springs Cottages Owner, LLC
  47-1371567   Delaware   AR   415 256.   Hot Springs Marina Owner, LLC  
47-1461931   Delaware   AR   416 257.   Houston Texas Aviv, L.L.C.   36-4587739
  Delaware   TX   514 258.   Hutchinson Kansas, L.L.C.   51-0559326   Delaware  
KS   515 259.   Hutton I Land, LLC   20-1914403   Ohio   —   57 260.   Hutton II
Land, LLC   20-1914470   Ohio   —   58 261.   Hutton III Land, LLC   20-1914529
  Ohio   —   59 262.   Idaho Associates, L.L.C.   36-4114446   Illinois   ID  
516 263.   Illinois Missouri Properties, L.L.C.   35-2520792   Delaware   IL, MO
  517 264.   Indiana Lessor - Wellington Manor, LLC   32-0008064   Maryland   IN
  61 265.   Iowa Lincoln County Property, L.L.C.   45-4445450   Delaware   IA.
NE   518 266.   Jasper Springhill Street, L.L.C.   27-5458704   Delaware   TX  
519 267.   Kansas Five Property, L.L.C.   36-1647542   Delaware   KS   520 268.
  Karan Associates Two, L.L.C.   61-1514965   Delaware   TX   521 269.   Karan
Associates, L.L.C.   11-3747208   Delaware   TX   522 270.   Karissa Court
Property, L.L.C.   38-3923400   Delaware   TX   523 271.   KB Northwest
Associates, L.L.C.   36-4572025   Delaware   WA   524 272.   Kentucky NH
Properties, L.L.C.   61-1730147   Delaware   KY   525 273.   Kingsville Texas,
L.L.C.   37-1522939   Delaware   TX   526 274.   LAD I Real Estate Company, LLC
  20-1454154   Delaware   FL   63 275.   Leatherman 90-1, LLC   20-1914625  
Ohio   —   65 276.   Leatherman Partnership 89-1, LLC   34-1656489   Ohio   —  
66 277.   Leatherman Partnership 89-2, LLC   34-1656491   Ohio   —   67 278.  
Louisville Dutchmans Property, L.L.C.   61-1715555   Delaware   KY   527 279.  
Magnolia Drive Property, L.L.C.   30-0793756   Delaware   TX   528 280.   Manor
Associates, L.L.C.   36-4572020   Delaware   TX   529 281.   Mansfield Aviv,
L.L.C.   32-0183852   Delaware   OH   530 282.   Massachusetts Nursing Homes,
L.L.C.   20-2873416   Delaware   MA   531

 

 9 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 283.   McCarthy Street Property, L.L.C.   38-3855495   Delaware   PA   532
284.   Meridian Arms Land, LLC   20-1914864   Ohio   —   73 285.   Minnesota
Associates, L.L.C.   36-4469552   Delaware   MN   533 286.   Mishawaka Property,
L.L.C.   36-4734067   Delaware   IN   534 287.   Missouri Associates, L.L.C.  
36-4572033   Delaware   MO, TX   535 288.   Missouri Regency Associates, L.L.C.
  36-4572031   Delaware   MO   536 289.   Montana Associates, L.L.C.  
36-4149849   Illinois   MT   537 290.   Monterey Park Leasehold Mortgage, L.L.C.
  32-0267202   Delaware   CA   538 291.   Mount Washington Property, L.L.C.  
45-5010153   Delaware   WI   539 292.   Mt. Vernon Texas, L.L.C.   35-2270167  
Delaware   TX   540 293.   Murray County, L.L.C.   36-4708756   Delaware   MA,
OK   541 294.   Muscatine Toledo Properties, L.L.C.   36-4777497   Delaware   IA
  542 295.   N.M. Bloomfield Three Plus One Limited Company   74-2748292   New
Mexico   —   543 296.   N.M. Espanola Three Plus One Limited Company  
74-2748289   New Mexico   —   544 297.   N.M. Lordsburg Three Plus One Limited
Company   74-2748286   New Mexico   —   545 298.   N.M. Silver City Three Plus
One Limited Company   74-2748283   New Mexico   —   546 299.   New Hope
Property, L.L.C.   61-1720871   Delaware   MN   547 300.   Newtown ALF Property,
L.L.C.   27-4083571   Delaware   CT   548 301.   Nicholasville Kentucky
Property, L.L.C.   46-5411821   Delaware   KY   549 302.   North Las Vegas LLC  
20-3098036   Delaware   NV   74 303.   North Royalton Ohio Property, L.L.C.  
37-1729308   Delaware   OH   550 304.   Norwalk ALF Property, L.L.C.  
27-4083805   Delaware   CT   551 305.   NRS Ventures, L.L.C.   38-4236118  
Delaware   FL, GA, KY, TN   75 306.   Oakland Nursing Homes, L.L.C.   36-4572018
  Delaware   CA   552 307.   Ocean Springs Nursing Home, LLC   58-2635823  
Mississippi   —   248 308.   October Associates, L.L.C.   36-4572030   Delaware
  TX   553 309.   Ogden Associates, L.L.C.   36-4412291   Delaware   UT   554
310.   OHI (Connecticut), LLC   06-1552120   Connecticut   NH, VT, WV   77 311.
  OHI (Illinois), LLC   47-3264182   Illinois   IN   423 312.   OHI (Indiana) ,
LLC   38-3568359   Indiana   OH   80 313.   OHI (Iowa) , LLC   38-3377918   Iowa
  MD   81 314.   OHI AC Investments (Jersey) Ltd   98-1289590   Jersey Reg. No.:
89532   —   709

 

 10 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 315.   OHI AC Properties (UK) Ltd   98-1290722  

UK Reg. No: 8796701

  —   707 316.   OHI Anglia Care Ltd   98-1239899   UK Reg. No.: 01375652   —  
633 317.   OHI Asset (AR) Ash Flat, LLC   46-3670959   Delaware   AR   326 318.
  OHI Asset (AR) Camden, LLC   46-3672608   Delaware   AR   327 319.   OHI Asset
(AR) Conway, LLC   61-1721332   Delaware   AR   328 320.   OHI Asset (AR) Des
Arc, LLC   46-3691025   Delaware   AR   329 321.   OHI Asset (AR) Hot Springs,
LLC   80-0951655   Delaware   AR   330 322.   OHI Asset (AR) Malvern, LLC  
46-3719491   Delaware   AR   332 323.   OHI Asset (AR) Mena, LLC   38-3915930  
Delaware   AR   331 324.   OHI Asset (AR) Pocahontas, LLC   46-3728913  
Delaware   AR   333 325.   OHI Asset (AR) Sheridan, LLC   46-3739623   Delaware
  AR   334 326.   OHI Asset (AR) Walnut Ridge, LLC   46-3751920   Delaware   AR
  335 327.   OHI Asset (AZ) Austin House, LLC   46-4385050   Delaware   —   400
328.   OHI Asset (AZ) Tucson, LLC   35-2546755   Delaware   Arizona   650 329.  
OHI Asset (CA), LLC   04-3759925   Delaware   California   83 330.   OHI Asset
(CO) Brighton, LLC   32-0487275   Delaware   Colorado   666 331.   OHI Asset
(CO) Denver, LLC   36-4830303   Delaware   Colorado   668 332.   OHI Asset (CO)
Mesa, LLC   61-1782486   Delaware   Colorado   667 333.   OHI Asset (CO), LLC  
84-1706510   Delaware   CO, ID   84 334.   OHI Asset (CT) Lender, LLC  
75-3205111   Delaware   NH, RI, MA   86 335.   OHI Asset (CT) Southport, LLC  
TBD   Delaware   —   745 336.   OHI Asset (FL) DeFuniak Springs, LLC  
61-1825011   Delaware   Florida   746 337.   OHI Asset (FL) Eustis, LLC  
61-1773617   Delaware   Florida   646 338.   OHI Asset (FL) Graceville, LLC  
32-0515366   Delaware   Florida   723 339.   OHI Asset (FL) Homestead, LLC  
36-4863028   Delaware   Florida   747 340.   OHI Asset (FL) Lake City, LLC, fka
OHI Asset (FL) Pasco, LLC   61-1806770   Delaware   Florida   645 341.   OHI
Asset (FL) Lake Placid, LLC   46-3827043   Delaware   Florida   337 342.   OHI
Asset (FL) Lakeland, LLC   61-1800255   Delaware   Florida   704 343.   OHI
Asset (FL) Lender, LLC   27-4450390   Delaware   —   258 344.   OHI Asset (FL)
Lutz, LLC   30-0858827   Delaware   Florida   424 345.   OHI Asset (FL)
Marianna, LLC   32-0515394   Delaware   Florida   724

 

 11 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 346.   OHI Asset (FL) Melbourne, LLC   32-0509945   Delaware   Florida   711
347.   OHI Asset (FL) Middleburg, LLC   37-1832748   Delaware   Florida   712
348.   OHI Asset (FL) Ormond Beach, LLC   36-4863276   Delaware   Florida   748
349.   OHI Asset (FL) Pensacola - Hillview, LLC   36-4821441   Delaware  
Florida   647 350.   OHI Asset (FL) Pensacola, LLC   35-2541006   Delaware   —  
641 351.   OHI Asset (FL) Pensacola-Nine Mile, LLC   61-1810659   Delaware  
Florida   722 352.   OHI Asset (FL) Port St. Joe, LLC   37-1846671   Delaware  
Florida   725 353.   OHI Asset (FL) Sebring, LLC   37-1839240   Delaware  
Florida   716 354.   OHI Asset (FL), LLC   13-4225158   Delaware   Florida; New
Mexico   87 355.   OHI Asset (GA) Cordele, LLC   35-2571948   Delaware   Georgia
  715 356.   OHI Asset (GA) Dunwoody, LLC   30-0869546   Delaware   Georgia  
623 357.   OHI Asset (GA) Macon, LLC   47-1027224   Delaware   —   401 358.  
OHI Asset (GA) Moultrie, LLC   46-4254981   Delaware   Georgia   342 359.   OHI
Asset (GA) Nashville, LLC   37-1808814   Delaware   Georgia   662 360.   OHI
Asset (GA) Roswell, LLC   36-4808609   Delaware   Georgia   624 361.   OHI Asset
(GA) Snellville, LLC   46-4259685   Delaware   Georgia   343 362.   OHI Asset
(GA) Valdosta, LLC   35-2556904   Delaware   Georgia   663 363.   OHI Asset (ID)
Holly, LLC   46-4268973   Delaware   Idaho   344 364.   OHI Asset (ID) Midland,
LLC   46-4279515   Delaware   Idaho   345 365.   OHI Asset (ID), LLC  
04-3759931   Delaware   Idaho   88 366.   OHI Asset (IL), LLC   14-1951802  
Delaware   Illinois   89 367.   OHI Asset (IN) American Village, LLC  
46-0985915   Delaware   Indiana   289 368.   OHI Asset (IN) Anderson, LLC  
46-0989235   Delaware   Indiana   292 369.   OHI Asset (IN) Beech Grove, LLC  
46-1000956   Delaware   Indiana   290 370.   OHI Asset (IN) Clarksville, LLC  
46-1011127   Delaware   Indiana   299 371.   OHI Asset (IN) Clinton, LLC  
46-4095764   Delaware   Indiana   338 372.   OHI Asset (IN) Connersville, LLC  
46-4289202   Delaware   Indiana   346 373.   OHI Asset (IN) Crown Point, LLC  
46-1738072   Delaware   Indiana   319 374.   OHI Asset (IN) Eagle Valley, LLC  
46-1021612   Delaware   Indiana   291 375.   OHI Asset (IN) Elkhart, LLC  
46-1035197   Delaware   Indiana   298 376.   OHI Asset (IN) Forest Creek, LLC  
46-1040435   Delaware   Indiana   293 377.   OHI Asset (IN) Fort Wayne, LLC  
46-1050897   Delaware   Indiana   295

 

 12 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 378.   OHI Asset (IN) Franklin, LLC   46-1062818   Delaware   Indiana   294
379.   OHI Asset (IN) Greensburg, LLC   38-3879137   Delaware   —   287 380.  
OHI Asset (IN) Indianapolis, LLC   36-4736441   Delaware   —   288 381.   OHI
Asset (IN) Jasper, LLC   46-4100999   Delaware   Indiana   339 382.   OHI Asset
(IN) Kokomo, LLC   46-1071289   Delaware   Indiana   297 383.   OHI Asset (IN)
Lafayette, LLC   46-1085161   Delaware   Indiana   302 384.   OHI Asset (IN)
Madison, LLC   46-1745924   Delaware   Indiana   318 385.   OHI Asset (IN)
Monticello, LLC   46-1090601   Delaware   Indiana   296 386.   OHI Asset (IN)
Noblesville, LLC   46-1103366   Delaware   Indiana   300 387.   OHI Asset (IN)
Rosewalk, LLC   46-1116285   Delaware   Indiana   301 388.   OHI Asset (IN)
Salem, LLC   46-4111473   Delaware   Indiana   340 389.   OHI Asset (IN)
Seymour, LLC   46-4133715   Delaware   Indiana   341 390.   OHI Asset (IN)
Spring Mill, LLC   46-1120573   Delaware   Indiana   303 391.   OHI Asset (IN)
Terre Haute, LLC   46-1140102   Delaware   Indiana   304 392.   OHI Asset (IN)
Wabash, LLC   38-3879151   Delaware   —   285 393.   OHI Asset (IN) Westfield,
LLC   32-0381277   Delaware   —   286 394.   OHI Asset (IN) Zionsville, LLC  
46-1152307   Delaware   Indiana   305 395.   OHI Asset (KY) Beattyville, LLC  
35-2582286   Delaware   Kentucky   726 396.   OHI Asset (KY) Louisville - 1120
Cristland, LLC   36-4856987   Delaware   Kentucky   727 397.   OHI Asset (KY)
Louisville - 2529 Six Mile Lane, LLC   36-4856934   Delaware   Kentucky   728
398.   OHI Asset (KY) Morgantown, LLC   38-4024471   Delaware   Kentucky   729
399.   OHI Asset (KY) Owensboro, LLC   37-1847320   Delaware   Kentucky   730
400.   OHI Asset (LA) Baton Rouge, LLC   37-1785874   Delaware   Louisiana   625
401.   OHI Asset (LA), LLC   04-3759935   Delaware   Louisiana; Texas   91 402.
  OHI Asset (MD) Baltimore - Pall Mall, LLC   37-1799968   Delaware   Maryland  
659 403.   OHI Asset (MD) Baltimore - West Belvedere, LLC   38-3987828  
Delaware   Maryland   658 404.   OHI Asset (MD) Salisbury, LLC   38-3987971  
Delaware   Maryland   660 405.   OHI Asset (MD), LLC   45-2611748   Delaware   —
  260 406.   OHI Asset (MI) Carson City, LLC   61-1786671   Delaware   Michigan
  669 407.   OHI Asset (MI) Heather Hills, LLC   46-1515395   Delaware   MI  
317 408.   OHI Asset (MI), LLC   27-3378345   Delaware   —   257 409.   OHI
Asset (MO) Jackson, LLC   38-3992123   Delaware   Missouri   665

 

 13 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 410.   OHI Asset (MO), LLC   04-3759939   Delaware   Missouri   93 411.   OHI
Asset (MS) Byhalia, LLC   46-4298734   Delaware   Mississippi   347 412.   OHI
Asset (MS) Cleveland, LLC   36-4774986   Delaware   Mississippi   348 413.   OHI
Asset (MS) Clinton, LLC   80-0965657   Delaware   Mississippi   349 414.   OHI
Asset (MS) Columbia, LLC   46-4340609   Delaware   Mississippi   350 415.   OHI
Asset (MS) Corinth, LLC   46-4351222   Delaware   Mississippi   351 416.   OHI
Asset (MS) Greenwood, LLC   46-4361245   Delaware   Mississippi   352 417.   OHI
Asset (MS) Grenada, LLC   46-4376223   Delaware   Mississippi   353 418.   OHI
Asset (MS) Holly Springs, LLC   38-3921178   Delaware   Mississippi   354 419.  
OHI Asset (MS) Indianola, LLC   90-1036275   Delaware   Mississippi   355 420.  
OHI Asset (MS) Natchez, LLC   46-4384987   Delaware   Mississippi   356 421.  
OHI Asset (MS) Picayune, LLC   90-1036523   Delaware   Mississippi   357 422.  
OHI Asset (MS) Vicksburg, LLC   90-1036559   Delaware   Mississippi   358 423.  
OHI Asset (MS) Yazoo City, LLC   38-3921461   Delaware   Mississippi   359 424.
  OHI Asset (NC) Biscoe, LLC   37-1816580   Delaware   North Carolina   678 425.
  OHI Asset (NC) Cornelius, LLC   30-0930325   Delaware   North Carolina   679
426.   OHI Asset (NC) Drexel, LLC   32-0489893   Delaware   North Carolina   680
427.   OHI Asset (NC) Fayetteville, LLC   30-0930685   Delaware   North Carolina
  681 428.   OHI Asset (NC) Hallsboro, LLC   61-1789056   Delaware   North
Carolina   682 429.   OHI Asset (NC) Marion, LLC   36-4833434   Delaware   North
Carolina   683 430.   OHI Asset (NC) Marshville, LLC   37-1820268   Delaware  
North Carolina   684 431.   OHI Asset (NC) Mocksville - 1007 Howard Street, LLC
  37-1820636   Delaware   North Carolina   685 432.   OHI Asset (NC) Mocksville
- 1304 Madison Road, LLC   30-0932315   Delaware   North Carolina   686 433.  
OHI Asset (NC) Nashville, LLC   35-2558694   Delaware   North Carolina   687
434.   OHI Asset (NC) Raeford, LLC   32-0492904   Delaware   North Carolina  
688 435.   OHI Asset (NC) Rocky Mount - 1558 S. Winstead, LLC   38-4001050  
Delaware   North Carolina   689 436.   OHI Asset (NC) Rocky Mount - 415 N.
Winstead, LLC   30-0934215   Delaware   North Carolina   690 437.   OHI Asset
(NC) Salisbury, LLC   35-2559111   Delaware   North Carolina   691 438.   OHI
Asset (NC) Saluda, LLC   37-1824735   Delaware   North Carolina   692 439.   OHI
Asset (NC) Shallotte, LLC   37-1824797   Delaware   North Carolina   693 440.  
OHI Asset (NC) Wadesboro, LLC   35-2492230   Delaware   NC   360 441.   OHI
Asset (NC) Warsaw, LLC   Hold   Delaware   —   754

 

 14 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 442.   OHI Asset (NC) Waynesville, LLC   32-0493579   Delaware   North
Carolina   694 443.   OHI Asset (NC) Wilmington, LLC   38-4001708   Delaware  
North Carolina   695 444.   OHI Asset (NC) Winston Salem, LLC   32-0493698  
Delaware   North Carolina   696 445.   OHI Asset (NJ) Plainsboro, LLC  
61-1800018   Delaware   —   714 446.   OHI Asset (NY) 2nd Avenue, LLC  
30-0874937   Delaware   NY   626 447.   OHI Asset (NY) 93rd Street, LLC  
32-0470120   Delaware   NY   640 448.   OHI Asset (OH) Huber Heights, LLC  
36-4830903   Delaware   Ohio   670 449.   OHI Asset (OH) Lender, LLC  
51-0529744   Delaware   —   94 450.   OHI Asset (OH) New London, LLC  
36-4831126   Delaware   Ohio   671 451.   OHI Asset (OH) Steubenville, LLC  
30-0922159   Delaware   Ohio   672 452.   OHI Asset (OH) Toledo, LLC  
35-2555519   Delaware   Ohio   673 453.   OHI Asset (OH) West Carrollton, LLC  
35-2555884   Delaware   Ohio   674 454.   OHI Asset (OH), LLC   04-3759938  
Delaware   OH, PA   96 455.   OHI Asset (OR) Portland, LLC   30-0805633  
Delaware   OR   361 456.   OHI Asset (OR) Troutdale, LLC   47-2564223   Delaware
  OR   410 457.   OHI Asset (PA) GP, LLC   47-2553542   Delaware   PA   412 458.
  OHI Asset (PA) West Mifflin, LP   30-0852028   Delaware   PA   411 459.   OHI
Asset (PA), LLC   90-0137715   Delaware   OH, PA, WV   98 460.   OHI Asset (PA),
LP   54-6643405   Maryland   OH, PA, WV   97 461.   OHI Asset (SC) Aiken, LLC  
46-4426281   Delaware   SC   362 462.   OHI Asset (SC) Anderson, LLC  
46-4455254   Delaware   SC   363 463.   OHI Asset (SC) Easley Anne, LLC  
46-4475177   Delaware   SC   364 464.   OHI Asset (SC) Easley Crestview, LLC  
46-4489507   Delaware   SC   365 465.   OHI Asset (SC) Edgefield, LLC  
46-4494366   Delaware   SC   366 466.   OHI Asset (SC) Five Forks, LLC  
35-2556486   Delaware   SC   657 467.   OHI Asset (SC) Greenville Cottages, LLC
  36-4848059   Delaware       717 468.   OHI Asset (SC) Greenville Griffith, LLC
  46-4510885   Delaware   SC   367 469.   OHI Asset (SC) Greenville Laurens, LLC
  46-4524387   Delaware   SC   368 470.   OHI Asset (SC) Greenville North, LLC  
46-4538349   Delaware   SC   369 471.   OHI Asset (SC) Greenville, LLC  
47-1053139   Delaware   —   402 472.   OHI Asset (SC) Greer, LLC   46-4551649  
Delaware   SC   370 473.   OHI Asset (SC) Marietta, LLC   46-4569172   Delaware
  SC   371

 

 15 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 474.   OHI Asset (SC) McCormick, LLC   46-4597938   Delaware   SC   372 475.  
OHI Asset (SC) Orangeburg, LLC   47-1034331   Delaware   —   403 476.   OHI
Asset (SC) Pickens East Cedar, LLC   46-4613823   Delaware   SC   373 477.   OHI
Asset (SC) Pickens Rosemond, LLC   46-4629569   Delaware   SC   374 478.   OHI
Asset (SC) Piedmont, LLC   46-4640288   Delaware   SC   375 479.   OHI Asset
(SC) Simpsonville SE Main, LLC   46-4682098   Delaware   SC   376 480.   OHI
Asset (SC) Simpsonville West Broad, LLC   46-4695995   Delaware   SC   377 481.
  OHI Asset (SC) Simpsonville West Curtis, LLC   46-4712666   Delaware   SC  
378 482.   OHI Asset (TN) Bartlett, LLC   46-4727889   Delaware   TN   379 483.
  OHI Asset (TN) Byrdstown, LLC   61-1831984   Delaware   Tennessee   749 484.  
OHI Asset (TN) Cleveland, LLC   61-1813463   Delaware   Tennessee   731 485.  
OHI Asset (TN) Collierville, LLC   46-4738239   Delaware   TN   380 486.   OHI
Asset (TN) Columbia, LLC   32-0516808   Delaware   Tennessee   732 487.   OHI
Asset (TN) Elizabethton, LLC   61-1813908   Delaware   Tennessee   733 488.  
OHI Asset (TN) Erin, LLC   37-1854138   Delaware   Tennessee   750 489.   OHI
Asset (TN) Greeneville, LLC   30-0983221   Delaware   Tennessee   751 490.   OHI
Asset (TN) Harriman, LLC   38-4034208   Delaware   Tennessee   752 491.   OHI
Asset (TN) Jamestown, LLC   38-4016849   Delaware   Tennessee   719 492.   OHI
Asset (TN) Jefferson City, LLC   61-1750374   Delaware   TN   408 493.   OHI
Asset (TN) Memphis - 1150 Dovecrest, LLC   35-2583544   Delaware   Tennessee  
734 494.   OHI Asset (TN) Memphis, LLC   46-4750926   Delaware   TN   381 495.  
OHI Asset (TN) Monteagle, LLC   30-0965822   Delaware   Tennessee   735 496.  
OHI Asset (TN) Monterey, LLC   37-1840044   Delaware   Tennessee   718 497.  
OHI Asset (TN) Mountain City, LLC   32-0517221   Delaware   Tennessee   736 498.
  OHI Asset (TN) Nashville, LLC   38-4025804   Delaware   Tennessee   737 499.  
OHI Asset (TN) Pigeon Forge, LLC   32-0517505   Delaware   Tennessee   738 500.
  OHI Asset (TN) Ridgely, LLC   61-1833504   Delaware   Tennessee   753 501.  
OHI Asset (TN) Rockwood, LLC   37-1848839   Delaware   Tennessee   739 502.  
OHI Asset (TN) Rogersville - 109 Highway 70 North, LLC   37-1849143   Delaware  
Tennessee   740 503.   OHI Asset (TN) Rogersville, LLC   38-3954783   Delaware  
TN   418 504.   OHI Asset (TN) South Pittsburg, LLC   37-1849072   Delaware  
Tennessee   741 505.   OHI Asset (TN) Spring City, LLC   30-0967112   Delaware  
Tennessee   742

 

 16 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 506.   OHI Asset (TN) Westmoreland, LLC   30-0967372   Delaware   Tennessee  
743 507.   OHI Asset (TX) Anderson, LLC   46-4764905   Delaware   Texas   382
508.   OHI Asset (TX) Athens, LLC   30-0939066   Delaware   Texas   653 509.  
OHI Asset (TX) Bryan, LLC   46-4781488   Delaware   Texas   383 510.   OHI Asset
(TX) Burleson, LLC   46-4795498   Delaware   Texas   384 511.   OHI Asset (TX)
College Station, LLC   46-4805289   Delaware   Texas   385 512.   OHI Asset (TX)
Comfort, LLC   46-4815908   Delaware   Texas   386 513.   OHI Asset (TX) Diboll,
LLC   46-4843528   Delaware   Texas   387 514.   OHI Asset (TX) Eastland, LLC  
Hold   Delaware   —   755 515.   OHI Asset (TX) Granbury, LLC   46-4852513  
Delaware   Texas   388 516.   OHI Asset (TX) Hillsboro, LLC   TBD   Delaware   —
  744 517.   OHI Asset (TX) Hondo, LLC   46-1346058   Delaware   Texas   307
518.   OHI Asset (TX) Italy, LLC   46-4873054   Delaware   Texas   389 519.  
OHI Asset (TX) Longview, LLC   61-1792814   Delaware   Texas   654 520.   OHI
Asset (TX) Schertz, LLC   30-0890365   Delaware   Texas   648 521.   OHI Asset
(TX) Winnsboro ALF, LLC   37-1827008   Delaware   Texas   655 522.   OHI Asset
(TX) Winnsboro, LLC   46-4881288   Delaware   Texas   390 523.   OHI Asset (TX),
LLC   04-3759927   Delaware   Texas   100 524.   OHI Asset (UT) Ogden, LLC  
46-4903181   Delaware   UT   391 525.   OHI Asset (UT) Provo, LLC   46-4915063  
Delaware   UT   392 526.   OHI Asset (UT) Roy, LLC   46-4931511   Delaware   UT
  393 527.   OHI Asset (VA) Charlottesville - 1165 Pepsi Place, LLC   30-0924115
  Delaware   Virginia   675 528.   OHI Asset (VA) Charlottesville, LLC  
46-4945417   Delaware   VA   394 529.   OHI Asset (VA) Chesapeake, LLC  
61-1791025   Delaware   Virginia   697 530.   OHI Asset (VA) Farmville, LLC  
46-4955482   Delaware   VA   395 531.   OHI Asset (VA) Galax, LLC   61-1791162  
Delaware   Virginia   698 532.   OHI Asset (VA) Hillsville, LLC   46-4987367  
Delaware   VA   396 533.   OHI Asset (VA) Madison, LLC   36-4835627   Delaware  
Virginia   699 534.   OHI Asset (VA) Martinsville ALF, LLC   61-1769745  
Delaware   VA   643 535.   OHI Asset (VA) Martinsville SNF, LLC   37-1791389  
Delaware   VA   644 536.   OHI Asset (VA) Mechanicsville, LLC   38-4002156  
Delaware   Virginia   700 537.   OHI Asset (VA) Midlothian, LLC   37-1808599  
Delaware   Virginia   652

 

 17 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 538.   OHI Asset (VA) Norfolk, LLC   32-0494147   Delaware   Virginia   701
539.   OHI Asset (VA) Portsmouth, LLC   36-4835789   Delaware   Virginia   702
540.   OHI Asset (VA) Richmond - 2420 Pemberton Road, LLC   38-3993910  
Delaware   Virginia   676 541.   OHI Asset (VA) Richmond - 9101 Bon Air, LLC  
36-4831548   Delaware   Virginia   677 542.   OHI Asset (VA) Rocky Mount, LLC  
46-5002710   Delaware   VA   397 543.   OHI Asset (VA) Suffolk, LLC   61-1791714
  Delaware   Virginia   703 544.   OHI Asset (WA) Battle Ground, LLC  
46-5006928   Delaware   WA   398 545.   OHI Asset (WA) Fort Vancouver, LLC  
36-4817415   Delaware   Washington   642 546.   OHI Asset (WV) Danville, LLC  
47-1084194   Delaware   —   404 547.   OHI Asset (WV) Ivydale, LLC   47-1112048
  Delaware   —   405 548.   OHI Asset CHG ALF, LLC   38-3945599   Delaware  
Pennsylvania   409 549.   OHI Asset C-L, LLC   37-1800240   Delaware   —   661
550.   OHI Asset CSB LLC   27-2820083   Delaware   —   148 551.   OHI Asset
CSE-E Subsidiary, LLC   61-1756267   Delaware   Pennsylvania   419 552.   OHI
Asset CSE-E, LLC   27-1675861   Delaware   Pennsylvania   102 553.   OHI Asset
CSE-U Subsidiary, LLC   32-0459385   Delaware   Pennsylvania   420 554.   OHI
Asset CSE-U, LLC   27-1675768   Delaware   Pennsylvania   103 555.   OHI Asset
DB Collateral Agent, LLC   61-1774325   Delaware   —   651 556.   OHI Asset HUD
CFG, LLC   45-3662151   Delaware   —   261 557.   OHI Asset HUD Delta, LLC  
27-1895030   Delaware   —   105 558.   OHI Asset HUD H-F, LLC   27-1894893  
Delaware   —   106 559.   OHI Asset HUD SF CA, LLC   46-1251365   Delaware  
North Carolina   306 560.   OHI Asset HUD SF, LLC   80-0830116   Delaware  
Arizona   284 561.   OHI Asset HUD WO, LLC   45-2379675   Delaware   —   259
562.   OHI Asset II (CA), LLC   20-1000879   Delaware   California   107 563.  
OHI Asset II (FL), LLC   27-1813906   Delaware   Florida   108 564.   OHI Asset
II (PA), LP   84-6390330   Maryland   Pennsylvania   109 565.   OHI Asset III
(PA), LP   84-6390331   Maryland   Ohio, Pennsylvania   110 566.   OHI Asset IV
(PA) Silver Lake, LP   80-6146794   Maryland   Pennsylvania   111 567.   OHI
Asset Management, LLC   36-4798979   Delaware   NM, WA   417 568.   OHI Asset RO
PMM Services, LLC   46-4309941   Delaware   —   399 569.   OHI Asset RO, LLC  
90-1018980   Delaware   —   336

 

 18 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 570.   OHI Asset S-A, LLC   30-0914357   Delaware   —   664 571.   OHI Asset
S-W, LLC   30-0949474   Delaware   FL, KY, TN   713 572.   OHI Asset, LLC  
32-0079270   Delaware   AL, NC, TN, WA   112 573.   OHI Beaumont Park Ltd  
98-1239627   UK Reg.: 03213741   —   636 574.   OHI Healthcare Homes (Central)
Ltd   98-1240172   UK Reg. No.: 03995046   —   635 575.   OHI Healthcare Homes
Ltd   98-1239396   UK Reg. No.: 05029866   —   631 576.   OHI Healthcare
Properties Holdco, Inc.   47-2148273   Delaware   —   406 577.   OHI Healthcare
Properties Limited Partnership   36-4796206   Delaware   Maryland   407 578.  
OHI Hillings Ltd   98-1239389   UK Reg. No.: 03995388   —   639 579.   OHI Home
Close Ltd   98-1239635   UK Reg. No.: 03995398   —   637 580.   OHI Home Meadow
Ltd   98-1239912   UK Reg. No.: 03995378   —   638 581.   OHI LSC Properties
(UK) Ltd   98-1290563  

UK Reg. No:

8449394

  —   708 582.   OHI Malthouse Care Home Ltd   98-1293639   UK Reg.
No.:  9960319   —   705 583.   OHI Manor House (North Walsham Wood) Ltd  
98-1239621   UK Reg. No: 03808976   —   632 584.   OHI Mezz Lender, LLC  
46-3201249   Delaware   —   325 585.   OHI Olive House RCH Ltd   98-1240196   UK
Reg. No.: 05599571   —   634 586.   OHI Park House Care Home Ltd   98-1293412  
UK Reg. No.:  9940512   —   706 587.   OHI PC Investments (Jersey) Ltd  
98-1289680   Jersey Reg. No.: 102713   —   710 588.   OHI Pri-Med Care Homes Ltd
  98-1239394   UK Reg. No.: 02939745   —   630 589.   OHI Pri-Med Group
Developments Ltd   98-1240500   UK Reg. No.: 02467049   —   629 590.   OHI
Pri-Med Group Ltd   98-1239392   UK Reg. No. 01241402   —   628 591.   OHI
Tennessee, LLC   38-3509157   Maryland   TN   115 592.   OHI UK Healthcare
Properties Ltd   98-1240197   UK Reg. No.: 09532166   —   627 593.   OHI-LG
Asset Management, LLC   32-0508562   Delaware   —   721 594.   OHI-LG
Investment, LLC   37-1838844   Delaware   —   720 595.   OHIMA, LLC   06-1552118
  Massachusetts   —   116 596.   Ohio Aviv Three, L.L.C.   27-5082021   Delaware
  OH   555 597.   Ohio Aviv Two, L.L.C.   27-5081906   Delaware   OH   556 598.
  Ohio Aviv, L.L.C.   36-4597043   Delaware   OH   557

 

 19 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 599.   Ohio Indiana Property, L.L.C.   36-4764623   Delaware   OH, IN   558
600.   Ohio Pennsylvania Property, L.L.C.   32-0350654   Delaware   OH, PA   559
601.   Oklahoma Two Property, L.L.C.   37-1695177   Delaware   OK   560 602.  
Oklahoma Warr Wind, L.L.C.   38-3886603   Delaware   OK   561 603.   Omaha
Associates, L.L.C.   36-4572019   Delaware   NE   562 604.   Omega TRS I, Inc.  
38-3587540   Maryland   LA, TX   118 605.   Orange ALF Property, L.L.C.  
27-4083471   Delaware   CT   563 606.   Orange Village Care Center, LLC  
34-1321728   Ohio   —   119 607.   Orange, L.L.C.   36-4095365   Illinois   TX  
564 608.   Oregon Associates, L.L.C.   36-4572024   Delaware   OR   565 609.  
Oso Avenue Property, L.L.C.   30-0767014   Delaware   CA   566 610.   Ostrom
Avenue Property, L.L.C.   32-0457123   Delaware   TX   567 611.   Palm Valley
Senior Care, LLC   75-3153681   Arizona   —   310 612.   Panama City Nursing
Center LLC   20-2568041   Delaware   FL   121 613.   Pavillion North Partners,
LLC   47-3255261   Pennsylvania   —   421 614.   Pavillion North, LLP  
75-3202956   Pennsylvania   —   124 615.   Pavillion Nursing Center North, LLC  
47-3259540   Pennsylvania   —   422 616.   Peabody Associates Two, L.L.C.  
27-5346222   Delaware   KS   568 617.   Peabody Associates, L.L.C.   36-4572029
  Delaware   KS   569 618.   Pennington Road Property, L.L.C.   36-4768380  
Delaware   AR   570 619.   Pensacola Real Estate Holdings I, LLC   59-3667935  
Florida   —   249 620.   Pensacola Real Estate Holdings II, LLC   59-3667937  
Florida   —   250 621.   Pensacola Real Estate Holdings III, LLC   59-3667939  
Florida   —   251 622.   Pensacola Real Estate Holdings IV, LLC   59-3667940  
Florida   —   252 623.   Pensacola Real Estate Holdings V, LLC   59-3667941  
Florida   —   253 624.   Pocatello Idaho Property, L.L.C.   35-2449870  
Delaware   ID   571 625.   Pomona Vista L.L.C.   36-4111095   Illinois   CA  
572 626.   Prescott Arkansas, L.L.C.   04-3835264   Delaware   AR   573 627.  
PV Realty-Clinton, LLC   26-4389743   Maryland   —   262 628.   PV Realty-Holly
Hill, LLC   74-3244463   Maryland   —   265 629.   PV Realty-Kensington, LLC  
26-4389837   Maryland   —   263 630.   PV Realty-Willow Tree, LLC   27-0328038  
Maryland   WV   264

 

 20 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 631.   Raton Property Limited Company   36-4111094   New Mexico   —   574 632.
  Ravenna Ohio Property, L.L.C.   61-1692048   Delaware   OH   575 633.   Red
Rocks, L.L.C.   36-4192351   Illinois   NM   576 634.   Richland Washington,
L.L.C.   26-0081509   Delaware   WA   577 635.   Ridgecrest Senior Care, LLC  
20-1998988   Arizona   —   311 636.   Riverside Nursing Home Associates Two,
L.L.C.   27-3524946   Delaware   CA   578 637.   Riverside Nursing Home
Associates, L.L.C.   36-4340184   Delaware   CA   579 638.   Rockingham Drive
Property, L.L.C.   35-2485732   Delaware   TX   580 639.   Rose Baldwin Park
Property L.L.C.   36-4111092   Illinois   CA   581 640.   S.C. Portfolio
Property, L.L.C.   32-0457621   Delaware   SC   582 641.   Salem Associates,
L.L.C.   36-4572028   Delaware   IL   583 642.   San Juan NH Property, LLC  
11-3714511   Delaware   WA   584 643.   Sandalwood Arkansas Property, L.L.C.  
61-1665105   Delaware   AR   585 644.   Santa Ana-Bartlett, L.L.C.   36-4212739
  Illinois   CA   586 645.   Santa Fe Missouri Associates, L.L.C.   36-4165126  
Illinois   MO   587 646.   Savoy/Bonham Venture, L.L.C.   36-4572026   Delaware
  TX   588 647.   Searcy Aviv, L.L.C.   38-3779442   Delaware   AR   589 648.  
Sedgwick Properties, L.L.C.   36-4694767   Delaware   KS   590 649.   Seguin
Texas Property, L.L.C.   35-2456377   Delaware   TX   591 650.   Sierra Ponds
Property, L.L.C.   38-3888430   Delaware   CA   592 651.   Skyler Boyington, LLC
  42-1572543   Mississippi   —   254 652.   Skyler Florida, LLC   64-0821299  
Mississippi   FL   255 653.   Skyler Maitland LLC   20-3888672   Delaware   FL  
133 654.   Skyler Pensacola, LLC   59-3561064   Florida   —   256 655.   Skyview
Associates, L.L.C.   36-4572023   Delaware   ID   593 656.   SLC Property
Investors, LLC   32-0265175   Delaware   —   283 657.   Southeast Missouri
Property, L.L.C.   27-3502072   Delaware   MO   594 658.   Southern California
Nevada, L.L.C.   30-0705746   Delaware   CA, NV   595 659.   St. Joseph Missouri
Property, L.L.C.   36-4786588   Delaware   MO   596 660.   St. Mary’s
Properties, LLC   20-1914905   Ohio   —   135 661.   Star City Arkansas, L.L.C.
  43-2089308   Delaware   AR   597 662.   STBA Properties, L.L.C.   37-1746483  
Delaware   —   598

 

 21 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 663.   Stephenville Texas Property, L.L.C.   46-5421870   Delaware   TX   599
664.   Sterling Acquisition, LLC   38-3207992   Kentucky   AL, AR, FL, OH, TN,
TX, WV   136 665.   Stevens Avenue Property, L.L.C.   35-2446030   Delaware   KY
  600 666.   Sun-Mesa Properties, L.L.C.   36-4047650   Illinois   AZ   601 667.
  Suwanee, LLC   20-5223977   Delaware   FL   138 668.   Texas Fifteen Property,
L.L.C.   35-2437626   Delaware   TX   602 669.   Texas Four Property, L.L.C.  
46-5459201   Delaware   TX   603 670.   Texas Lessor - Stonegate GP, LLC  
32-0008071   Maryland   TX   139 671.   Texas Lessor - Stonegate Limited, LLC  
32-0008072   Maryland   —   140 672.   Texas Lessor - Stonegate, LP   32-0008073
  Maryland   TX   141 673.   Texhoma Avenue Property, L.L.C.   35-2470607  
Delaware   CA   604 674.   The Suburban Pavilion, LLC   34-1035431   Ohio   —  
143 675.   Tujunga, L.L.C.   36-4389732   Delaware   CA   605 676.   Tulare
County Property, L.L.C.   46-5446413   Delaware   CA   606 677.   Twinsburg Ohio
Property, L.L.C.   37-1763327   Delaware   OH   607 678.   VRB Aviv, L.L.C.  
76-0802032   Delaware   CA   608 679.   Washington Idaho Property, L.L.C.  
61-1743318   Delaware   WA, ID   609 680.   Washington Lessor - Silverdale, LLC
  56-2386887   Maryland   WA   144 681.   Washington-Oregon Associates, L.L.C.  
36-4192347   Illinois   WA, OR   610 682.   Watauga Associates, L.L.C.  
36-4163268   Illinois   TX   611 683.   Wellington Leasehold, L.L.C.  
27-3971187   Delaware   KS   612 684.   West Pearl Street, L.L.C.   81-0637081  
Delaware   CA   613 685.   West Yarmouth Property I, L.L.C.   46-5495346  
Delaware   MA   614 686.   West Yarmouth Property II, L.L.C.   46-5528008  
Delaware   MA   615 687.   Westerville Ohio Office Property, L.L.C.   32-0452280
  Delaware   OH   616 688.   Weston ALF Property, L.L.C.   46-5472581   Delaware
  MA   617 689.   Wheeler Healthcare Associates, L.L.C.   74-2752353   Texas   —
  618 690.   Whitlock Street Property, L.L.C.   32-0419832   Delaware   IN   619
691.   Wilcare, LLC   26-0110550   Ohio   —   147 692.   Willis Texas Aviv,
L.L.C.   37-1522942   Delaware   TX   620 693.   Yuba Aviv, L.L.C.   11-3750228
  Delaware   VA   621

 

 22 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
# 694.   GCH (Queensway) Limited   98-1356911   UK Reg. No.: 05267803   —    
695.   Gold Care Holdings Limited   98-1356636   UK Reg. No.: 05162922   —    
696.   GCH (Bletchley) Ltd   98-1358774   UK Reg. No.: 07145646   —     697.  
GCH (Brackenbridge House) Ltd   98-1358211   UK Reg. No.: 07256725   —     698.
  GCH (Burrows House) Limited   98-1359119   UK Reg. No.: 08129379   —     699.
  GCH (Halcyon Days) Ltd   98-1359468   UK Reg. No.: 01841003   —     700.   GCH
(Harrow) Ltd   98-1361232   UK Reg. No.: 07256677   —     701.   GCH (Heath
Lodge) Limited   98-1359736   UK Reg. No.: 04784436   —     702.   GCH
(Hillside) Ltd   98-1359973   UK Reg. No.: 05780312   —     703.   GCH (Kent)
Ltd   98-1360335   UK Reg. No.: 06381706   —     704.   GCH (Lucton House)
Limited   98-1360374   UK Reg. No.: 08129360   —     705.   GCH (Manor House)
Limited   98-1360815   UK Reg. No.: 08129402   —     706.   GCH (Martins House)
Limited   98-1360971   UK Reg. No.: 07868202   —     707.   GCH (Peregrine
House) Limited   98-1361484   UK Reg. No.: 08129404   —     708.   GCH (St
Stephens) Ltd   98-1361803   UK Reg. No.: 07652840   —     709.   GCH (Tudors)
Limited   98-1361972   UK Reg. No.: 07961622   —     710.   GCH (West Drayton)
Ltd   98-1362060   UK Reg. No.: 07604725   —     711.   GCH (Willowmead) Limited
  98-1362175   UK Reg. No.: 02423345   —    

 

*      *      *

 

 23 

 

 

Schedule 5.20

 

CONSOLIDATED PARTIES

 

SEE SCHEDULE 5.11

 

 

 

 

Schedule 7.01

 

LIENS

 

Braswell Indebtedness

 

 

 

 

Schedule 7.02

 

INDEBTEDNESS

 



 

 

 

 

Schedule 7.02

INDEBTEDNESS

 

UNSECURED INDEBTEDNESS               Description  Current Obligor  Maturity
Date  Interest
Rate   Current Balance
@ 4/30/2017  4.95% Senior Notes due 2024  Omega Healthcare Investors, Inc. 
4/1/2024   4.950%   400,000,000  4.50% Senior Notes due 2025  Omega Healthcare
Investors, Inc.  1/15/2025   4.50%   250,000,000  4.50% Senior Notes due 2025 
Omega Healthcare Investors, Inc.  1/15/2025   4.50%   150,000,000  4.50% Senior
Notes due 2027  Omega Healthcare Investors, Inc.  4/1/2027   4.50% 
 700,000,000  5.25% Senior Notes due 2026  Omega Healthcare Investors, Inc. 
1/15/2026   5.25%   600,000,000  4.75% Senior Notes due 2028  Omega Healthcare
Investors, Inc.  1/15/2028   4.75%   550,000,000  4.375% Senior Notes due 2023 
Omega Healthcare Investors, Inc.  8/1/2023   4.375%   700,000,000  2015 Term
Loan 2022  Omega Healthcare Investors, Inc.  12/16/2022   3.80%   250,000,000 
Civitas – Note Payable  Omega Healthcare Investors, Inc.  4/20/2018   -  
 1,500,000                    9% Delta Subordinated Promissory Note due 2021 
OHI Asset HUD Delta, LLC  12/21/2021   9.00%   4,000,000  9% Delta Subordinated
Promissory Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00% 
 4,000,000  9% Delta Subordinated Promissory Note due 2021  OHI Asset HUD Delta,
LLC  12/21/2021   9.00%   4,000,000  9% Delta Subordinated Promissory Note due
2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00%   4,000,000  9% Delta
Subordinated Promissory Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021 
 9.00%   4,000,000 

 

SECURED INDEBTEDNESS               Description  Current Obligor  Maturity Date 
Interest
Rate   Current Balance
@ 4/30/2017                  CFG - Arkansas Properties                
Department of Housing and Urban Development Note  700 Mark Drive, LLC (Southern
Heritage)  7/1/2044   3.20%   2,182,077  Department of Housing and Urban
Development Note  1194 North Chester Street, LLC (The Woods at Monticello) 
7/1/2044   3.00%   4,906,921  Department of Housing and Urban Development Note 
1149 & 1151 West New Hope Road, LLC (New Hope)  7/1/2044   3.00%   4,115,796 
Department of Housing and Urban Development Note  228 Pointer Trail West, LLC
(Pointer Trail)  7/1/2044   3.09%   4,873,027  Department of Housing and Urban
Development Note  900 Magnolia Road SW, LLC (Pine Hills)  7/1/2044   3.20% 
 1,809,469  Department of Housing and Urban Development Note  1101 Waterwell
Road, LLC (Pinewood)  7/1/2044   3.20%   4,511,891  Department of Housing and
Urban Development Note  115 Orendorff Avenue, LLC (Apple Ridge)  7/1/2044 
 3.20%   4,294,935  Department of Housing and Urban Development Note  1040
Wedding Ford Road, LLC (Seven Springs)  7/1/2044   3.00%   2,644,426  Department
of Housing and Urban Development Note  202 Tims Avenue, LLC (Bristol Pointe) 
7/1/2044   3.00%   8,597,552  Department of Housing and Urban Development Note 
1401 Park Avenue, LLC (Canyon Springs)  7/1/2044   3.00%   5,613,141  Department
of Housing and Urban Development Note  3600 Richards Road, LLC (Premier) 
7/1/2044   3.00%   6,142,118  Department of Housing and Urban Development Note 
2701 Twin Rivers Drive, LLC (Courtyard Gardens)  7/1/2044   3.09%   4,838,287 

 

 

 

 

Schedule 7.03

 

INVESTMENTS

 

None

 

 

 

 

Schedule 7.09

 

NEGATIVE PLEDGES

 

None

 



 

 



 

Schedule 10.02

 

NOTICE ADDRESSES

 

Credit Parties:

 

Omega Healthcare Investors, Inc.
303 International Circle, Suite 200
Hunt Valley, Maryland 21030

Attention: Daniel J. Booth Telephone: (410) 427-1724 Facsimile: (410) 427-8824
Website: www.omegahealthcare.com

 

with a copy to:

 

Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710

Attention: John R. Fallon, Jr., Esq. Telephone: (212) 836-8702 Facsimile: (212)
836-6802

 

Administrative Agent:

 

For payments and Requests for Credit Extensions:

 

Bank of America NA

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Valerie V Gravesandy

Phone: 980-387-2469

Fax: 704-409-0169

Email: valerie.v.gravesandy@baml.com

ABA #: 026009593 Account No.: 1366212250600 Reference: Omega Healthcare
Investors, Inc.

 

For all other Notices:

 

Bank of America, N.A.

Global Corporate Debt Products

100 N. Tryon Street

Mail Code: NC1-007-17-11

Charlotte, North Carolina 28255

Attention: Yinghua Zhang Telephone: (980) 387-5915 Facsimile: (312) 453-2722

Electronic Mail: yinghua.zhang@baml.com

 

 

 

 

with a copy to:

 

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-19

Dallas, TX 75202

Attention: Henry Pennell Telephone: (214) 209-1226 Facsimile: (214) 290-9448

Electronic Mail: henry.pennell@baml.com

 

Lenders:

 

Contact information on file with the Administrative Agent.

 

 

 

 

Exhibit A

 

FORM OF LOAN NOTICE

 

Date: __________, 20__

 

To: Bank of America, N.A., as Administrative Agent     Re: Credit Agreement (as
amended, modified, supplemented and extended from time to time, the “Credit
Agreement”), dated as of May 25, 2017, by and among Omega Healthcare Investors,
Inc., a Maryland corporation (the “Borrower”), the Guarantors (as defined
therein), the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (each, as defined
therein).  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

(  ) A Borrowing (  ) A continuation  (  ) A conversion

 

of [Revolving Loans][Term Loans]:

 

1.On: _______________, 20__ (which is a Business Day).

 

2.In the amount of: ___________________.

 

3.Comprised of: ________________ (Type of Loan).

 

4.For Eurodollar Loans: with an Interest Period of ______________ months.

 

With respect to any Borrowing or any conversion or continuation requested
herein, the Borrower hereby represents and warrants that (i) in the case of a
Borrowing of Revolving Loans, such request complies with the requirements of
Section 2.01(a) of the Credit Agreement, (ii) in the case of a Borrowing of Term
Loans, such request complies with the requirements of Section 2.01(d) of the
Credit Agreement and (iii) in the case of a Borrowing or any conversion or
continuation, each of the conditions set forth in Section 2.02 of the Credit
Agreement have been satisfied on and as of the date of such Borrowing or such
conversion or continuation.

 

  OMEGA HEALTHCARE INVESTORS, INC.,   a Maryland corporation         By:    
Name:   Title:

 

 

 

 

Exhibit B-1

 

FORM OF DOLLAR TRANCHE NOTE

 

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER] or its registered assigns (the “Dollar Tranche Lender”), in
accordance with the terms and conditions of the Credit Agreement (as hereinafter
defined), the principal amount of each Dollar Tranche Loan and/or Swing Line
Loan from time to time made by the Dollar Tranche Lender to the Borrower under
that certain Credit Agreement (as amended, modified, supplemented and extended
from time to time, the “Credit Agreement”), dated as of May 25, 2017, by and
among the Borrower, the Guarantors, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Dollar Tranche Loan and/or Swing Line Loan from the date of such Dollar Tranche
Loan and/or Swing Line Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Dollar Tranche Lender in Dollars in immediately available
funds at the Administrative Agent’s Office. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the Borrower,
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Dollar Tranche Loans and/or Swing Line Loans made by the Dollar
Tranche Lender may be evidenced by one or more loan accounts or records
maintained by the Dollar Tranche Lender in the ordinary course of business. The
Dollar Tranche Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Dollar Tranche Loan and/or Swing Line Loan
and payments with respect thereto.

 

Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.

 

 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

  OMEGA HEALTHCARE INVESTORS, INC.,   a Maryland corporation         By:    
Name: Daniel J. Booth   Title: Chief Operating Officer

 

 

 

 

Exhibit B-2

 

FORM OF U.S. TERM NOTE

 

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER] or its registered assigns (the “U.S. Term Loan Lender”), in
accordance with the terms and conditions of the Credit Agreement (as hereinafter
defined), the principal amount of each U.S. Term Loan from time to time made by
the U.S. Term Loan Lender to the Borrower under that certain Credit Agreement
(as amended, modified, supplemented and extended from time to time, the “Credit
Agreement”), dated as of May 25, 2017, by and among the Borrower, the
Guarantors, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
U.S. Term Loan from the date of such U.S. Term Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the U.S. Term Loan Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the Borrower,
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. U.S. Term Loans made by the U.S. Term Loan Lender may be evidenced by
one or more loan accounts or records maintained by the U.S. Term Loan Lender in
the ordinary course of business. The U.S. Term Loan Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
U.S. Term Loans and payments with respect thereto.

 

Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.

 

 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

  OMEGA HEALTHCARE INVESTORS, INC.,   a Maryland corporation         By:    
Name: Daniel J. Booth   Title: Chief Operating Officer

 

 

 

 

Exhibit B-3

 

FORM OF ALTERNATIVE CURRENCY TRANCHE NOTE

 

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER] or its registered assigns (the “Alternative Currency Lender”),
in accordance with the terms and conditions of the Credit Agreement (as
hereinafter defined), the principal amount of each Alternative Currency Tranche
Loan from time to time made by the Alternative Currency Tranche Lender to the
Borrower under that certain Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”), dated as of May 25,
2017, by and among the Borrower, the Guarantors, the Lenders identified therein
and Bank of America, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Alternative Currency Tranche Loan from the date of such Alternative Currency
Tranche Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Alternative Currency Tranche Lender in the applicable Alternative Currency and
in Same Day Funds at the Administrative Agent’s Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the Borrower,
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Alternative Currency Tranche Loans made by the Alternative Currency
Tranche Lender may be evidenced by one or more loan accounts or records
maintained by the Alternative Currency Tranche Lender in the ordinary course of
business. The Alternative Currency Tranche Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Alternative
Currency Tranche Loan and payments with respect thereto.

 

Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.

 

 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

  OMEGA HEALTHCARE INVESTORS, INC.,   a Maryland corporation         By:    
Name: Daniel J. Booth   Title: Chief Operating Officer

 

 

 

 

Exhibit B-4

 

FORM OF STERLING TERM NOTE

 

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER] or its registered assigns (the “Sterling Term Loan Lender”), in
accordance with the terms and conditions of the Credit Agreement (as hereinafter
defined), the principal amount of each Sterling Term Loan from time to time made
by the Sterling Term Loan Lender to the Borrower under that certain Credit
Agreement (as amended, modified, supplemented and extended from time to time,
the “Credit Agreement”), dated as of May 25, 2017, by and among the Borrower,
the Guarantors, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Sterling Term Loan from the date of such Sterling Term Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Sterling Term Loan Lender in
British Pound Sterling and in Same Day Funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the Borrower,
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Sterling Term Loans made by the Sterling Term Loan Lender may be
evidenced by one or more loan accounts or records maintained by the Sterling
Term Loan Lender in the ordinary course of business. The Sterling Term Loan
Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Sterling Term Loans and payments with respect
thereto.

 

Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.

 

 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

  OMEGA HEALTHCARE INVESTORS, INC.,   a Maryland corporation         By:    
Name: Daniel J. Booth   Title: Chief Operating Officer

 

 

 

 

Exhibit C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, 20__

 

To: Bank of America, N.A., as Administrative Agent     Re: Credit Agreement (as
amended, modified, supplemented and extended from time to time, the “Credit
Agreement”), dated as of May 25, 2017, by and among Omega Healthcare Investors,
Inc., a Maryland corporation (the “Borrower”), the Guarantors, the Lenders
identified therein, and Bank of America, N.A., as Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that [he/she] is the _______________ of the Borrower, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.             Attached hereto as Schedule 1 is the Form 10-K of the Borrower
as required by Section 6.01(a) of the Credit Agreement for the fiscal year of
the Borrower ended as of the above date.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.             Attached hereto as Schedule 1 is the Form 10-Q of the Borrower,
as required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

 

2.               The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made, a review of the
transactions and condition (financial or otherwise) of the Borrower during the
accounting period covered by the attached financial statements.

 

3.               A review of the activities of each member of the Credit Parties
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
have performed and observed in all material respects all their respective
Obligations under the Credit Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned Responsible Officer during such fiscal
period, each of the Credit Parties has performed and observed in all material
respects each covenant and condition of the Credit Documents applicable to it.]

 

[or:]

 

 

 

 

[the following covenants or conditions of the Credit Documents have not been
performed or observed in all material respects and the following is a list of
any Default and its nature and status:]

 

4.               The representations and warranties of the Credit Parties
contained in the Credit Agreement, any other Credit Document or any other
certificate or document furnished at any time under or in connection with the
Credit Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.

 

5.               The financial covenant analyses and information set forth on
Schedule 2 hereto are true and accurate in all material respects on and as of
the date of this Compliance Certificate.

 

   IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate
as of __________, 20__.

 

  OMEGA HEALTHCARE INVESTORS, INC.,   a Maryland corporation         By:    
Name:   Title:

 

 

 

 

Exhibit D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:         [Assignor [is][is not] a Defaulting Lender.]       2.
Assignee[s]:         [for each Assignee, indicate [Affiliate][Approved Fund] of
    [identify Lender]]

 

 



 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

3. Borrower: Omega Healthcare Investors, Inc., a Maryland corporation  (the
“Borrower”)       4. Administrative Agent: Bank of America, N.A., as the
Administrative Agent under the  Credit Agreement       5. Credit Agreement: The
Credit Agreement dated as of May 25, 2017, by and among the Borrower, the
Guarantors party thereto, the Lenders party thereto and Bank of America, N.A.,
as  Administrative Agent, L/C Issuer and Swing Line Lender       6. Assigned
Interest[s]:  

 

Assignor[s]4  Assignee[s]5  

Facility

Assigned6

   Aggregate
Amount of
Commitment/Loans
for all Lenders7   Amount of
Commitment/
Loans
Assigned   Percentage
Assigned of
Commitment/
Loans8   CUSIP
Number                                           ____________  
$________________   $_________    ____________%               ____________  
$________________   $_________    ____________%               ____________  
$________________   $_________    ____________%     

 

[7. Trade Date: __________________]9

 

8.             Effective Date: __________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 



 

4 List each Assignor, as appropriate.

5 List each Assignee and, if available, its market entity identifier, as
appropriate.

6 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “U.S. Term Loan Commitment”, etc.).

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]:10 [NAME OF ASSIGNOR]         By:     Name:   Title:       [NAME OF
ASSIGNOR]         By:     Name:   Title:     ASSIGNEE[S]:11 [NAME OF ASSIGNEE]  
      By:     Name:   Title:       [NAME OF ASSIGNEE]         By:     Name:  
Title:

 

 



 

10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

 

 

 

[Consented to and]12 Accepted:       BANK OF AMERICA, N.A., as Administrative
Agent         By:     Name:   Title:       [Consented to:]13       OMEGA
HEALTHCARE INVESTORS, INC.   a Maryland corporation         By:     Name:  
Title:       [Consented to:]14       BANK OF AMERICA, N.A., as L/C Issuer      
  By:     Name:   Title:       [Consented to:]15       BANK OF AMERICA, N.A., as
Swing Line Lender         By:     Name:   Title:      

 

 



 

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

15 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

 

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.            Representations and Warranties.

 

1.1.         Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.         Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

 

 

 

 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflict of laws principles.

 

 

 

 

Exhibit E

 

FORM OF GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT (this “Agreement”), dated as of _____________,
20__, is by and between [INSERT NEW GUARANTOR], a [INSERT TYPE OF ORGANIZATION]
(the “Subsidiary”), and BANK OF AMERICA, N. A., in its capacity as
Administrative Agent under that certain Credit Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
dated as of May 25, 2017, by and among Omega Healthcare Investors, Inc. (the
“Borrower”), the Guarantors party thereto, the Lenders and Bank of America, N.
A., as Administrative Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Credit Parties are required under the provisions of Section 6.15 of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

 

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

 

1.            The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Guaranty and a “Guarantor” for all purposes of the Guaranty, and shall have
all of the obligations of a Guarantor thereunder as if it had executed the
Guaranty. The Subsidiary hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions applicable to the
Guarantor contained in the Guaranty. Without limiting the generality of the
foregoing terms of this paragraph 1, the Subsidiary hereby (i) jointly and
severally together with any other Guarantors, guarantees to each Lender and the
Administrative Agent, the prompt payment and performance of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

 

2.             The address of the Subsidiary for purposes of all notices and
other communications is described on Schedule 10.02 of the Credit Agreement.

 

3.             The Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the Subsidiary upon the execution of
this Agreement by the Subsidiary.

 

4.             This Agreement may be executed in one or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

 

5.             This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, without regard to conflict
of laws principles.

 

IN WITNESS WHEREOF, the Subsidiary has caused this Guaranty Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

  [INSERT NEW GUARANTOR]         By:     Name:     Title:  

 

 

 

 

  Acknowledged and accepted:       BANK OF AMERICA, N.A.,   as Administrative
Agent         By:     Name:     Title:  

 

 

 

 

Exhibit F

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of __________, 20__ to
the Credit Agreement referenced below is by and among [INSERT NEW LENDER] (the
“New Lender”), Omega Healthcare Investors, Inc., a Maryland corporation (the
“Borrower”) and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. All of the defined terms
of the Credit Agreement are incorporated herein by reference.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that Credit Agreement dated as of May 25, 2017 (as amended
and modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors, the Lenders and the Administrative Agent, the Lenders
have agreed to provide the Borrower with a revolving credit facility;

 

WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Borrower has
requested that the New Lender provide an Incremental Facility Commitment in
connection with an [Incremental Revolving Increase][Incremental Term Loan
Facility] under the Credit Agreement; and

 

WHEREAS, the New Lender has agreed to provide the [additional Revolving
Commitment][additional Term Loan Commitment] on the terms and conditions set
forth herein and to become a “Lender” under the Credit Agreement in connection
therewith;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             The New Lender hereby agrees to provide [Revolving
Commitments][Term Loan Commitments] to the Borrower in the amounts set forth on
Schedule 2.01 to the Credit Agreement as attached hereto. The [Revolving
Commitment Percentage][Sterling Term Loan Commitment Percentage][U.S. Term Loan
Commitment Percentage] of the New Lender shall be as set forth on Schedule 2.01.

 

[2.           The New Lender shall be deemed to have purchased without recourse
a risk participation from the L/C Issuer in all Letters of Credit issued or
existing under the Credit Agreement (including Existing Letters of Credit) and
the obligations arising thereunder in an amount equal to its pro rata share of
the obligations under such Letters of Credit (based on the Dollar Tranche
Commitment Percentages of the Lenders as set forth on Schedule 2.01 as attached
hereto), and shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and be obligated to pay to the L/C Issuer
therefor and discharge when due, its pro rata share of the obligations arising
under such Letter of Credit.]16

 

3.            The New Lender (a) represents and warrants that it is a commercial
lender, other financial institution or other “accredited” investor (as defined
in SEC Regulation D) that makes or acquires loans in the ordinary course of
business and that it will make or acquire Loans for its own account in the
ordinary course of business, (b) confirms that it has received a copy of the
Credit

 

 



 

16 NOTE: This paragraph to be included only in connection with an Incremental
Revolving Increase.

 

 

 

 

Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (e) agrees
that, as of the date hereof, the New Lender shall (i) be a party to the Credit
Agreement and the other Credit Documents, (ii) be a “Lender” for all purposes of
the Credit Agreement and the other Credit Documents, (iii) perform all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a “Lender” under the Credit Agreement and (iv) shall have the
rights and obligations of a Lender under the Credit Agreement and the other
Credit Documents.

 

4.            The Borrower and each of the Guarantors agree that, as of the date
hereof, the New Lender shall (i) be a party to the Credit Agreement and the
other Credit Documents, (ii) be a “Lender” for all purposes of the Credit
Agreement and the other Credit Documents, and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Credit
Documents.

 

5.             The address of the New Lender for purposes of all notices and
other communications is __________________, __________________________,
Attention of ______________ (Facsimile No. _______________).

 

6.             This Agreement may be executed in any number of counterparts and
by the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

7.             This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, without regard to conflict
of laws principles.

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Lender Joinder
Agreement to be executed by a duly authorized officer as of the date first above
written.

 

NEW LENDER: [INSERT NEW LENDER],   as New Lender

 

  By:     Name:   Title:

 



BORROWER: Omega Healthcare Investors, Inc.

  

  By:       Name: Daniel J. Booth     Title: Chief Operating Officer  

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,   as Administrative Agent         By:     Name:   Title:
 

 

 

  